Cattographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo Avenant N.2

AVENANT N.2 AU

CONTRAT

Entre :

LA RÉPUBLIQUE DÉMOCRATIQUE DU CONGO
et
XCALIBUR GEOPHYSICS SPAIN SL

RELATIF A

LA CARTOGRAPHIE GÉOPHYSIQUE AÉROPORTÉE ET

GÉOLOGIQUE DE LA RÉPUBLIQUE DÉMOCRATIQUE DU
CONGO

« PC2G-RDC »

04 Décembre 2021

Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo Avenant N2

Les dispositions incluses dans le présent Avenant remplacent et complètent celles incluses dans
l’Avenant No.1. Toutes les dispositions non incluses dans l'avenant actuel resteront telles que signées
dans le contrat initial du 17 Fevrier 2017 entre :

LA REPUBLIQUE DEMOCRATIQUE DU CONGO, REPRESENTEE PAR LE MINISTRE
DES MINES, dont le siège sis 4eme Étage de l’Immeuble du Gouvernement « Place Royal »,
Boulevard du 30 Juin, Kinshasa/Gombe, RDC ;

et

XCALIBUR HOLDINGS LTD. et XCALIBUR AIRBORNE GEOPHYSICS (PTY) LTD. une
société dûment organisée et constituée en vertu des lois respectives de la République de Maurice et de
l'Afrique du Sud, dont les sièges sis 1st Floor, Standard Chartered Tower, 19 Bank Street, Cybercity,
Ebene, 72201, République de Maurice et Xcalibur Hangar, Aéroport de Wonderboom, Lintveld Road,
Wonderboom, Pretoria, République Sud-Africaine, représentées par Monsieur Andres Blanco Grasa,
Directeur General, résidant en Espagne.

et dans l’Avenant No.1 du 23 Aout 2019 entre :

LA REPUBLIQUE DEMOCRATIQUE DU CONGO, REPRESENTEE PAR LE MINISTRE
DES MINES, dont le siège sis 4eme Étage de l’Immeuble du Gouvernement « Place Royal »,
Boulevard du 30 Juin, Kinshasa/Gombe, RDC ;

et

XCALIBUR GEOPHYSICS SPAIN SL, compagnie-mère du Groupe XCALIBUR, une société
dûment organisée et constituée en vertu de la loi de l'Espagne, dont le siège sis Avenida Partenon, 10,
28042 Madrid, Spain, représentée par Monsieur Andres Blanco Grasa, Directeur Général, résidant en
Espagne.
Cartographie Géophysique Aéraportée et Géologique de la République Démocratique du Congo Avenant N2

SIGNATAIRES :

LA REPUBLIQUE DEMOCRATIQUE DU CONGO, REPRESENTEE PAR LE MINISTRE
DES MINES, dont le siège sis 4eme Étage de l'Immeuble du Gouvernement « Place Royal »,
Boulevard du 30 Juin, Kinshasa/Gombe, RDC, (ci-après dénommé « Client »}

Et

XCALIBUR GEOPHYSICS SPAIN S.L., une société dûment organisée et constituée en vertu des
lois respectives de Espagne, dont les siège sis Av da Partenon,10, 2 étage, 28042 Madrid, Espagne,
représenté par Monsieur Andres Blanco Grasa, Président Directeur Général, résidant en Espagne, (ci-
après dénommé « Fournisseur »).
Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo Avenant N.2

ANNEXES

Annexe 1 :
Annexe 2 :

Annexe 3 :
Annexe 4 :

Annexe 5 :
Annexe 6 :
Annexe 7 :
Annexe 8 :
Annexe 9 :

Annexe 10 :

Portée des travaux — Cartes géologiques et images satellites préliminaires

Portée des travaux - Cartographie Mag-Rad aérienne des zones de haute priorité
(Volet A)

Portée des travaux- Cartographie Gravimétrie aérienne Standard sur les zones de
haute priorité (Volet A)

Portée des travaux- Cartographie Electromagnétique aérienne Standard sur les zones
de haute priorité (Volet A)

Portée des travaux- Cartographie Géologique et Géochimique

Portée des travaux — Définition de la base de données GIS

Responsabilités techniques de Xcalibur en Cartographie aérienne

Calendrier du projet

Prix unitaires et Prix de Phases

Programme de formation

Annexe 11 : Programme Marketing et Communication
Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo

DISPOSITIONS

1. DISPOSITIONS ET INTERPRETATIONS

Avenant N,2

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme

indiqué

Travaux du Contrat Désigne l'ensemble des travaux exécutés pour les levés géophysiques
aéroportées et la Cartographie géologique figurant au point 5 et les

Annexes | à 11.

Liste des prix Désigne la liste des prix figurant à l'Annexe 9.

Prix unitaire Désigne le prix unitaire de chaque élément/catégorie des Travaux du
Contrat conformément à la liste des prix, telle que réajustée à tout
moment en vertu des dispositions du présent Contrat, conformément

à l'Annexe 9.

Zone des travaux Indique le périmètre désigné sur la carte géographique de la RDC aux

Annexes 1-11 du présent Contrat.

Montant du marché et Désigne le montant du marché et paiement figurant au point 19.

paiement

Conditions Financières Désigne les conditions financières du contrat figurant au point 20, 21

and 22.

3. COMPOSITION DU CONTRAT ET PRIORITE DES DOCUMENTS

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme

indiqué

Gi) Les Annexes au présent Contrat numérotées de 1 à 11.

5. PORTEE ET OBJET DU PRÉSENT CONTRAT

5.1. Le présent Contrat établit les conditions et les modalités selon lesquelles le Fournisseur
s'engage à réaliser la cartographie géophysique aéroportée, géologique et géochimique des
blocs prioritaires, ainsi que le système de financement connexe pour la RDC conformément

s

78
Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo Avenant N2

aux Annexes | à 11.

5.2. Les Services exécutés en vertu du présent Contrat doivent être fournis aux fins générales
suivantes :

(a) Améliorer la compréhension de la géologie régionale et locale et évaluer le potentiel des
ressources minières de la RDC;

{b)  Relancer et développer l'exploitation des substances minérales, notamment les ressources
minières, pétrolières et gazières de la RDC par la diversification et l’augmentation de la
production.

(c) Garantir le développement durable de la RDC entre autres, accroître la contribution des
secteurs minier et hydrocarbures à l'économie nationale.

5.3. Les services à fournir comprennent les activités permettant la collecte d'informations
géophysiques, géologiques, géochimiques dans la Zone des travaux couverte par le présent
Contrat en conformité avec les spécifications du Client et du présent Contrat, ses Annexes et
les consignes techniques du Client, à savoir :

(a) Le levé géophysique aéroportée

(b) La Cartographie géologique

(c) L'inventaire géochimique

(d) La constitution d’un portefeuille d'indices minéralisés documentés

{e) La formation du personnel technique du Ministère des mines

5.4. Le Projet comprend deux volets A et B mais au stage actuel se focalise sur le seul volet (A):
a) Le Volet Prioritaire (A), qui doit être exécuté sous le présent Contrat et concernant :

ec” Û
Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo Avenant N2
Phase 0 Acquisition et interprétation des images satellites sur 3 blocs
Phase 1A Levé Magnétique & Radiométrique Haute résolution 967.893 kml
si comprenant le traitement et l'interprétation sur 3 blocs.

Phase 2 Levé gravimétrique standard sur les blocs Kasai et Equateur 90.962 kml

Phase 3 Levé Électromagnétique détaillé sur les anomalies ciblées 182.156 kml
sur les blocs Kasai et Equateur l

Phase 4 Cartographie géologique (1:100 000) et
inventaires/cartographie géochimiques sur les cibles dans le 18.357 km2
bloc Kasai ; et activités de validation au sol. »

Phase 5 Formation initiale du personnel technique du Ministère des
Mines en géophysique appliquée à l’exploration minière
(lere Phase) 15

Phase 6 Marketing et communication (lere Phase)

Phase 7

5

(a)

(b)

5.6.

ST

7.

Préparation, développement et alimentation de la base de il

données (SIG).

b) Le Volet optionnel (B), à exécuter sous un autre accord de financement moyennant l’Avis
de Non-Objection de la DGCMP.

Les activités de levés géophysiques aéroportées se diviseront en 2 catégories :

Zones de levés standard. Cartographie à réaliser initialement dans toutes les régions de la
RDC, avec des technologies standard : magnétique, radiométrique et gravimétrique.

Zones de levés détaillés. Zones déterminées par le Client et approuvées par les Parties, en
raison de l'importance de la cartographie géophysique aérienne et des intérêts de la RDC, et
basées sur les résultats d'interprétation des zones de levés standard et d'autres sources
scientifiques déjà connues.

Le Fournisseur ne doit pas sous-traiter ni transférer tout ou partie des Travaux du Contrat, sauf
accord écrit du Client.

Le Fournisseur doit exécuter le Contrat conformément aux spécifications techniques et aux

normes figurant aux Annexes 1 à 11 du présent Contrat et les Plans de travail approuvés par le
Client.

BLIGATI

N DU CLIENT

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme
indiqué

"

k

Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo Avenant N.2

74. Le Client doit payer le Prix contractuel au Fournisseur conformément aux dispositions de
l'Article 19 et l'Annexe 9.

8. OBLIGATIONS DU FOURNISSEUR

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme
indiqué

8.5. Protection de l'environnement

(d) Le Fournisseur s'engage à présenter un plan d'atténuation et de réhabilitation pour la protection
de l'environnement conformément aux lois applicables en République Démocratique du Congo.

9. ÉCHÉANCES ET DURÉE DU CONTRAT

9.1. Le Fournisseur s'engage à :

(a) Commencer les travaux dès réception de la lettre de commande lui adressée par le Client, dès
réception des permis d'importation des équipements et des avions, et dès réception des
certificats d'exonération fiscale lui adressée par le Client ;

(b) Respecter les délais contraignants partiels d'exécution établi dans le Plan de travail en vigueur ;

(c) Finaliser l'exécution du présent Contrat pour Volet A et demander l'évaluation des travaux pour
réception provisoire dans un délai de vingt-quatre (24) mois de mission.

9.2. La Durée des travaux prévue par le présent Contrat doit être égale à vingt-quatre (24) mois, à
compter de la Date de début et se terminant à la date à laquelle le Fournisseur reçoit le certificat
de réception provisoire des Ouvrages conformément au point 15.2, sauf accord contraire entre
les Parties sur des documents complémentaires. Si le Fournisseur ne peut pas respecter la durée
des travaux en raison des conditions climatique, le manque de fonds pour l'exécution du contrat,
l'absence de permis ou autre cas de force majeure, le Fournisseur peut demander la prolongation
de la durée de travaux au Client et la durée des travaux finale doit être approuvée par le Client
par écrit.

9.3. La Date de début prévue par le présent Contrat a été le 1 Octobre 2018, ce qui correspond à la
date effective à laquelle le Fournisseur a démarré le Projet. Les travaux ayant été suspendu le
05 Décembre 2018 à cause des élections, ils seront relancés à la date à laquelle les fonds seront
réunis et que le paiement initial tel que défini dans la section 19.5 sera payé au Fournisseur,
Les parties conviennent que la Date Cible du Relancement des travaux sera effeticf dans les 30
jours à dater de la signature du present Avenant.

94. Date de fin. Sauf mention contraire dans le présent Contrat, le Fournisseur doit terminer tous
les Travaux du Contrat, envoyer les Ouvrages et recevoir le certificat de réception provisoire
pour les Ouvrages pendant la Durée des travaux.

9.5. La Durée des travaux et la Date de fin sont soumises à la disponibilité des fonds pour le présent
Contrat, en fonction des différentes phases et des délais estimés déterminés dans le Plan de
travail et le Programme de financement. Tout retard concernant la disponibilité des fonds aux

À
P

8
Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo Avenant N.2

cours des différentes phases de financement indiquées doit être ajouté proportionnellement aux
délais établis dans le Plan de travail et la Durée des travaux et la Date de fin doivent être
prolongées en conséquence,

9.6. Si les retards injustifiés au cours de l'exécution des travaux par rapport au Plan de travail
applicable sont attribuables au Fournisseur, le Fournisseur est tenu, à ses frais, de prendre toutes
les mesures de renforcement ainsi que les actions et de procéder à la réorganisation des travaux
nécessaires pour rattraper le retard et respecter les délais d'exécution.

9.7. Aucune gratification ne doit être accordée au Fournisseur.

14. ÉVALUATION ET INSPECTION DES PRODUITS DU TRAVAIL
Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme indiqué

14.3. Suivi des activités du Fournisseur

(a) Le Client désignera une équipe des Géo-scientifiques Congolais qui va s'intégrer dans le projet et
travaillera en étroite collaboration avec le Fournisseur pour le suivi du déroulement des opérations et le
contrôle de qualité ; le contrôle des prestations et bien entendu le respect des spécifications du contrat ;
la validation de tous les travaux qui seront exécutés par le Fournisseur à chaque étape de la mission.

17. FORMATION DU PERSONNEL DU CLIENT

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme
indiqué

17.5. Le Fournisseur s'engage par le présent Contrat à fournir la formation continue définie en
Annexe 10 et notamment :

(a) Permettre la participation et la gestion conjointe avec le Client aux formations ;
(b) Fournir au Client des rapports détaillés de l'exécution des programmes de formation ;

(ce) Permettre au Client d'orienter les programmes de formation du personnel local par le biais de
consignes et également dans les domaines dans lesquels le Fournisseur doit être
particulièrement attentif.

(d) L'accent sera mis sur la formation pratique en utilisant les nouvelles données géophysiques ainsi que
des logiciels appropriés pour les traitements et l'interprétation des données; y compris la formation
théorique sur la géologie et la géochimie. Le plan de formation garantira le transfert des connaissances
dans le cadre de différentes activités. Les modules de la formation sont repris dans l'annexe 10, A l'issue
de cette formation professionnelle, le personnel du Client sera à mesure de relever les défis techniques
liés au secteur minier en matiere d'exploration des ressources minérales et de continuer à servir le pays
dans ce domaine,

al

h
Cartographie Géophysique Aéropontée et Géologique de la République Démocratique du Congo Avenant N2

(e) Le Client mettra à la disposition du Fournisseur vingt (20) experts de l'Administration des mines et des
services spécialisés du Ministère des mines (Géologues/Géophysiciens/Géochimistes) pour participer
au programme de formation, Cette formation sera sanctionnée par un certificat de participation au
programme établi.

19. MONTANT DU MARCHÉ ET PAIEMENT

19.1. Montant du marché

(a) Le Prix maximum du Contrat pouvant être payé par le Client au Fournisseur pour le
Volet prioritaire (A) est évalué à USD 60.961.973 (soixante millions neuf cent
soixante-un mille neuf cent soixante-treize dollars américains), à partir des quantités
de travaux estimées (Annexes 1-11) des Prix unitaires (Annexe 9).

Acquisition et interprétation des images satellites sur 3 blocs | USD 1 050 000

Levé Magnétique & Radiométrique Haute résolution | USD 23 906 957
comprenant le traitement et l'interprétation sur 3 blocs.

EE ———
Phase 2 Levé gravimétrique standard sur les blocs Kasai et Equateur | USD 8 395 973

Phase 3 Levé Électromagnétique détaillé sur les anomalies ciblées

13 643 48
sur les blocs Kasai et Equateur ni à

Phase 4 Cartographie géologique (1:100 000) et
inventaires/cartographie géochimiques sur les cibles dans le

bloc Kasai ; et activités de validation au sol. SCT

Phase 5 Formation initiale du personnel technique du Ministère des USD 500 000
Mines en géophysique appliquée à l'exploration minière
(lere Phase)

Phase 6 Marketing et communication (1ere Phase) USD 852 128

Phase 7 Préparation, développement et alimentation de la base de | USD 2 000 000
données (SIG).

(b) Les travaux du Volet Optionnel (B) sont estimés à titre indicatif à 297,873,516 USD
(deux cent quatre-vingt-dix-sept millions huit cent soixante-treize mille cinq cent seize
dollars américains) et tiendront compte des résultats des travaux du Volet Prioritaire
(A).
19,2 Acompte

(a) L'avance de paiement n’est pas à considérer car, les paiements seront effectués selon le plan
de paiement établi dans la section 19.5.

10
D

vo”

R
Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo Avenant N.2

(b) Le paiement initial couvrira les frais de mobilisation et autres frais de démarrage pour le

fournisseur.

19.3 Procédure de paiement

(a)

{b)

(c)

(d)

(e)

Tous les paiements dus au Fournisseur durant l'exécution du projet seront effectués
conformément au calendrier de paiement établi dans la section 19.5.

À chaque étape du projet, le Fournisseur soumettra au client une facture accompagnée d’un
rapport de quantité conformément au calendrier de paiement établi dans la section 19.5. Ledit
rapport de quantité devra, après avoir été signé solidairement par le responsable du projet du
Client et par le responsable du projet du Fournisseur, constituer la base de l'émission de factures
de la part du Fournisseur et le paiement du montant du marché de la part du Client sous ce
Contrat. Le Client fournira au Fournisseur un rapport de quantité signé dans les 8 jours après
la soumission du rapport du Fournisseur ; après quoi, la facture devient échue et exigible.

Le responsable de projet du Client pourrait refuser de signer le rapport de quantité classé s'il y
avait une différence matérielle dans ledit rapport. Les deux parties devront harmoniser et
constater la quantité de travail sans litige et reporter celle en litige à un stade ultérieur. Dans ce
cas, le Fournisseur devra réviser et renvoyer le rapport de quantité classé pour élaguer la partie
litigeuse et en déduire le prix correspondant. Le coût de partie litigeuse pourra après règlement
du litige être incorporée au rapport de quantité classée et envoyé au Client pour confirmation.

Excepté pour la facture finale prescrite au point 19.4 ci-dessous, chaque facture inclura :

i. La ventilation du prix et le prix total comptabilisé conformément au Prix unitaire et le
calendrier de paiement établi dans la section 19.5.

ïi. Le montant retenu pour le paiement final conformément au point 19.4 ;

ii. Tout autre montant payable au Fournisseur par le Client conformément au reste de
termes et conditions de ce Contrat, qui ont été confirmés par le Client par écrit ;

iv. La banque et le numéro de compte en dollars américains du Fournisseur pour recevoir
le paiement suite à la facture.

Conformément au point (f) suivant, le Client, dans les trente-cinq (35) jours après la signature
contradictoire du rapport de quantité classé de la part du responsable de projet du Client, le
Superviseur de Contrôle Qualité et le responsable de Projet du Fournisseur, paiera le montant
de la facture au Fournisseur à travers un virement bancaire. Si le Client continue de ne pas
payer tout ou une partie de ladite facture soixante (60) jours après l'expiration de ladite période
de paiement, il paiera des intérêts moratoires au taux annuel de vingt-cinq pour cent (25%) par
rapport au dernier montant payé à partir du soixante et unième (61°) jour. Si le paiement n'est
toujours pas effectif après cette période de 60 jours, le Fournisseur se réserve le droit d'arrêter
le travail et pourra démobiliser.

Le Client ne refusera pas de payer aucune facture ou de déduire aucun montant par rapport au
paiement d'une facture, à moins que :

i. Le rapport de quantité classé correspondant à ladite facture n'ait pas été signé
conjointement par le Chef de projet du Client, le Superviseur de Contrôle Qualité et

dé k
Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo

(8)

Avenant N.2

le responsable de projet du Fournisseur, ou la facture n'est pas conforme au rapport de
quantité classé signé par le responsable de projet du Client, le Superviseur de Contrôle
Qualité et le responsable de projet du Fournisseur ;

ü. Le Fournisseur manque à ses obligations contractuelles, et suite à la notification du
Client, n'a pas encore complété les mesures de correction ou de rectification pour
satisfaire les conditions requises de ce Contrat ;

ii. Le Client a émis une notification au Fournisseur pour réclamer tout dommage de
liquidation, compensation ou pénalités conformément à ce Contrat, et le Fournisseur
n'a toujours pas payé lesdits dommages de liquidation, compensation ou pénalités.

De chaque paiement de facture, seront déduits les 5 % pour la liquidation finale telle que décrite
au point 19.4.

19.4 Apurement du solde

(a)

{b)

(c)

Le Client aura le droit de retenir tout montant équivalent à cinq pour cent (5%) du prix total de
la quantité concernée à partir du paiement de chaque facture jusqu’à l’apurement du solde.

Dans les dix (10) jours ouvrables après la réception du Certificat d'achèvement des travaux par
le Client, le Fournisseur préparera la documentation finale sous format approprié et la remettra
au Client pour confirmation. Ladite documentation énumérera en détail tous les montants dus,
accompagnée des pièces justificatives, et indiquera clairement qu'il s'agit du dernier paiement,
lequel libère totalement les Parties de leurs obligations contractuelles respectives.

Après confirmation par le Client de la documentation décrite au point 19.4(b), celui-ci paiera
au Fournisseur le montant de la rétention endéans trente (30) jours ouvrables dès réception du
certificat d'achèvement.

Sans préjudice de tout autre droit qu'il pourrait avoir sous ce Contrat, le Client aura le droit de déduire
du montant de la facture finale toute retenue due au titre de dommages de liquidation, compensations
ou pénalités à charge du Fournisseur conformément au présent Contrat pourvu que le Client notifie
par écrit le montant de la déduction.

19.5 Chronogramme de paiement

Durant l'exécution du contrat, les paiements seront effectués suivant le calendrier ci-après.

Montant à Paiement,
Phase  |Activités Milestone/Achèvement facturer | Rétention (5%) effecti
[l Paiement Initial 15%) 9 144 296| 457 214.80! 8 687 O81,16|
Acquisition et Après la livraison des
Phase O |interprétation des cartes préliminaire des 595 000!
2] blocs Katanga et Kasai -29 750,00! 565 250,00
Après la livraison de la
Phase © |interprétation des carte préliminaire du bloc 297 500!
3 images satellites Equateur -14 875,00) 282 625,00)
Levé Magnétique Après l'acquisition de
afProse 1 [€ Radiomérrique_| 13°4/240.000 km linéaire (25%) |? 8604] 17930218] 3 406 741,39)
. | ILevé Magnétique Après l'acquisition de
sfPrase 1 |éRadiomérique | 20*[480.000 km linéaire en | Te x) 239 069,57] 4 542 321,85

/s
Cartographie Géophysique Aéropartée et Géologique de la République Démocratique du Congo Avenant N2

F Ë Levé Magnétique Après l'acquisition de
glPrase 1 | Radiométrique | 2°*/725,000 km linéaire (15%) | 471391] -239060,57| 4 542 321.85
d . Après la fin de l'acquisition
Phase 1 [Ré ngnttque | 20%0/de Levé Magnétique & 4 781 391
L adiométrique Radiométrique -239 069,57|__4 542 321,85]
Levé Magnétique Après le traitement des
g/Pase 1 |& Radiométrique | _’*ldonnées Mag-Rad ESS 59 167,39] __1 135 580,46
Levé Magnë ès la 1 d
vé Magnétique Après la livraison du
Phase 1 |g Radiométrique | _ {rapport final Mag-Rad 1198 348 59 767,39] 1 135 580,46
Levé me
. . ,, [Après l'acquisition de
ne te 25% 30.000 km linéaire (3%) | 8 ou 94741] 1 994 000,74!
Levé Pr
RE) Après l'acquisition de | F
ü Phase 2 Fée a 25%) (60.000 km linéaire (66%) 2 098 948, = Al _—_—_
Levé Après la fin de l'acquisition
Phase 2 |gravimétrique 25%|de Levé gravimétrique 2 098 948)
er q
2 standard — pus — DIE -104 947,41] __1 904 000.74]
Levé :
Égravimétrique SAR es nement ee 419 790
PAYER] données Gravimétrique _20 989.48 398 800,15!
Levé FE
Phase 2 |gravimétrique D EN Pt 419 700)
14] standard canada -20989,48| 398 800,15
Levé pas
s Après l'acquisition de
Phase 3 |Électromagnétique | 15%] er 2 046 523
is détaillé 45.000 kim linéaire (25%) -102326.13| 1.944 196,53]
FPT alpes lacauision de 2 728 697
DO Er Jinéare (1098) -136 434,84] __ 2 592 262,04
nz Après l'acquisition de
Phase 3 |Électromagnétique | 20% Eve 2 728 697
17 détaillé ù 135.000 km linéaire (75%) -136 434,84] 2 592 262,04
Levé Après la fin de l'acquisition nil
Phase 3 |Électromagnétique | 20%|de Levé Électromagnétique | 2 728 697
détaillé détaillé -136 434,84] 2 592 262,04]
Levé -
Après le traitement des
Er) SAlaonnées Flectromagnérque |? 174 3410871] 648 065,51
Levé Après la livraison du |
Électromagnétique | 5%/rapport final 682 174
20 détaillé Electromagnétique | -34108,71| 648 065.51
Eau (l :100 Après la livraison du
Phase 4 000) ni 20%/|rapport de planification des 1 065 914}
21 géochimiques travaux géologiq -53 295,68] 1 012 617.87
Cartographie
géologique (1 :100 Après la campagne des
Phase 4 1600) et inventaires | “travaux géologiques FAIRE
22 Écumte -106 591,35] __ 2 025 235.74
Cartographie d ss
4 L Après la livraison du
Phase 4 DR RAUs 25%/rapport final des travaux 1 332 302
23 |géochimiques éologiques -66 619,60! 1 265 772.34
Par 1 :100 Après la livraison du
Phase aires | 15%é/rapport de planification des | 462 606
24l léochimiques frevoux péooninanes 2313032] 439 476.16
artographie A
pt près la collecte de 50%
Phase 4 are A0 | 2%6/des échantilions Ton
L2s évchimiques Res 38 550.54] 732 460.26

. 5
Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo Avenant N2

Cartographie
géologique (1 :100 Après la campagne des nis:2
Phase 4 90) et inventaires | 2%*#hravaux géochimiques 5212
26] [géochimiques -46 065 878 55231]
Een :100 Après la livraison du
Phase 4 Re lave dlres 15%frapport final des travaux 462 606
27 aéochimiques prochimiques 2313032] 439476,16
CE on kemnranaus |
Phase 4 [Bo ae (O0 | Ao%élrapport de planification des | 440 000
al éochimiques travaux de validation au sol -22 000,00 418 000,00!
Coagrenntes 2100 Après l'accomplissement
Phase 4 [Bé0108ique CL 100 À 4suslies travaux de validation au| 495 000)
000) et inventaires si
|29) taéoehini ques & -24 750,00) 470 250,00
(Cartographie Après la livraison du
géologique (1 :100 rapport d'évaluation du
Phase 4 op) et inventaires potentiel minéral après la En
30 géochimiques validation au sol -46 750,00] ___ 888 250,00)
Après l'accomplissement
Phase 5 |Formation des activités de la 425 000
31 __[ {formation -21 250,00! ___ 403 750,00!
= Après l’accomplissement
Re um de la première phase Eve 3621544] 688 093,36
Base de données Après la livraison du
Phase 7 | OURS | 40% /rapport de configuration du 800 000!
33 ' System SIG -40 000,00! 760 000,00!
phase 7 [Base de données | ,54,/Après la livraison de la sounoûl
af se” JsiG ‘Base de données SIG 45 000,00! 855 000.00
TOTAL 60 961 973 -3048099| 57913 874

NB : les montants dans le tableau de paiement ci-haut n'inclus pas les taxes. En outre, le montant de
la rétention sera payé au Fournisseur selon la procédure spécifiée dans la section 19.4,

20. CONDITIONS DE FINANCEMENT ET CLAUSE SUSPENSIVE

Le montant du marché du Volet A sera financé par la Gouvernement Congolais.

Le fournisseur organisera le financement en accord avec le Gouvernement Congolais pour le
Volet B, moyennant l'avis de non-objection de la DGCMP.

Les conditions de financement du montant total du Volet B seront définies dans un ou
plusieurs accords de financement à signer par le Client et les entités de financement retenues.

21.  PRÉFINANCEMENT DES TRAVAUX PAR LE FOURNISSEUR ET ACOMPTE

21.1. Les Parties conviennent que le Fournisseur a préfinancé le démarrage de la Phase 1 A du présent
Contrat entre Octobre et Novembre 2018 pour le montant de USD 891,850. Le fournisseur

/

L 4

oo
Cartographie Géophysique Aéropartée et Géologique de la République Démocratique du Congo Avenant N.2

22.

récupèrera ce préfinancement dans le paiement initial qui lui sera verser par le client.

GARANTIE DE BONNE FIN (PERFORMANCE BOND)

224.

ts
©
2

Afin de garantir la satisfaction de ses obligations en bonne et due forme, le Fournisseur mettra
une garantie de bonne exécution correspondante à cinq pour cent (5%) de la valeur
contractuelle de chaque phase.

Le Client peut faire appel à la garantie sans qu'il y ait besoin de prendre une décision légale
ou arbitrale préalable, afin de régler tout montant qui ne respecterait pas la loi ou le Contrat,

Dans une période maximale de 60 jours à partir de la satisfaction effective de toutes les
obligations contractuelles de la part du Fournisseur, et une fois que les pénalités et autres
engagements contractuels auront été liquidées, le Client renoncera à la garantie de bonne
exécution.

Le fait de ne pas renoncer à la garantie ou d'ajourner la renonciation en découlant sans une
bonne cause, donnera au Fournisseur le droit de demander des intérêts à l'entrepreneur sur le
montant de la garantie, calculé par rapport au temps écoulé à partir du jour suivant la fin de
la date d'échéance référée au point précédent, suivant les conditions à établir dans un statut à
part.

La garantie définitive sera fournie comme rétention de 5% sur tous les paiements au cours de
l'exécution du projet.

02/02/202
Cartographie Géophysique Aéroportée et Géologique de la République Démocratique du Congo Avenant N2

= + «
Ainsi fait à Kinshasa, le 62... 4 VA LE.
des Parties reconnaissant en avoir reçu deux (2).

.., en quatre (4) copies originales, chacune

Pour la République Démocratique du Congo Pour Xcalibur Geophysics Spain S.L.

Antoinette N'Samba Kalambayi Andres Blanco Grasa

é DR a L 5e ere

Ministre des Mines Président Directeur Général
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

ANNEXE 1

PORTÉE DES TRAVAUX

Programme de Télédétection

Page 1of8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Table des matières

PORTÉE DES TRAVAUX : PROGRAMME DE TELEDETECTION …
SECTION 1 - PROGRAMME DE TÉLÉDÉTECTION

1.1 OBJECTIF.

1.2 PORTÉE …
1.2.1. Étape 1
1.2.2 Étape 2 :
1.2.3 Étape 3:
1.2.4 Étape 4 :
1.2.5 Étape 5 :
1.2.6 Étape 6 :
1.2.7 Étape 7:
1.2.8 Étape 8

1.3 RESSOURCES.

1.3.1 Équipe de travail et calendrier …

Création des fichiers.
Modifications après la cartographie géophysique

3

3

4

Obtenir les informations de base .4
Sélection et traitement des images. .4
Interprétation de l'image. … .6
Génération d'autres produit. .6
Génération de cartes préliminaires . 7
Rédaction du rapport 7 à
7

7

«8

8

Page20f8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

PORTÉE DES TRAVAUX : Programme de Télédétection

SECTION 1 — PROGRAMME DE TÉLÉDÉTECTION

1.1 OBJECTIF

L'objectif de la présente annexe est de participer à la cartographie géologique et l'interprétation
géophysique avec des techniques de télédétection. L'interprétation sera centrée sur les domaines de
priorité prédéfinis.

La télédétection combinée à la cartographie existante doit permettre de générer une base
d'informations géologiques permettant l'interprétation des données géophysiques aériennes dans les
meilleures conditions possibles.

Des informations géologiques de base adéquates sont nécessaires pour ce travail. Plus la base
géologique est bonne, meilleur est le produit final qui peut être livré.

En l'absence de ces informations géologiques de base, une interprétation spectrale et structurale des
images sera faite, mais en aucun cas une lithologie et/ou un âge ne seront attribués aux polygones
tracés.

l'imagerie satellitaire devrait, dans certains cas, améliorer la délimitation des polygones qui
constituent la cartographie géologique initiale, ainsi que la cartographie de divers éléments
structurels.

Un modèle numérique de terrain sera également utilisé comme source d'information supplémentaire.

Les travaux seront réalisés de manière si détaillée qu'ils permettront de produire des cartes jusqu'à
une échelle de 1:100000. Sous réserve des limites des techniques utilisées et des sources
d'information initiales.

Les travaux seront réalisés en continu pour chacune des zones de travail mais la production des cartes
finales pour l'impression se fera sur des feuilles au 1:100000 de la grille officielle de la République
Démocratique du Congo et respectera, le cas échéant, les normes de représentation géologique.

S'il n'existe pas de légende officielle et/ou de normes de représentation, le contractant doit définir les
siennes, en tenant compte des normes internationales.

Étant donné que les zones d'étude sont réparties dans tout le pays et présentent donc des
caractéristiques géologiques, une couverture végétale et des conditions météorologiques différentes,
les images satellites à utiliser comme point de départ et les éléments qui peuvent être interprétés à
partir de celles-ci seront différents et adaptés à ces conditions.

Le produit final de cette étape du projet sera une géodatabase contenant les informations géologiques
obtenues à partir des différentes sources d'information utilisées. Ce produit sera adapté aux normes
existantes dans le CDR et si celles-ci n'existent pas, le projet les développera lui-même.

La base de données finale sera unique, suivant le modèle de données défini et couvrant toutes les
zones étudiées.

Page30f8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Cette base de données sera livrée sous forme numérique dans un format ouvert.

La base de données comprendra les informations supplémentaires nécessaires à la génération des
produits finaux.

La livraison de la base de données est envisagée en deux phases. La première sera dite préliminaire et
son objectif principal est que l'interprétation de la géophysique puisse être réalisée avec des
informations géologiques actualisées. || s'agit d'un produit de travail qui ne sera pas considéré comme
un produit final ou à livrer à des tiers. Dans un second, définitif, les informations obtenues à partir de
la géophysique aérienne seront incorporées, Dans cette deuxième livraison, la génération des cartes
définitives se fera avec les normes établies.

1.2 PORTÉE

Pour préparer le présent projet, nous avons identifié les étapes suivantes :

1.2.1.Étape 1 :. Obtenir les informations de base

L'objectif de cette phase est de collecter toutes les informations nécessaires à la réalisation des
travaux décrits ci-dessous. Ce travail consistera à :

1. Obtenir les informations cartographiques nécessaires à la réalisation des travaux. Cela
comprend : la cartographie géologique (différentes échelles), la cartographie topographique
de base, les bases de données d'informations géologiques (mines, points de mesure, etc.).
Cette cartographie doit être fournie gratuitement par le contractant et en format numérique.

2. Compilation des informations bibliographiques existantes sur les zones de travail,

3. Collecte d'informations complémentaires telles que des cadres cartographiques, des zones
protégées, etc. qui pourraient présenter un intérêt pour le travail.

4. Obtenir les normes pour la génération de cartes géologiques où la légende à utiliser doit être
spécifiée. Si ces informations n'existent pas, le contractant proposera une norme.

5. Transfert de toutes les informations collectées vers une base de données qui sera utilisée lors
de l'interpolation.

6. Le contractant doit générer le meilleur modèle numérique de terrain possible à partir des
données SRTM existantes

Une partie de ce travail sera effectuée pour chacun des domaines de travail. Les normes à utiliser
seront les mêmes et communes à tous les domaines.

1.2.2 Étape 2 : Sélection et traitement des images.

Cette étape comprend tous les processus nécessaires à la fois pour sélectionner les images et pour
produire un ensemble de base de produits pouvant être utilisés dans l'interprétation:

Selection:

Page4of8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

+ Imagerie optique.

o L'imagerie optique de départ sera Landsat et/ou Sentinel 2.

o Le critère de base pour la sélection des images sera la capacité de discrimination de
l'information spectrale. En d'autres termes, des éléments tels que la couverture
nuageuse, la couverture végétale, l'élévation du soleil, l'existence de zones brûlées,
etc. seront pris en compte.

© Dans un premier temps, une seule sélection d'images par portion de territoire, une
approche monotemporelle, sera utilisée, mais si nécessaire, une approche
multitemporelle pourrait être utilisée.

o Dans les zones où il existe des preuves d'altérations hydrothermales, la possibilité
d'utiliser des images libres avec une meilleure réponse spectrale, comme ASTER ou
Hyperion, est envisagée.

e Images radar.

o Les images radar seront recueillies par les satellites Sentinel 1.

© Les orbites ascendantes et descendantes seront utilisées. Ceci est fait afin d'avoir une
meilleure source d'information pour les structures et les textures.

© En fonction du problème, notamment celui lié à la présence de plus ou moins
d'humidité en surface, la date sera décidée.

Télécharger les images :

+ Une fois les images sélectionnées, elles seront téléchargées sur les sites web
correspondants.

+ Compte tenu du grand nombre d'images à traiter, une nomenclature spécifique sera
proposée pour ce projet, ce qui permettra de les localiser facilement.

«+ Les images, dans la mesure du possible, seront téléchargées avec une correction
géométrique et radiométrique et avec le nombre maximum de bits par pixel.

e Les images doivent être téléchargées complètes (toutes les bandes).

+ Une fois les images téléchargées, elles sont contrôlées pour vérifier leur adéquation et
leur conformité aux exigences spécifiées.

Traitement

+ Les images téléchargées et validées au point précédent seront utilisées pour
l'interprétation des images. Ceci sera fait image par image avec l'objectif d'avoir autant
d'informations originales que possible et qu'elles n'aient pas été modifiées. En d'autres
termes, les images ne seront pas mosaïquées pour l'interprétation.

+ Les images optiques seront soumises à un ensemble de traitements, tels que :

Oo Calcul des statistiques de la bande,

© Analyse de corrélation en composantes principales,

© Génération d'une combinaison de composantes principales,

o Calcul des ratios de végétation, d'humidité, de zones brûlées, de fer, altération
hydrothermale.

Page 50of8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

1.2.3 Étape 3 : Interprétation de l'image.

L'interprétation sera faite manuellement par un interprète expert travaillant avec toutes les images
existantes afin d'atteindre l'objectif de disposer d'informations adéquates pour l'interprétation
géophysique. L'interprétation se fera image par image mais en essayant de terminer les feuilles en
ordre successif dans leur totalité. En d'autres termes, toutes les images nécessaires pour compléter
une feuille géologique donnée seront traitées en premier, puis la deuxième feuille et ainsi de suite.

Une fois l'interprétation de toutes les fiches terminée, une homogénéisation sera effectuée afin de
s'assurer qu'il n'y a pas eu de changement de critères.

Objectifs de l'interprétation

+ Définir géométriquement de manière plus détaillée les unités géologiques qui peuvent être
distinguées par leur comportement spectral ou textural. Cette interprétation tiendra
également compte des changements qui peuvent intervenir dans la végétation et les
textures agricoles. Le but de ce travail est principalement, comme déjà mentionné à
plusieurs reprises, de faciliter l'interprétation de la géophysique aérienne. Les modifications
de la végétation et/ou des textures agricoles ne sont pas toujours dues à des paramètres
géologiques, mais afin de rendre cette possibilité réelle, elles seront incluses dans la carte.

+ Séparer des unités homogènes lorsqu'une structure existe.

+ Cartographie des alterations hydrothermales visibles sur les images

+ Vérifier la bonne corrélation et si non correcte entre le réseau hydrographique existant dans
la base topographique et celui visible dans les images satellites.

+ Numériser les alignements qui sont visibles sur les images optiques et radar ainsi que sur le
modèle numérique de terrain ombré dans différentes directions. Les alignements seront
associés à une structure géologique si des informations suffisantes sont disponibles, sinon
seule leur origine sera enregistrée.

+ Sile travail le nécessite, les traces des couches éventuelles sont systématiquement
numérisées.

+ La numérisation sera effectuée dans plusieurs fichiers séparés selon le concept cartographié
mais pas selon la feuille ou l'image interprétée. La numérisation sera effectuée image par
image sur un ensemble commun de fichiers. Par exemple, il n'y aura qu'un seul fichier de
lithologie pour chacune des zones de travail.

1.2.4 Étape 4 : Génération d'autres produits

Dans le seul but de fournir une visualisation globale de chacune des zones d'étude, une mosaïque
d'images sera générée. Cette mosaïque sera réalisée à partir d'images Landsat et couvrira la totalité
de chacune des zones d'étude séparément. Cette mosaïque n'est pas destinée à des fins
d'interprétation mais permet de voir l'ensemble de la zone comme un tout. Cela signifie que la priorité
sera d'avoir un produit homogène sur toute la zone, et non un produit optimisé pour l'interprétation.
Cela signifie, entre autres, que d'autres images peuvent être utilisées ou manipulées jusqu'à obtenir
un produit commun dans la mesure du possible,

Page6of8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Deux produits seront obtenus, un produit Landsat avec une combinaison d'infrarouge et un produit
radar avec une orbite ascendante ou descendante, selon la zone.

1.2.5 Étape 5 : Génération de cartes préliminaires

Pour chaque feuille sera généré un fichier pdf imprimable au format carte géologique où, suivant les
critères établis aux points précédents, sera généré le produit préliminaire obtenu à partir de
l'interprétation des images. Cette carte comprendra à la fois la cartographie elle-même et les
informations complémentaires : légende, échelle, position de la feuille, identification de la feuille, etc.

1.2.6 Étape 6 : Rédaction du rapport

Puisqu'il s'agit d'une photo-interprétation par un expert, l'objectif principal du rapport est d'établir les
critères utilisés pour l'interprétation et d'expliquer les problèmes d'interprétation qui se sont posés
et comment ils ont été résolus. Le rapport fera état des doutes existants.

1.2.7 Étape 7 : Création des fichiers.

Raster.-

+ Un fichier pour chaque image téléchargée

e Un fichier par image et traitement effectué

° Une mosaïque Landsat pour chacune des zones étudiées.
e+ Une mosaïque radar pour chacune des zones étudiées.

Base de données.-

e Une base de données unique sera fournie pour toutes les zones et contiendra toutes les
informations pertinentes pour l'interprétation. Cette base de données sera réalisée selon le
modèle de données défini dans les phases initiales du projet.

e Le format de cette base de données sera également défini dans la partie initiale du projet,
mais il s'agira d'un format ouvert et de large utilisation.

Cartes,

+ un fichier pdf sera fourni pour chaque feuille géologique obtenue contenant la carte
géologique préliminaire.

1.2.8 Étape 8 : Modifications après la cartographie géophysique

L'interprétation de la géophysique donnera de nouvelles informations à intégrer dans la cartographie.
Cette phase se concentrera exclusivement sur les zones où la géophysique fournit des informations
permettant de modifier l'interprétation ou d'inclure des informations supplémentaires.

Page 7 of8
République démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Les modifications introduites par la géophysique permettront de générer les changements nécessaires
dans les fichiers numériques d'interprétation pour les améliorer.

Une fois ces modifications effectuées, les fichiers numériques seront à nouveau générés, qui seront à
nouveau livrés ainsi que les fichiers d'impression des cartes. Ces fichiers seront modifiés de manière
appropriée afin d'obtenir un produit valable pour les tiers, conformément aux spécifications qui seront
établies dans les premières phases du projet.

1.3 Ressources

1.3.1 Équipe de travail et calendrier

L'équipe de travail disposera de 3 géologues dotés d'expérience en télédétection. Ils géreront le
traitement des images, l'interprétation visuelle et numérique.

Cette équipe sera également chargée de l'intégration des données GIS et l'élaboration des cartes
finales.

Page8of8
République Démocratique du Con
Cartographie géophysique aéropor rte et géologique du pays

ANNEXE 2

PORTÉE DES TRAVAUX

Campagne de survol magnétique et
radiométrique haute résolution et
régionale (Volet A)

Page 1 of38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Table des Matières

PORTÉE DES TRAVAUX DE SURVOL AÉROMAGNÉTIQUE ET RADIOMÉTRIQUE
SECTION 1 - CARACTÉRISTIQUES DU SURVOL....

11 DELIMITATION DES ZONES DE SURVOL:
12 ALTITUDE DE VOL:
1.2.1 Direction et Espacement des lignes de survol et lignes de contré
13 SPECIFICATIONS DE SURVOI
1.3.1 Navigation:
1.3.2  Franchissement du relief du détecteur
1.3.3 Données magnétiques en ligne:
1.3.4 Activité magnétique diurne:
1.3.5 Données manquantes ou non conformes aux normes.
1.3.6 Densité de l'échantillon:…
1.3.7 Bruit diurne: …
1.3.8 Données Radiométrique:
1.4 CALENDRIER DES PRODUITS:
1.4.1 Etape 1...
1.4.2 Etape 2
1.4.3 Etape 3

SECTION 2 - PRODUITS LIVRABLES …

2.1 NORMES DES PRODUITS REQUI:
2.2 PRODUITS LIVRABLES:.
2.2.1 Rapport de pré-production.
2.2.2 Rapport d'activités hebdomadhaire (Acquisition)
2.2.3 Rapport d'activités hebdomadaire (Compilation):
2.2.4 Données Digitales:...
2.2.5 Autres produits livrables:
2.2.6 Manutention et stockage de données numérique:

SECTION 3 - SPECIFICATIONS TECHNIQUES DU SURVOL MAGNETIQUE...

3.1 INSTRUMENTS AÉROPORTÉS ET AU SOL.
3.1.1 Systèmes de synchronisation de chronométrage:
3.1.2 Magnétomètres aéroporté,
3.1.3. Altimètres:

3.1.4 Navigation électronique
3.1.6 Station de surveillance au sol:
3.1.7 Système de vérification de données sur terrain:

3.2 CALIBRATION DE VOLS
3.2.1 Magnétomètre:
3.2.2 Test de compensation du site de sondagl
3.2.3 Tests de décalage:
3.2.4 Altimètre Radar:
3.2.5 Comparaison de systèmes d'aéronefs:
3.2.6 Test de comparaison de détecteurs fixes de magnétomètre
3.2.7 Test de Position GPS d'un aéronef immobilisé:

3.3 ENREGISTREMENTS DES DONNÉES ….
3.3,1 Digital:.…

3.3.1.1 Aéroport
3,3.1.2 Spécifications d'enregistrement:

Page 2 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

3.3.1.3 Au sol: .

3.4 COMPILATION DE SURVOL.
3.4.1 Cortes de base:….
3.4.1.1 Procédure de vérification de données sur terral
3.4.2 Lignes de vol:
3.4.3 Données magnétiques:
3.4.4 Données d'altitude

3.4.5 Format:.
3.4.6 Croquis de la trajectoire de vol:
3.4.7 Données Géophysiques:
3.4.8 Nivellement: …
3.4.8.1 - Champ magnétique total 0
3.4.8.2 - Maillage: 0
3.4.9 Cartes d'intervalle de couleur. . 21
3.4.10 Inspection technique et compilation finale. « 21
3.5 PREPARATION DES ARCHIVES DIGITALS 1
3.5.1 Spécifications générales:
3.5.2 Spécifications détaillées:

3.6 PRODUITS FINAL .
3.6.1 Cartes aéromagnétiques.
3.6.2 Données d'archives numériques.
3.6.3 Rapport technique:

SECTION 4: SPÉCIFICATIONS TECHNIQUES DU SURVOL RADIOMÉTRIQUE ….

4.1 INSTRUMENTS AÉROPORTÉS ET AU SOI
4.1.1 Spectromètre Gamma:
4.1.2 Enregistrement de données de spectromètre:
4.1.3 Altimètres:.…
4.1.4 Température de l'air et pression:
4.1.5 Navigation électronique:
4.1.6 Système de vérification de données sur terrair

4.2 TESTS D'ETALONNAGE
4.2.1 Etalonnage de spectromètre gamma:
4.2.2 Tests de vérification pour le spectromètre à rayons gamma:
4.2.3 Tests de décalage:.…
4.2.4 Navigation électronique:
4.2.5 Étalonnage journalière:

4.3 ENREGISTREMENT DES DONNÉES

4.3.1.2 - Spécifications d'enregistrement:
4.3.1.3 — Bulletin des données numériques:
4.4 COMPILATION DES DONNÉES DE SURVOL

4.4.2 Tous les ensembles de données géophysiques.
4.4.2.1 - Maillage:..

4.4.3 Données de spectrométrie gamma-ray.
4.4.3.1 - Etalonnage de l'énergie: .

Page 3 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

4.4.3.2 - Sélection de données et éditi
4.4.3.3 - Correction de temps-mort:
4.4.3.4 - Filtrage pour les corrections de foi
4.4.3,5 - Fond cosmique et de l’aéronet
4.4.3.6 - Fond de radon:..

4.4.3.11 - Calcul des ratios des radioéléments:
4.4.3.12- Maillage:.
4.4.4 Inspection technique de la compilation final
4.4.4.1 - Cartes de base:…
4.4.4.2 — Cartes d'intervalle de couleur des données géophysiq
4.4.4.3 — Produits préliminaires: …
4,5 PREPARATION DES ARCHIVES DIGITALS
4.5.1 Spécifications générales:
4.5.2 Spécifications détaillée:
4,5.2.1 - Archive de ligne:.
4,5.2.2 — Archive de la maille:

4.6 PRODUITS FINALS.... . 38
4,6.1 Archive des données digitales: 38
4.6.2 Rapport technique:

PORTÉE DES TRAVAUX DE SURVOL AÉROMAGNÉTIQUE ET RADIOMÉTRIQUE

SECTION 1 — CARACTÉRISTIQUES DU SURVOL

Page 4 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SURVOL AÉROMAGNÉTIQUE ET RADIOMÉTRIQUE PAR AÉRONEF À VOILURE FIXE

Xcalibur Airborne Geophysics s'engage à effectuer un enregistrement numérique de haute sensibilité
de survol aéromagnétique et radiométrique par aéronef à voilure fixe et survoler les régions de haute
priorité consistant à environ 1 790 114 km linéaires et de compiler les données acquises
conformément à la spécification technique de l'article 3 de la portée des travaux.

A1 Délimitation des zones de survol:

Le kilométrage linéaire total estimatif des zones de survol est répertorié dans le tableau ci-dessous.
La carte (Figure A-1) montre toutes les limites des Blocs de survol.

Survol aéromagnétique et radiométrique
_ Bloc de Survol Total Km linéaires
KASAI (200m) 504 850
EQUATEUR (200m) | 405 932
KATANGA 1A | 21437

[__ Total Général Km linéaires | 932219

Page 5 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

he

æ

FIGURE A-1: Localisation des Blocs de survol de haute priorité.

1,2 Altitude de vol:

Le Satellite Radar modèle tomographie (SRTM) des zones de survol de haute priorité sont présentées
dans les Figures A-2 à A-4, respectivement. L’altitude de vol pour toutes les zones de survol sera de 50
m (Franchissement du Relief Nominal) sauf dans les zones où les règlements empêchent de voler à
cette hauteur. Dans les zones où les obstacles ou la topographie entrent en conflit avec le
franchissement du relief nominal, le jugement du pilote prévale dans des limites raisonnables.

Page 6 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

KASAI

A1 574 61) Gus 672 on0 729 762 To 475 055 en ou te
CR

SRTM (m)

: r % + ag rg + +

EQUATEUR

FIGURE A-3: Survol de haute priorité Bloc Equateur sur SRTM Image

Page 7 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

FIGURE A-4: Survol de haute priorité Bloc Katanga 1A sur SRTM Image

1.2.1 Direction et Espacement des lignes de survol et lignes de contrôle
Bloc de survol Kasai, Equateur & Katanga 1A:
Lignes de Survol:

- Direction: 000°

-  Espacement: 200 m

- Distance minimale de survol: 3000 m

- Un écart supérieur à 120 % ou inférieur à 80 % de l'interligne nominal sur une distance de
1 000 mètres ou plus, ou tout écart supérieur à 150 % ou inférieur à 50 % de l'interligne
nominal, entraînera un re-vol.

Lignes de Contrôle:
- Direction: 090°

-  Espacement: 2000 m
- Distance minimale de survol: 3000 m

Les cartes de survol des Blocs sont présentées dans les Figures A-5 et A-7, respectivement.

Page 8 of 38
Cartographie géophysique aéroportée et géologique du pays

République Démocratique du Congo

#

lignes)

FIGURE A-5: Carte de survol de haute priorité des Blocs Kasai (toutes les 10

+
EQUATEUR

FIGURE A-6: Carte de survol de haute priorité du Bloc Equateur (toutes les 10 lignes)

Page 9 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

5000 SGD  SHODOD  SAOOU NON

EF

+ '

xs

|
Le
14

+ + ô

Planned Survey Lines

—— Completed Survey Line
ï ;

TRE

. + 4 + + l + +
LL 11] LL) US | BAND HOT LU]

FIGURE A-7: Carte de survol de haute priorité du Bloc Katanga 1A

1,3 Spécifications de Survol:

Le contrôle de qualité des données (CQ) se fera sur terrain d’une manière quotidienne. Les tolérances
suivantes seront observées en permanence, déviation par rapport à ces tolérances se traduira par re-
vols des lignes concernées aux frais de la partie indiquée.

1.3.1 Navigation

Un écart de plus de 120 % ou inférieur à 80 % de l'interligne nominale pour une distance de 1000
mètres ou plus, ou tout écart dépassant 150 % ou moins de 50 % de l'interligne nominale, se traduira
par un nouveau vol aux frais de Xcalibur.

1.3.2 Franchissement du relief du détecteur:

Toute déviation du franchissement du relief du détecteur supérieure à 20 mètres par rapport à
l'autorisation spécifiée de 60 mètres sur une distance de plus de 2000 mètres, dont le respect de la
considération pour la sécurité de l'équipage et de l’aéronef ayant été faite, se traduira par un nouveau
vol aux frais de Xcalibur.

1.3.3 Données magnétiques en ligne

Une enveloppe de bruit de plus de + 0,1 nT, utilisant une 4e différence normalisée, sur une distance
de plus de 1000 mètres cumulativement le long de la ligne se traduira par un nouveau vol aux frais de
Xcalibur. Bruit induit sur le plan culturel échappant au contrôle de Xcalibur est exclu de cette
spécification.

Page 10 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

1.3.4 Activité magnétique diurne:

Aucune donnée de ligne de survol ne sera acceptée dans les 5 minutes de ces périodes où la variation
diurne dépasse 20 nT par corde de 20 min. Aucune donnée n’est acceptée où le diurnal présente une
variation non linéaire de 10 nT plus de 10 minutes.

Aucune donnée de la ligne de survol n'est acceptée lorsque le niveau de bruit de l'instrument
enregistré par le magnétomètre de la station de base dépasse 5 nT pendant une période de 10 minutes
ou plus, ou lorsque la station de base a cessé de fonctionner pendant une période de 10 minutes ou
plus.

Tous les re-vols seront au frais de Xcalibur. Xcalibur prendra des dispositions afin de limiter tous les
vols au cours de l’activité d'orage magnétique.

13.5 Données manquantes ou non conformes aux normes:

Les données seront enregistrées numériquement dans l'avion et par la station de base au sol. Les
erreurs isolées, pointes et quelques lacunes non séquentielles consistant en quelques points seront
corrigés par interpolation. Des pertes de données dans les données magnétiques qui dépassent 10 %
des lectures au cours d'un intervalle de 60 secondes nécessiteront un nouveau vol.

1.3.6 Densité de l'échantillon:

Aucune donnée n'est acceptée lorsque la densité de l'échantillon le long d’une ou plusieurs lignes de
survol résulte dans un intervalle d'échantillonnage moyen supérieur à 7,5 mètres pour un total de
1000 mètres.

1.3.7 Bruit diurne:

La déviation du champ magnétique diurne par rapport à une corde de la ligne droite pendant 10
minutes supérieure à 10nT,

Les niveaux de bruit de l'instrument enregistré par le magnétomètre de la station de base dépassent
5 nT pour des périodes supérieures à 10 minutes ou là où la station de base a cessé de fonctionner
pendant des périodes de 10 minutes ou plus.

1.3.8 Données Radiométriques:

Où que ce soit les données radiométriques ne doivent pas être mesurées pendant ou dans les 2 heures
de précipitations dans la zone d'étude. En pratique, il n’est souvent pas possible de savoir s’il pleut,
ou il a plu, dans la région avant le décollage, à moins que le client soit disposé à suppléer quelqu'un
basé dans la région de survol pour alerter Xcalibur (XAG) par téléphone satellite d’une manière
quotidienne.

Souvent les effets de l’humidité du sol peuvent être détectés uniquement lorsque les données sont
examinées après le vol. Il convient donc à la discrétion du nommé-représentant du client quant à ce
qui constitue un re-vol induit par l'humidité (à la charge du client dans le cas où il est impossible pour
Xcalibur de prévoir ou de connaître des pluies dans la région) après traitement et quadrillage des
données sur une base quotidienne,

1.4 Calendrier des produits:

Calendrier par étapes

Page 11 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

1.4.1 Etape 1

Endéans trente (30) jours après le début de survol de chaque bloc, les opérations et données ci-après
devront être accomplies ou délivrées au client. Il s’agit de :

résultats documentés de tous les étalonnages et essais en vol.

l'achèvement de la mobilisation et le positionnement de l'aéronef, personnel, matériel et
fournitures à la base des opérations et l'approbation par le responsable technique des données
initiale enregistrées numériquement sur les premières 4 000 km linéaires.

livraison et acceptation par l'inspecteur technique des données initiales brutes de GPS
enregistrées numériquement sur les premières 4 000 km linéaires.

données de trajectoire de vol préparées.

livraison et acceptation par l'autorité technique des données magnétiques brutes de la station de
base archivées par jour.

1.4.2 Etape 2

Au plus tard trente (30) jours après l'achèvement du survol de chaque bloc, les produits suivants
devront être livrés:

les données d'acquisition complète éditées (y compris la navigation électronique) en Geosoft .GDB
format.

toutes les données brutes GPS enregistrées numériquement sur la trajectoire de vol.

toutes les données magnétiques brutes diurnes de la station de base préparées en Geosoft .GDB
format.

une copie de la carte préliminaire de la trajectoire de vol.

1.4.3 Etape 3

Au plus tard trente jours après l'achèvement du survol de chaque bloc, les produits suivants devront
être livrés:

Fichiers des cartes Geosoft ou des fichiers Postscript et fichiers PDFX pour chacune des cartes
suivantes d'échelle 1/100 000:

a) Champ magnétique total résiduel ombragé

b) Première dérivée verticale du champ magnétique ombragé

Archive numérique finale des données de la ligne de survol en Geosoft .GDB format

Archives numériques finales des données des grilles suivantes:

Champ magnétique total

Champ magnétique total résiduel

Première dérivée verticale du champ magnétique

Seconde dérivée verticale du champ magnétique

. Modèle digital d'élévation

Rapport technique final signé par le Directeur du projet selon les spécifications techniques de la
section 3 de la portée des travaux, accompagné d’un fichier numérique au format WordPerfect
ou MS Word.

Tous les autres produits finaux demandés.

newne

Page 12 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Remarque : L'approbation de l'autorité technique est nécessaire avant que l'archive de données
finales et produits cartographiques peuvent être générés. Cela nécessitera une carte de mise à niveau
des ajustements et la base de données de nivelage finale.

SECTION 2 — PRODUITS LIVRABLES

2.1 NORMES DES PRODUITS REQUIS

Le Directeur du projet de Xcalibur sera responsable de la signature sur tous les rapports et tous les
produits étant livrés, attestant ainsi que les travaux ont été réalisés selon les spécifications techniques
de la section 3 de la portée des travaux.

Xcalibur mettra à la disposition de l'inspecteur technique toute donnée numérique demandée pour
vérification, afin de faciliter la réception en temps voulu des produits cartographiques.

2.2 PRODUITS LIVRABLES:
2.2.1 Rapport de pré-production

Un rapport doit être fourni à l'autorité technique avant de commencer la production de vols. Le
rapport doit contenir:

+ La base de données des lignes de survol (Geosoft .GDB format)

+ La base des opérations utilisée;

° La déclaration des variations magnétiques diurnes attendus et des conditions de la météo
ainsi que les principaux problèmes opérationnels, logistiques ou autres qui peuvent entraver
la production;

Le temps d'arrêt prévu en raison de la défectuosité de l’aéronef;

L'étalonnage magnétique d'essai (voir la partie 3, les spécifications techniques ci-dessous);
Le calibrage altimètre d'essai (voir la partie 3, les spécifications techniques ci-dessous) ;

Les tests de décalage (voir la partie 3, les spécifications techniques ci-dessous);

Les résultats des autres tests effectués.

2.2.2 Rapport d'activités hebdomadaire (Acquisition):

Au cours de la phase d'acquisition de données, les chiffres de production et toutes les données
acquises jusqu'à présent doivent être fournies au chef de projet sur une base hebdomadaire, et
chaque lundi matin à l'autorité technique.

2.2.3 Rapport d'activités hebdomadaire (Compilation):

Le Directeur de projet de Xcalibur devra soumettre des rapports hebdomadaires chaque lundi matin
décrivant l'état d'avancement des différents aspects des travaux ainsi que les prévisions quant à
l'achèvement des travaux. Ces rapports seront envoyés par courrier électronique et adressés à
l'inspecteur technique ou à d’autres personnes désignées par l'autorité technique.

Les rapports vont inclure:

Page 13 0f38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

- La base d'opérations utilisée ; le nombre d'heures de vol de survol ainsi que les kilomètres linéaires
piloté et accepté sur une base quotidienne et leur total à la date du rapport; un croquis
cartographique (format lettre) indiquant la zone d'acquisition de données à ce jour;

- Une déclaration de variation magnétique diurne et des conditions de la météo ainsi que tout
problème majeur opérationnel, logistique ou autres qui peuvent entraver la production ; temps
d'arrêt en raison de la panne de l'aéronef,

-_ L'étalonnage de l'aitimètre (voir la partie 3, les spécifications techniques ci-dessous),

- Les tests de décalage sont requis (voir partie 3, les spécifications techniques ci-dessous),

- Les résultats des autres tests effectués durant le rapport hebdomadaire.

2.2.4 Données Digitales:

Les données numériques seront livrées dans le format d’archive en ligne et de grille comme détaillé
dans la Section 1.5. Ces données numériques comprendront les données d'acquisition, d'étalonnage,
de géophysique et de navigation traitées. Les données numériques de la ligne de survol seront livrées
en Geosoft .GDB format. Les noms de canaux seront conformes à la norme décrite en détail dans la
section 3.5.2.

2.2.5 Autres produits livrables:

1. Cartes finales:
*__ Cartes finales digitales et copies sur papier telles que décrites en détail dans la Section 3.4
de la partie 3, spécifications techniques.
2. Certificat de l'équipement:
* Comme décrit sous « Instrumentation aéroportés et au sol », Section 3.1.
3. Documents de nivellement:
La grille de nivellement final et données finales de survol (les fichiers numériques et les
cartes) seront présentées.
4. Rapport technique:
* Un rapport technique sera préparé par Xcalibur qui présente
1) un compte rendu assez complet des opérations sur le terrain,
2) une description de la compilation des données et
3) un inventaire des produits finis qui en résulte et qui sera utile aux utilisateurs
des données. Tous les journaux de vol et les feuilles de contrôle de la qualité
seront correctement étiquetés et soumis à l'évaluation des données, Les détails
à inclure dans le rapport du projet sont beaucoup plus décrits dans la section
3.6.3.

2.2.6 Manutention et stockage de données numériques

Les copies de toutes les données numériques seront stockées par l’entrepreneur pendant 1 an après
la livraison sûre des mêmes données au responsable technique. Pendant ce temps les données ne
peuvent pas être effacées sauf par autorisation écrite explicite de l'autorité technique.

Après la livraison de toutes les cartes définitives, tout matériel connexe utilisé pour générer les
produits finis est livré à l'autorité technique dans des contenants acceptables qui portent des
étiquettes d'identification de leur contenu. Xcalibur préparera un catalogue (dans le cadre du rapport
technique) pour l'ensemble de ces données et il soumettra à l'autorité technique,

Page 14 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SECTION 3 — SPECIFICATIONS TECHNIQUES DU SURVOL MAGNETIQUE

Chaque personnel de Xcalibur ayant une responsabilité dans l'exécution du contrat sera en possession
d'une copie du cahier des spécifications techniques.

3.1 INSTRUMENTS AÉROPORTÉS ET AU SOL

L'opérateur de l'instrument va tenir à jour un bordereau des équipements notant tous les
remplacements de l'équipement et les réparations tout au long de survol ainsi que les résultats des
essais d'étalonnage effectués sur l'équipement.

3.1.1 Systèmes de synchronisation de chronométrage:

Le chronométrage de tous les systèmes d'acquisition dans l'aéronef et celui de la station de base sur
terrain seront synchronisés par le chronométrage des impulsions GPS, en temps réel.

Remarque : Si la fin de la journée GPS se produit pendant le vol d'une ligne de survol, la séquence de
temps GPS devrait continuer jusqu'à la fin de cette ligne.

3.1.2 Magnétomètres aéroportés:

Tous les magnétomètres aéroportés devraient être commercialement fabriqués de type optique, avec
une résolution de 0,01 nT ou mieux et approuvé par une autorité technique. L'enregistrement des
valeurs de champ magnétique doit être essentiellement sans filtrage sauf qu'imposé par l'intervalle
d'échantillonnage lui-même.

Xcalibur dispose des magnétomètres suivant:

Xcalibur utilise le détecteur de césium-vapeur mobile de marque Geometrics G-822A & G-823A conçu
et destiné aux applications de prospection aéroportée où une combinaison de haute sensibilité et un
échantillonnage rapide du champ magnétique de la terre sont nécessaires. Le système se composé
d'un détecteur de césium-vapeur avec son boitier électronique de câbles et pilote associé. Ils
fonctionnent sur 24-32 VDC puissance, alimenté et passant sa sortie analogique sur la même
connexion coaxiale BNC.

Ces détecteurs incorporent les conceptions avancées pour garantir des performances excellentes en
ce qui concerne le bruit de l'instrument, erreur de rubrique et précision absolue, ils fournissent
également des commutations automatiques des hémisphères pour assurer la qualité des données
supérieure dans les régions équatoriales. l'emballage détecteur/électronique est étanche ;
température contrôlée et offre un rendement maximal dans des conditions de fonctionnement
extrêmes,

Certaines fonctionnalités:
+ Excellentes performances de bruit — moins de 0.0005nT / rt-Hz RMS
+ Excellent suivi - mieux que SpT sur 0,01 seconde période

3.1.3, Altimètres:

Les altimètres Radar & Laser avec sortie numérique et un affichage numérique précis font partie de
l'équipement auxiliaire pour l’aéronef de survol géophysique. Xcalibur utilise les deux altimètres Radar
& Laser. Radioaltimètre Bendix/King KRA405B enregistré la garde au sol avec une précision de:

Page 15 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

e  +1,5 m de 12 m à 30,5 m;

° +5 % par rapport à une gamme de 30,5 m— 152,4 m;

+ _et7 % par rapport à une gamme de 152,4 m- 762 m.
L'antenne de l'altimètre et le récepteur sont montés sur la base du fuselage. L'altimètre Laser utilisé
était un ILM 500 qui échantillonne à 200 Hz avec une précision de 3 cm et jusqu'à une hauteur de 1000
m.

3.1.4 Navigation électronique:

La couverture complète de GPS sera obtenue. Les sorties positionnels sont enregistrés
numériquement à 0,000001 degré pour fournir une erreur de position finale et minimale. Un système
d'acquisition de GPS bi-fréquence 12 canaux avec mémoire adéquate est utilisé pour enregistrer la
position de l’aéronef.

Pour y parvenir, Xcalibur utilise Trimble SPS852 GPS-receveur avec Omnistar GPS différentiel en temps
réel. Le système de navigation utilisé est celui d'AgNav Guia Linav avec bar lumineux pour les files
d'attente de la navigation à vue, ce système est situé dans le poste de pilotage exploité par le pilote,

Les coordonnées de sondage sont mises en place avant le début de l'enquête et l'information a été
chargée sur le système AgNav,

Les données de position GPS sont enregistrées par le système DAS à 10Hz — 10 échantillons par
seconde.

3.1.6 Station de surveillance au sol:

Le magnétomètre de la station au sol d'enregistrement numérique de champ magnétique total sera
calibré et utilisé de manière continue tout au long de l'opération de sondage. Il doit être mis en place
à la base des opérations ou à l'intérieur de la zone étudiée, à un endroit sans bruit magnétique, des
objets en acier, des véhicules et des lignes électriques DC, qui pourraient interférer avec
l'enregistrement de la variation diurne de champ magnétique en mouvement. Les étalonnages de la
station au sol doivent être remplis selon la section 3.2.8 et les comptes rendus doivent être annotés
pour comparaison et soumis à l'autorité technique. I! n’y aucune lacune dans l'enregistrement des
données de la station de base au cours de l’utilisation effective de vol. L'heure de l'horloge GPS doit
être utilisée pour enregistrer l'heure des lectures de magnétomètre au sol pour toutes les stations de
base, Les valeurs temporelles de la station de base doivent être synchronisées avec le temps de lecture
à bord de l'avion.

La surveillance et enregistrement des variations diurnes du champ magnétique de la terre Xcalibur
utilise un magnétomètre GEM systèmes GSM-19Tt Overhauser avec fonctionnalité de temps GPS
seulement.

3.1.7 Système de vérification de données sur terrain:

Les données numériques seront vérifiées quotidiennement avec un système de vérification sur terrain
pour assurer que les paramètres enregistrés sont conformes aux spécifications du contrat. Le système
de vérification sur terrain sera composé de micro-ordinateurs, logiciel pour évaluer la qualité de
données de lignes de survol. Les grilles nivelées préliminaires des données de champ magnétique total
se produiront sur terrain au cours de survol.

Page 16 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

3.2 CALIBRATION DE VOLS
3.2.1 Magnétomètre:

L'étalonnage du système de magnétomètre de l'aéronef doit se faire. Ce calibrage comprendra une
mesure de l'erreur de position. Deux passes de vols dans chacune des directions Nord, Sud, Est, et
Ouest se fera pour obtenir suffisamment de données statistiques.

Les résultats de ces tests seront présentés dans le format de graphique qui sera utilisé durant la
production de survol et enregistrés dans le format numérique qui sera utilisé pour l'archivage des
données. Les résultats des tests seront soumis à l'autorité technique pour approbation avant que le
Contractant se rend à la zone de sondage,

3.2.2 Test de compensation du site de sondage:

(FOM inférieure à 1,5 nT)

Xcalibur déterminera les effets des manœuvres de l'avion : tournure, balancement, lacet et présentera
les résultats de ces tests au responsable technique. Ces tests seront effectués sur une zone
magnétiquement calme, à haute altitude. Ils consistent de voler +/-10 degrés de tournure, +/-5 degrés
de balancement et +/-5 degrés pian crête à crête le long de l'orientation de la ligne de survol et ligne
de contrôle sur une période de 4 à 5 secondes. Une compensation Figure de mérite (FOM) de l'avion
sera calculée par Xcalibur, en additionnant les amplitudes (méthode de RMS) de crête à crête de 12
signatures magnétiques. Le FOM doit être inférieur à 1,5 nT. Une FOM supérieure à celle spécifiée
nécessitera des mesures correctives et approbation par l'autorité technique, avant les opérations de
prospection peuvent continuer.

3.2.3 Tests de décalage:

Avant l'entrée en vigueur de la production initiale de survol et toute modification de matériel
important de sondage ou remplacement sur l'avion, Xcalibur va effectuer un test de décalage pour
déterminer la différence de temps entre les lectures de magnétomètre et le fonctionnement des
dispositifs de positionnement. Les résultats de ces essais en vol, qui doivent être volés dans des
directions opposées à la hauteur normale de sondage ou aussi bas que possible à la discrétion du
pilote à travers une anomalie distincte, doivent être soumis à l'autorité technique avec le prochain
rapport hebdomadaire, Le test de décalage doit se faire aussi dans la zone de survole en survolant un
point connu dans des directions opposées. Ceci va déterminer le décalage dans les données de
navigation d'enregistrement numérique. Les tests de décalage peuvent être effectués durant des vols
de calibration.

3.2.4 Altimètre Radar:

Les étalonnages de pré-enquête seront effectuées en volant une gamme d’altitudes, représentatives
des conditions zone de l'enquête, au-dessus et au-dessous de l'altitude d'enquête désignés. Ces
altitudes doivent couvrir toute la gamme minimum et maximum de 5 altitudes d’incréments égaux.
En règle générale, ces niveaux doivent être déterminés par le temps réel GPS et l’altimètre
barométrique au-dessus de l'altitude de la bande de base aérienne. Ré-étalonnage sera exécutée si
l'équipement est modifié. Tous les résultats de l’étalonnage seront sournis à l'autorité technique sous
forme de tableaux au format Microsoft Excel accompagné d’un graphique montrant l'altitude GPS par
rapport à l'altitude radar et l'altitude barométrique.

3.2.5 Comparaison de systèmes d'aéronefs:

Page 17 of38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Lorsque plusieurs aéronefs sont utilisés pour un bloc de sondage, chaque avion volera la même ligne
et les données seront comparées pour s'assurer que tous les systèmes donnent des résultats
similaires. L'essai peut se faire sur plusieurs lignes pourvu qu’au moins 10 km de données ont été
recueillies dans le mode d'enquête. Cette ligne comparative sera effectuée au moins une fois au cours
de l'enquête et refaite à tout moment ou’ l'équipement est modifiée sur un aéronef.

3.2.6 Test de comparaison de détecteurs fixes de magnétomètre:

Avant le début de survol et avant le déploiement des stations de base magnétiques à leur
emplacement définitif, Xcalibur fera des enregistrements simultanés des données des stations
terrestres et de détecteur magnétique dans l'aéronef pendant que l'aéronef est immobile au sol, et
tandis que les stations sont à proximité (10 km) de l'avion statique. L'avion peut être alimenté par une
source extérieure pour effectuer ce test. Pas moins de 20 minutes d'enregistrement des données sont
nécessaires pour ce test, préférablement dans des conditions diurnes magnétiques actives.

3.2.7 Test de Position GPS d’un aéronef immobilisé:

Ce test de position GPS doit être effectué sur le site dès le début de l'enquête, de préférence à la fin
de l'épreuve de vol initial altimètre ou compensation. 5 minutes des données GPS de l'aéronef sont
enregistrées alors que l’aéronef est statique sur le tarmac.

3.3 ENREGISTREMENTS DES DONNÉES
3.3.1 Digital:

Les erreurs isolées ou les pointes et les quelques lacunes non séquentielles qui peuvent être édités
sont acceptables avec l'approbation du responsable technique.

3.3.1.1 Aéroporté:
Toutes les données numériques et les cartes des produits seront référencés au moment de la journée

comme secondes après minuit, temps universel coordonné (UTC), plutôt que fiduciels.

3.3.1.2 Spécifications d'enregistrement:

3.3.1.3 Au sol:

3.4 COMPILATION DE SURVOL
3.4.1 Cartes de base:

Xcalibur sera responsable de l'acquisition des plans de navigation nécessaires et les cartes à ses
propres frais.

Page 18 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

3.4.1.1 Procédure de vérification de données sur terrain:

Après chaque journée de vol, le contrôleur des données de qualité maintiendra à jour le bulletin du
progrès de l'enquête et la production. Une liste de re-vols prévus est préparée avec les annotations
de qualité de données de vol avec des détails spécifiques sur tout problème qui pourrait avoir des
effets adverses sur la qualité des données.

Le contrôleur de qualité démontrera que tous les étalonnages d'enquête sont terminés comme requis
conformément aux spécifications. Toutes les données de vol numérique et données de la station de
base magnétique seront systématiquement annotées et vérifiées que tout est complet.

Le contrôleur de qualité fera la démonstration que toutes les données magnétiques aéroportées et
données magnétique diurnes au sol, recueillies depuis le début de l'enquête, ont été évaluées; que
toutes les données qui ne répondent pas aux spécifications ont été identifiées, notées et consultées
par le responsable technique.

Le contrôleur qualité fera la démonstration que toutes les données numériques des lignes de survol
ont été traitée, différentiellement corrigées. La vérification supplémentaire du positionnement doit
être faite en calculant un modèle digital d'élévation (DEM) utilisant l'altitude GPS différentiellement
corrigée (corrigée selon la hauteur orthométrique) et des données radar. La différence, produisant le
DEM, doit être maillée.

3.4.2 Lignes de vol:

Les données GPS seront utilisées pour positionner les lignes de vol tout au long de la zone d'étude
entière. Il est le principal système de positionnement. Une carte de la trajectoire de vol est réalisée
sur base des données électroniques d'enregistrement numériques des lignes de vol avec latitude et
longitude appropriée. Toutes les données brutes d'acquisition de GPS qui fournissent un resurvol de
position pour l'avion pendant le vol de l'enquête seront enregistrées.

3.4.3 Données magnétiques:

Toutes les données magnétiques enregistrées en vol seront vérifiées par une inspection de la trace de
quatrième différence pour le bruit, La base de données sera examinée afin d'identifier des variations
diurnes au-delà des caractéristiques indiquées dans la Section 1 de la station. Toute ligne ou section
de ligne ne répondant pas aux spécifications sera notée et revolée.

3.4.4 Données d'altitude:

Le contrôle de l'altitude appropriée est nécessaire tout au long de l'enquête visant à optimiser la
qualité de la mise à niveau magnétique. Toutes les données d’altimètre radar seront vérifiées pour
s'assurer que toute la gamme hauteur est enregistrée. Le survol sera volé à une altitude correcte en
respectant les conditions déclarées à la Section 1. Des segments de ligne qui dépassent la tolérance
de la différence d'altitude maximale aux intersections seront identifiés et soumis aux re-vols.

3.4.5 Format:
Chaque ligne de traverse/contrôle aura un nombre entier unique (pas de décimale) comme numéro

avec le numéro de segment constitué étant que dernier chiffre du numéro de ligne. Les numéros de
ligne de contrôle aura une portée différente que les lignées de traverse.

Page 19 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Exemple : les lignes de Traverse: 10000 à 79001 ; Lignes de contrôle : 80000 à 99000. Le dernier chiffre
de ces numéros de ligne est le numéro de segment. La ligne de traverse 79001 indique un segment
de ligne.

3.4.6 Croquis de la trajectoire de vol:

Chaque ligne est étiquetée avec un minimum de 2 étiquettes de temps par feuille de la carte, ou un
minimum d'une étiquette si la direction de la ligne est notée dans l'étiquette de ligne. Le poids de la
ligne et l'étiquetage seront discutés avec l'autorité. Les cartes d’échantillon doivent être fournies sur
demande, Les numéros de ligne de traverse et les numéros de ligne de contrôle seront positionnés à
l'intérieur de limites Est et Sud de chaque carte. Un étiquetage final des données de la ligne de vol
aura un numéro unique pour chaque segment présent sur le plan de la ligne de vol ainsi que dans les
données d'archives numériques correspondantes.

3.4.7 Données Géophysiques:

Les données numériques doivent être fournies au format de données de ligne Geosoft binaire (GDB).
Le Contractant mettra en place un système permettant de fournir ces données dans les meilleurs
délais à la demande.

3.4.8 Nivellement:
3.4.8.1 - Champ magnétique total:

Le nivellement du champ magnétique total s'appuiera essentiellement sur les intersections de la ligne
le contrôle et de traverse. La soustraction de données de la station de base aux données du champ
magnétique total aéroporté ne sera autorisée dans des cas particuliers (sous réserve de l'examen des
conditions diurnes) par le responsable technique. L'intersection des valeurs de champ total, des
altitudes et des gradients seront déterminés pour les lignes de traverse et de contrôle et seront
disponibles numériquement aux fins de la vérification. Toute modification apportée à ces
spécifications sera approuvées par l'autorité technique.

Les différences aux intersections seront soigneusement analysées et distribuées le long des lignes de
contrôle et/ou les lignes de traverse pour donner une valeur de champ total final identique pour les
deux lignes à une intersection donnée. Les corrections seront faites pour réconcilier les différences
dues à l'altitude. Xcalibur utilise les données de position électroniques (GPS) pour s'assurer que ces
différences sont minimes.

Les valeurs finales seront ensuite assignées aux profils de traverses aux intersections appropriées et
utilisés comme corrections aux valeurs enregistrées numériquement le long des lignes de traverse.
Dans les zones de forte pente magnétique et/ou de relief topographique accidenté, les ajustements
d'intersection peuvent être supprimés ou un ajustement approprié affecté à la ligne de traverse.

Les données de ligne de commande seront nivelées et utilisées dans le processus de maillage (sauf
avis contraire de l'autorité technique). Xcalibur peut employer un manuel, l'ordinateur ou la méthode
combinée de déterminer les ajustements de mise à niveau. Quelle que soit la méthode employée,
Xcalibur fournira une description détaillée de la méthodologie appliquée à l'autorité technique.

Un graphique des ajustements de niveau de champ total final le long des lignes de traverse et les lignes
de contrôle est tracé à l'échelle de la compilation afin de déterminer les problèmes de mise à niveau.
Cette carte sera présentée ainsi que les cartes de contour préliminaires au responsable technique.

3.4.8,2 - Maillage:

Page 20 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Une grille carrée sera calculée d’après les données de ligne de contrôle et de traverse horizontale. Les
cartes de contour peuvent être produites à partir de cette grille par un programme de contournage,
La grille utilisée pour les cartes de compilation sera utilisée pour les cartes définitives.

3.4.9 Cartes d'intervalle de couleur:

Xcalibur va rassembler et produire des cartes numériques finales composées de notes descriptives,
carte rubriques, logos, coordonnées de la carte et carte de références adjacent, ligne soignée, la base
topographique et toutes les couches de données se rapportant à l'enquête, avec la ligne appropriée,
poids et couleurs tels que décrits dans les sections 3.4.5, 3.4.10.1 et 3.4.11 dans la fenêtre définie par
la ligne soignée. La carte de base avec la bordure pour chaque feuille de la carte sera établie et
soumise pour approbation. Les cartes seront conformes aux cartes aéromagnétiques standards.

Les intervalles de couleur pour le champ magnétique Total résiduel seront conformes à la répartition
de l’histogramme égalisé de la gamme de données. Les intervalles de couleur pour la première dérivée
verticale du champ magnétique soit devra respecter une distribution histogramme égalisé de la
gamme de données ou à une distribution normalisée fournie par le responsable technique. Les
tableaux de couleurs spécifiques pour chaque paramètre seront fournis.

3.4.10 Inspection technique et compilation finale:

Xcalibur élaborera un ensemble d'échelle de travail des cartes préliminaires pour la zone complète
d'études pour l'approbation de l'autorité technique avant de préparer la dernière série de données
consistant en:

(i) cartes de couleur calculées de 1ère dérivée verticale du champ magnétique;
fi) cartes de couleur calculées de 2ème dérivée verticale du champ magnétique;
(iii) profile des ajustements des niveaux de champ magnétique total et la trajectoire de vol;

iv) cartes en couleur de la DEM calculée à partir des différences de la GPSZ moins radar.

Chaque carte soumise à l'approbation sera accompagnée par tous les bordereaux de vol, nivellement,
informations, etc. nécessaires à la vérification de la compilation. La ligne numérique et les données
maillées seront également présentées en ce moment. Chaque manuscrit soumis à l'approbation sera
correctement identifié comme une zone d'études, numéro de carte et les coordonnées géographiques
appropriées,

3.5 PREPARATION DES ARCHIVES DIGITALS

Dans des circonstances précises, les données numériques de ligne seront effacées lorsque ces données
ne sont pas utilisées dans le maillage. Ces circonstances sont:

+ Chevauchement des données de ligne où les lignes de vol ont été brisées;

*__ Trajectoire de vol se terminant en dehors des limites de l'enquête,

3.5.1 Spécifications générales:

L'ensemble de données numériques est le principal produit final à livrer et il sera de la plus haute
qualité possible, essentiellement sans erreur. Xcalibur fournira un résumé statistique pour chaque
champ dans le jeu de données de ligne ainsi que pour l'ensemble de données maillées complètes étant
présentés comme archives finales (pas de base de données du Contractant). Les médias acceptables
sont CD ROM ou DVD.

Xcalibur consultera l'autorité technique pour assurer la compatibilité.

3.5.2 Spécifications détaillées:

Page 21 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

3.5.2.1 — Archive de ligne:

Les données archivées de ligne seront présentées au format binaire (*.gdb) Geosoft.

Fréquence d’échantillonnage des données de la ligne : 10 échantillons par seconde pour tous les
champs.

Avant la génération d'archive de ligne, Xcalibur consultera l'inspecteur technique sur la structure
finale et le format. Voici un exemple de la structure et le format de l'archive de ligne:

Î

Ju

|

[Easrnc _]

Page 22 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

3.5.2.2 — Archive de la grille:

Un Geosoft *.grd format de fichier grille pour chacun de variables traitées pour l'enquête entière.

La projection de Mercator Transverse universelle avec le méridien central approprié doit être utilisée
pour créer des ensembles de données maillées. Toutes les longitudes à l’ouest de Greenwich
devraient être représentées comme des degrés négatifs. Chaque origine de grille d'enquête doit être
un multiple de l'intervalle de la grille des coordonnées de l'abscisse et ordonnée,

3.6 PRODUITS FINAL
A débattre.
3.6.1 Cartes aéromagnétiques:

Voir annexe

Xcalibur va assembler et produire des cartes finales consistant en:
+ Cartes numériques tel que demandé par l'autorité

Tous les produits numériques de cartes finales seront également livrés à une résolution apte à
reproduire fidèlement les produits représentés, deux copies sur CD-R ou DVD.

3.6.2 Données d'archives numériques:

Archives de données finales de lignes dans un format binaire *.gdb Geosoft et archives de données de
la grille comme des fichiers au format * grd {FLOAT), deux copies sur CD-ROM ou DVD.

3.6.3 Rapport technique:

Un rapport technique sera préparé par Xcalibur qui présente:
{i) un compte rendu assez complet des opérations sur le terrain;
(ü) une description de la compilation des données;
(iii) un inventaire des produits finis qui en résulte et qui sera utile aux usagers ou acheteurs

des données,
Le rapport du projet comprendra ce qui suit:
{i) Description des opérations sur le terrain avec les statistiques, y compris une liste des:

a. Bases d'exploitation avec les dates pertinentes et des personnels participant ;
b. Description de l'appareil de sondage et instrumentation utilisée.

(ü) Les spécifications techniques de sondage, y compris une description des problèmes
rencontrés au cours de sondage. Une discussion sur l'efficacité des techniques de sondage
et instrumentation utilisées avec des suggestions pour améliorer l'efficacité des survols
aéromagnétiques ;

(ii) La description de la procédure de compilation incluant un diagramme général de
technique de compilation de données complètes de la correction et l'édition des données
brutes pour la production de cartes de contour ; une liste de tous les critères utilisés.

(iv) Rejet/acceptation des données ; une explication générale de la base mathématique de la
mise à niveau et le maillage;

[C2] algorithme utilisé ; personnel impliqué.

(iv) Les cartes-index et une liste de tous les produits de fin de sondage. En outre, pour chaque
fichier:

a. Une documentation détaillée des formats de fichier;
b. Une liste de toutes les constantes, les niveaux de référence et facteurs de conversion
nécessaires pour toute utilisation ultérieure des données.

Page 23 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Une ébauche de rapport du projet sera soumise et approuvée par l'autorité technique avant sa
finalisation. La version finale sera accompagnée par une version numérique en format MS Word ou
WordPerfect.

SECTION 4: SPÉCIFICATIONS TECHNIQUES DU SURVOL RADIOMÉTRIQUE

Une copie du cahier des spécifications techniques sera en possession de chacun du personnel de
Xcalibur qui porte une responsabilité dans l'exécution du contrat. Le Contractant doit obtenir et
disposer sur terrain et au bureau tous les diagrammes, cartes, etc. se rapportant à la récupération de
chemin d'accès de navigation et de vol.

4.1 INSTRUMENTS AÉROPORTÉS ET AU SOL

L'opérateur de l'instrument doit tenir à jour un bordereau des équipements notant tous les
remplacements de l'équipement et les réparations tout au long de l'enquête et les résultats des essais
d'étalonnage effectués sur l'équipement. Ce bordereau sera vérifié par l'autorité technique lors de la
visite d'inspection. Les dispositifs de géophysiques, environnementales et navigation proposés
doivent satisfaire ou dépasser les spécifications décrites dans les sections 3.1.1 à 3.1.9.

4.1.1 Spectromètre Gamma:

Un système de spectromètre gamma-ray capable d'enregistrer au moins 256 canaux (512 canaux sont
préférables) sera utilisé. Les paquets de détecteur utilisés pour cette enquête vont être isolés
thermiquement pour réduire la dérive. Un système à l'aide de la surveillance en ligne d’un photopeak
sélectionné pour contrôler le gain est nécessaire. Le système utilise un détecteur orienté vers le haut
pour surveiller les changements atmosphériques radon. Le détecteur principal utilisera 50,4 L d'iodure
de sodium (4 a) et le détecteur (2a) orienté vers le haut utilisera 8,4 L. La fenêtre d'uranium comtes
(Section 3.1.2) doit être enregistrée par le détecteur orienté vers le haut,

Le temps mort maximum pour soit le principal analyseur ou pour ceux orientés vers le haut ne
dépassera pas 8 microsecondes par impulsion. L'ensemble de conditionnement de signaux donnera
une résolution de détecteur mieux que 12 % de pleine largeur à mi-hauteur basé sur le 137Cs 662 keV
pic. Les données spectrales enregistrées produites par le système seront adaptées pour le traitement
à l'aide de la méthode NASVD, qui exige de conserver le caractère de Poisson des comtes du canal
enregistré afin d'assurer une analyse des composantes spectrales correct.

Le système d'analyse de la hauteur d'impulsion utilisée sera suffisamment linéaire pour s'assurer que
toutes les énergies de pic entre 137Cs662 keV et 208TI 2614 keV, la relation de l'énergie au numéro
du canal restera acceptablement constante. Par exemple, à l’aide d’un spectromètre de 256 canaux,
si le canal 1 est défini par la gamme d'énergie de 0 à 12 keV et le pic 40K1460 keV tombe à un canal
121,5 (l'étalonnage de l'énergie est de 12,0 keV/canal), puis tous les autres pics énergies tomberont
dans les canaux définis par:

(Peak Energy (keV))  « (Peak Channel) « (Peak Energy (keV))
12.22 keV/channel 11.78 keV/channel

Le système permettra à surveiller l’activité des rayons cosmiques. Cela inclura toutes les énergies
supérieures à 3000 keV, mais les systèmes avec un plafond de 6000 keV seront acceptés. Ce
rayonnement peut être attribué au canal de spectre 256 canaux laissant 1 à 255 pour les mesures de
potassium, d'uranium et de thorium. Le système permettra que l'ensemble du spectre soit affiché sur

Page 24 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

un écran d'affichage dans le cadre du système d'acquisition, pour faciliter le contrôle de calibrage de
l'énergie et pour aider à vérifier la résolution du système.

Xcalibur utilisera 2 x Solution de rayonnement RSX-5 xtals avec console RS-500 qui est conforme à tous
ce qui précèdent.

4.1.2 Enregistrement de données de spectromètre:

Les données suivantes seront enregistrées numériquement pour chaque seconde d'intervalle de
comptage:

a) Le spectre entier des 512 canaux du détecteur principal y compris le moniteur de
rayonnement cosmique;
b) Le système temps-mort avec une précision de 1 ms.

Les fenêtres suivantes, avec les limites indiquées au keV seront enregistrées pour chaque seconde

d'intervalle de comptage :
[uns lenset |]
ne
Thorium

1660 to 1860

[Morum | 2410 to 2810

san
Up Uranium __| 166010 1860
3000 to 6000

4.1.3 Altimètres:

Un altimètre radar hautement fiable et le baromètre, qui ont été modifiés pour la sortie numérique,
feront partie de l'équipement auxiliaire pour l’aéronef de survol.

RTE

ERNEST
[Minimum range: __ 7] 0-800 m "|

4.1.4 Température de l'air et pression:

La pression atmosphérique réelle sera disponible pour le sondage complet. En cas de panne soudaine
du baromètre a° bord, la pression atmosphérique peut être connectée à la base de sondage pour
chaque sortie et l'équation 4.3 dans le rapport 323 de l'AIEA peut-être ensuite utilisée pour estimer la
pression pour chaque enregistrement à l'aide d'altitude GPS. La température de l'air extérieur est
enregistrée en vol.

4.1.5 Navigation électronique:

La couverture complète de GPS sera obtenue. Les sorties positionnelles sont enregistrées
numériquement à 0,000001 degré pour fournir une erreur de position finale et minimale. Un système
d'acquisition de GPS bi-fréquence 12 canaux avec mémoire adéquate pour enregistrer la position de
l'avion sont pris en compte.

Page 25 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Pour y parvenir, Xcalibur utilise Trimble SPS852 GPS-receveur avec Omnistar GPS différentiel en temps
réel. Le système de navigation utilisé est le système Guia Linav de AgNav avec bar lumineux pour les
files d'attente de la navigation à vue, ce système est situé dans le poste de pilotage exploité par le
pilote.

Les coordonnées de sondage sont mis en place avant le début de l'enquête et de l'information a été
chargée sur le système AgNav. Les données de position GPS sont enregistrées par le système DAS à
10Hz — 10 échantillons par seconde.

4.1.6 Système de vérification de données sur terrain:

Les données numériques seront vérifiées quotidiennement avec un système de vérification sur terrain
pour assurer que les paramètres enregistrés sont conformes aux spécifications du contrat. Le système
de vérification sur terrain sera composé de micro-ordinateurs, logiciels pour appliquer des corrections
de GPS différentiel et d'évaluer la qualité de données de trajectoire de vol en plus. Les grilles de
nivelage préliminaires des comtes de potassium, uranium et thorium seront nécessaires et doivent
être produits sur terrain au cours de l'enquête.

4.2 TESTS D'ETALONNAGE
4.2.1 Etalonnage de spectromètre gamma:

Les essais suivants se feront aux exigences de l'autorité technique avant la mobilisation dans la zone
d'étude. Avant le début de l'enquête, le système sera calibré sur un ensemble agréé de blocs
d'étalonnage permettant de déterminer les ratios de décapage. Ce calibrage s'effectuera avec les
détecteurs installés dans l’aéronef devant servir à l'enquête. Les vols d'essais de présaison comme sur
la bandelette de test Hentiesbay seront effectués avec l'approbation du responsable technique.

Les résultats de ces vols seront utilisés pour déterminer le coefficient d'atténuation et des sensibilités
de radioéléments pour le système de test. |I sera nécessaire de répéter ces tests si une modification
importante est faite au système de spectrométrie {y compris l'altimètre radar) pendant la saison de
l'enquête. La résolution en énergie et l'étalonnage seront établis à l’aide de 137Cs pendant les essais
de présaison,

Le baromètre altimètre et le système de radar sera calibré à l’altimètre GPS au début de la saison, Ceci
sera accompli en survolant l'eau ou une piste d'aéroport convenable d'altitude connue. L'avion volera
à intervalle de 30 m pour 100 à 200 secondes chacun, entre 60 et 300 m au-dessus de la surface. Si
l'altimètre ou le baromètre est modifié au cours de la saison, ce test sera répété à un site approuvé
par l'autorité technique. La fenêtre cosmique sera calibrée en volant à 500 m d'intervalle pendant 600
secondes chacune, entre 1500 à 3500 mètres d'altitude, Ce calibrage s'effectuera au cours de la pré-
Saison (ou fin de saison si nécessaire) Hentiesbay sélection, ou à un autre site agréé par l'autorité
technique.

4.2.2 Tests de vérification pour le spectromètre à rayons gamma:

Au cours de l'enquête, les essais seront effectués périodiquement pour s'assurer que le système de
spectrométrie fonctionne correctement,

La résolution en énergie se confirme chaque jour à l'aide de 137Cs ou par une procédure de
stabilisation spectrale sur le terrain tous les jours. Ces résultats quotidiens seront enregistrés sous
forme de tableau ou une large gamme d'au moins 256 canaux, dans le cadre des rapports
hebdomadaires de Xcalibur. À l'aide de la photopeak de 662 keV de 137Cs la résolution du système

Page 26 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

total supérieure à 12 % doit être maintenue. Avec le 20871 photopeak à 2615 kev une résolution
meilleure que 7 % est nécessaire.

Si la résolution du pic photopeak sélectionné se dégrade en pire que 12 % ou 7 %, tel que décrit ci-
dessus, la résolution du système est restaurée. Une modification substantielle non résolue dans la
résolution nécessitera un réétalonnage de fin de saison. (Section4.2.1) Les données de spectrométrie
multicanal en ligne peuvent être analysées afin de fournir une résolution FWHM sur le pic de thorium
208TI 2615keV à intervalles de 1 000 secondes de données acquises. Les données d'étalonnage et de
la résolution d'énergie seront enregistrées et disponibles dans un format de feuille de calcul pour la
vérification de deux périodiques 137Cs ou la vérification ligne par ligne en temps réel.

Chaque jour avant le début des opérations de vol un essai statique s'effectuera pour assurer que la
sensibilité globale du système est maintenue. La meilleure procédure est d'enregistrer un spectre de
fond sur terrain pour 5 minutes suivies d’un spectre de 5 minutes avec le thorium ou des sources
placées avec précision aux endroits répétables. Ces tests confirmeront également la stabilité du
spectre enregistré dans ensemble. L'avion sera donc stationné à un endroit avec précision répétable
pour ces tests.

Une ligne de test près de l'emplacement du sondage sera décidée. La ligne de test sera survolée au
début et si possible, à la fin de chaque sortie afin de garantir que l’ensemble de la sensibilité du
système de spectrométrie gamma-ray est maintenue constante dans des conditions opérationnelles.
Cette ligne doit être suffisamment longue pour permettre l'acquisition d'au moins 100 secondes de
données alors qu'il volait à l'altitude et la vitesse normale d'enquête. Elle devrait être située dans une
zone de radioactivité relativement uniforme, avec des caractéristiques physiques permettant des re-
vols dont l'échantillon présente précisément les mêmes caractéristiques. Tout terrain vallonné doit
être évité car il faudrait des zones qui seraient sensibles aux changements dans les eaux de surface
(marais, etc.) au cours de l'enquête. Le départ et l'arrivée pour chaque série de tests sera reproduite
avec la meilleure précision possible en utilisant le système de navigation GPS différentiel en temps
réel.

L'altitude moyenne pour chaque série de tests doit être à moins de 10 m de la hauteur de l'enquête
prévue. Les données acquises sur la ligne d’essai seront corrigées à l'aide de constantes d'étalonnage
disponibles au cours du travail sur le terrain. Cela permettra à l'autorité technique pour mieux tester
la reproductibilité des résultats de l'enquête puisque les variations causées par des changements de
position, altitude, température et pression sont bien éliminées.

Pour faciliter le suivi des modifications de fond radon, des tests quotidiens comprendront des vols à
altitude de sondage au début et à la fin de chaque journée sur une grande étendue d'eau (si possible).
Ces vols seront au moins 500 m de la terre, avec les données acquises pendant au moins 100 secondes.
L'obligation pour ces vols quotidiens peut être réduite à la discrétion de l'inspecteur technique.

Les données acquises de vols au-dessus de la ligne de test et les vols au-dessus de l'eau seront
enregistrés numériquement et feront partie de l'ensemble de données d'archivage. La pression et la
température enregistrée numériquement serviront à préparer les données de ligne d'essai qui seront
transformées en potassium, uranium, thorium et unités de dose en utilisant les meilleurs systèmes
d'étalonnage constants disponibles au début de l'enquête. Au cours de l'enquête, l'opérateur devrait
corriger ces données de ligne en utilisant les informations de calibration disponibles au début de
l'enquête d'essai. Cela garantira que les comparaisons de test de ligne sont basées sur des données
avec une variation minimale causée par la hauteur et les différences positionnelles.

4.2.3 Tests de décalage:

Page 27 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Les données du spectromètre BamMmMa-ray ne permettent pas facilement la détermination de décalage,
mais il est important que les résultats d'enregistrement de spectromètre de rayons gamma soient tels
que le décalage entre le GPS et la Spectrométrie reste constant et ne dépasse pas une grandeur de 0,5
secondes,

4.2.4 Navigation électronique:

Une vérification du système de navigation électronique d'étalonnage s'effectuera avant le début des
opérations de prospection et en consultation avec le responsable technique. En outre, un test de
position GPS d’un aéronef immobilisé doit être effectué à la fin d’un vol alors que le système GPS de
l’avion et GPS de la station de base au sol sont opérationnels ensemble avec l'aéronef immobilisé sur
le tarmac de l'aéroport. Pas moins de dix minutes d'enregistrement des données sont requises pour
ce test. Cet essai peut être réalisé en collaboration avec le test de comparaison de détecteurs
magnétomètre. L'élévation après traitement doit être comparée à l'altitude de l'aéroport publié.

4.2.5 Étalonnage journalière:

Les données enregistrées au cours de ces étalonnages sont réputées faire partie des données brutes
et seront correctement étiquetés et adressées à l'autorité technique à la fin de l'enquête de vol, Le
baromètre enregistre l’altitude-pression ou des lectures de pression barométrique au cours de chaque
vol. Les données du baromètre seront converties en pression statique pour une conversion ultérieure
du franchissement du relief mesurée à la température standard efficace et l'altitude-pression
équivalente.

4.3 ENREGISTREMENT DES DONNÉES
4.3.1 Digital:

Les erreurs isolées ou les pointes et les quelques lacunes non séquentielles qui peuvent être éditées
sont acceptables avec l'approbation du responsable technique,

4.3.1.1 - Aéroporté:

Les informations telles que l’immatriculation, date, numéro de ligne, numéro de segment de ligne,
direction, numéro de vol, heure de début de ligne et les facteurs d'échelle pertinents pour des niveaux
de référence doivent être inclus dans le cadre des données pertinentes, Ces renseignements
pertinents doivent également figurer sur le bordereau de vol afin d’être géré par l'opérateur de
l'instrument.

Remarque : Tous les produits numériques et cartographiques doivent être référencés à temps GPS
plutôt qu'à fiduciels.

4.3.1.2 - Spécifications d'enregistrement:

L'intervalle d'échantillonnage pour les données du spectromètre gamma-ray sera à 1,0 seconde.

Page 28 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et 8éologique du pays

A LE

0.

1 Deg C

3. Radiometric channels (six)

5. Barometric altimeter
7.

+ Havigation output

Ed me à

4.3,1.3 - Bulletin des données numériques:

Un bordereau de données numériques doit être maintenu sur terrain pour enregistrer les informations
suivantes:

(i} code externe d'étiquette de données;

{ii} contenu des données (départ et arrivée, date/heure d'enregistrement et les numéros de
vol);

{ili) dates de vérification et de copie;

(iv) résultats de la vérification (c-à-d. une erreur de lecture ou relire requis);

{v) Date des données d'origines livrées aux installations de la compilation. Mesures prises si
les données sont perdues ou endommagées pendant le transport.

4.4 COMPILATION DES DONNÉES DE SURVOL
4.4.1 Trajectoire de vol:
4.4.1.1 - Cartes de base:

Xcalibur sera responsable de l'acquisition de toutes les cartes de navigation et les cartes nécessaire
pour la planification de vol et contrôle de qualité sur terrain à ses propres frais,

4.4.1.2 - Récupération des données:

Les données GPS seront utilisées Pour positionner les lignes de vol tout au long de la zone d'étude. 1
est le principal système positionnel. Une carte de la trajectoire de vol est effectuée a° partir des
données électroniques numériques des lignes de vol avec des coordonnées latitude et longitude
appropriées. Toutes les données brutes d'acquisition de GPS qui fournit un resurvol de position pour
l'avion pendant le vol de l'enquête seront enregistrées.

4.4.1.3 - Format:

Chaque ligne de traverse et de contrôle aura Comme numéro de ligne un nombre entier unique (non
décimales) avec le numéro de segment constitué étant que le dernier chiffre du numéro de ligne.
Lignes partielles seront tronquées à la limite des lignes de contrôle intérieur.

4.4.1.4 - Traçage de la trajectoire de vol:

Chaque ligne doit être étiquetée avec un minimum de 2 étiquettes par feuille de la carte, ou un
minimum d’une étiquette si la direction de la ligne est marquée dans l'étiquette de ligne. Le poids de
la ligne et l'étiquetage seront discutés avec l'entrepreneur. Les cartes d’échantillon doivent être

Page 29 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

fournies sur demande. Les numéros des lignes de survol et de contrôle doivent être placés à l'intérieur
des limites Ouest et Sud de chaque carte, Un étiquetage final des données de la ligne de vol doit avoir
un numéro de ligne unique pour chaque segment présente sur le plan de la ligne de vol ainsi que dans
les données d'archives numériques correspondantes.

4.4.2 Tous les ensembles de données géophysiques:

Les données numériques doivent être fournies au format de données de ligne Geosoft binaire (GDB).
Xcalibur mettra en place un système permettant de fournir ces données dans les meilleurs délais à la
demande.

4.4.2,1 - Maillage:

Taille de la grille = un quart (1/4) de l'interligne de traverse indiquée dans une demande de
propositions.

Un programme informatique sera employé pour interpoler une grille de données carré-loculaire à
partir des données des lignes finales de traverse et de contrôle nivelées,

Si la zone est quadrillée dans plus d'une grille, les grilles auront une origine commune pour activer la
grille de fusion sans re-maillage.

4.4.3 Données de Spectrométrie Bamma-ray:

Une description détaillée des méthodes de Spectrométrie gamma aérienne moderne se trouve dans
le rapport technique 323 de l’AJEA (Spectrométrie gamma aérienne arpentage). Ce qui suit a été
modifié par le présent rapport:

4.4,3.1- Etalonnage de l'énergie:

Il faut d'abord déterminer le taux de comptage dans les différentes fenêtres afin de réduire le volume
de données à transférer dans les enregistrements de domaine à la base de données de traitement. La

fenêtres de potassium et de thorium sont alors centrées Sur ces canaux et la fenêtre de l'uranium
défini au prorata de leurs comtes de fenêtre doivent être obtenue sur toute la largeur de plein

4.4.3.2 - Sélection de données et édition:

Afin d'extraire électroniquement les données des enregistrements de survol, les débuts et les fins de
chaque ligne de vol sont déterminées ; les données sont lu et extraite de la base de données. Les
profils préliminaires des données numériques sont ensuite tracés pour vérifier les éventuelles lacunes,
crampons, bruit radio ou d’autres problèmes. Si nécessaire, les données peuvent être modifiées pour

4.4.3.3 - Correction de temps-mort:

La première étape de la séquence de réduction pour les données radiométriques est la correction de
temps mort. C'est à effectuer à l’aide de données électroniquement mesurées de temps mort, Le
temps mort de correction est apporté à chaque fenêtre à l'aide de l'expression:

Page 30 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

1-Tr

e+ _Nest le comte corrigé en une seconde

e nest le comte brut enregistré en chaque seconde

e  Trest le temps mort enregistré, le temps nécessaire pour traiter toutes les impulsions
atteignant le détecteur en une seconde.

La correction de temps mort devrait être appliquée à chaque fenêtre dans le détecteur regardant vers
le bas, (y compris les fenêtres cosmique et total comte), mais pas aux données des détecteurs orientés
vers le haut car, elles sont traitées par différents circuits.

4.4.3.4 - Filtrage pour les corrections de fond:

Les filtres numériques devraient s'appliquer aux données altimètre radar pour lisser des sauts
soudains qui peuvent survenir lorsque vous voyagez sur des terrains escarpés qui causent des
problèmes de hauteur lors de de la correction des données. Un filtre de 5 points est adapté. La chaîne
cosmique du spectromètre doit également être filtrée pour réduire le bruit de la statistique. Dans ce
cas, un filtre de 11 à 21 points doit être utilisé.

Pour calculer le fond de radon à partir des données de détecteurs orientés vers le haut, les données
fortement filtrées d'uranium de détecteurs orientés vers le haut et celles de détecteurs orientés vers
le bas, y compris les données de thorium des détecteurs orientés vers le bas sont nécessaires comme
décrit ci-dessous. Les données originales doivent également être conservées. Les filtres adéquats
seront discutés et approuvés par l'autorité technique.

4.4,3.5 - Fond cosmique et de l’aéronef:

La détermination des expressions de fond cosmique et de l’aéronef pour chaque fenêtre spectrale a
été décrite dans le chapitre 4 de l’AIEA du rapport technique 323. Ces expressions sont de la forme:

N=a+bC

N est le combiné de fond cosmique et de l’aéronef dans chaque fenêtre spectrale,
a est le fond de l’avion dans la fenêtre,

C est le nombre de canaux cosmique et

b est le facteur cosmique de décapage pour la fenêtre.

Les expressions sont évaluées pour chaque fenêtre à chaque point de données en utilisant les données
filtrées des canaux cosmique et les résultats soustraites des données.

4.4.3.6 — Fond de radon:

La détermination des constantes nécessaires à la correction de fond en raison de radon à l’aide de
détecteurs orientés vers le haut nécessite plusieurs étapes. La procédure décrite dans l'AIEA 323 est
généralement correcte, mais des études plus récentes ont raffiné le processus. La première étape,
déterminer les contributions de radon atmosphérique à différentes fenêtres spectrométrie est le
meilleur grâce à une série d'essais en vol au-dessus de l'eau. La méthode des moindres carrés permet
les constantes dans les équations 4.9 à 4.12 (AIEA 323) à déterminer. L'étape suivante consiste à
déterminer la réponse des détecteurs orientés vers le haut au rayonnement du sol (équation 4.13

Page 31 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

AIEA 323). La procédure recommandée par Grasty et Hovgaard (1996), résumée ci-dessous, est plus
fiable que celle de l’AIEA 323.

Compte tenu de la forte corrélation entre le rayonnement dans les fenêtres de l'uranium et du
thorium, il est préférable de penser que la réponse à la hausse provenant du sol peut être corrélée à
soit aux comtes dans la fenêtre de thorium ou comtes dans la fenêtre de l'uranium, bien que cela
devrait être discuté avec le responsable technique. Cela revient à supposer que a1 ou a2 est égale à
0. La solution pour a1 ou a2 est accomplie en soustrayant les mesures pour le canal vers le haut et le
canal de l'uranium (ou canal de thorium) à environ 30 s d'intervalle et de trouver un ensemble de
différences. Le canal de comptage total sera utilisé pour déterminer si la radioactivité augmente ou
diminue. Il est nécessaire de soustraire tout d’abord le comte dans le canal de l'uranium (ou canal de
thorium) du comte total pour réduire le dommage du résultat final. Si le canal de comptage total
indique que la radioactivité est en diminution, le signe des deux différences vers le haut et vers le bas
doit être inversé. La valeur de la constante est alors simplement le rapport entre la somme de
différences ajustées dans le canal vers le haut divisée par la somme de différences ajustées dans le
canal vers le bas.

L'expression pour le composant de radon dans la fenêtre de l'uranium à la baisse est donnée par:

Ua = «7 +asbr-b,
4 aa

U,

où:

Ur est le fond de radon détecté dans la fenêtre U à la baisse

u indique le nombre mesuré dans la fenêtre de l'uranium à la hausse
U indique le comte mesuré dans la fenêtre de l'uranium à la baisse

T indique le comte mesuré dans la fenêtre de thorium à la baisse

a1, a2, au et aT sont les facteurs de proportionnalité et

bu et bT sont des constantes déterminées expérimentalement,

En utilisant les valeurs a1 ou a2 déterminées ci-dessus dans cette équation entraînent une estimation
raisonnable de Ur qui permettra les autres chaînes à corriger pour le radon.

Les taux de comte mesuré u, U et T utilisé dans l'équation (4.6) doivent d’abord être corrigés pour le
fond cosmique et de l’aéronef. Le radon comte dans le total comte, la fenêtre de potassium et de

thorium peuvent être calculés à partir de Ur en utilisant les équations (4.10), (4.11) et (4.12) de l'AIEA
rapport 323.

En raison du taux faible de comte dans la fenêtre de l'uranium à la hausse, cette fenêtre doit être
filtrée considérablement pour réduire le bruit de la statistique, Pour un système à deux détecteurs
orientés de 8,4 L de volume, un 200 point moyen devrait être approprié. La collusion peut survenir
dans les zones d’impulsion de radioactivité anormalement ésurvole et les erreurs affecteront la valeur
calculée de Ur. Dans ces domaines le composant de fond radon ne doit pas être calculé mais interpolé
à partir des sections adjacentes de ligne.

L'enquête sur les données de test d'altitude (Section 3.2.2) servira à surveiller le fond atmosphérique
et calibrer les systèmes de détecteurs orientés vers le haut et vers le bas. Les variations dans la fenêtre
de l'uranium peuvent être en partie à cause de radon, mais aussi en raison des variations de l'humidité
du sol ou de petites variations dans la hauteur de vol ou de la trajectoire de vol. Les écarts dus aux

Page 32 of38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

erreurs de l'humidité du sol et trajectoire de vol peuvent largement être surmontés par une procédure
de normalisation simple basée sur le comte dans la fenêtre de thorium.

La procédure suppose un pourcentage de variation donnée en thorium comte du sol correspondant à
la même variation en pourcentage dans les comtes d'uranium du sol. La validité de cette hypothèse
doit être discutée premièrement avec l'autorité technique, le taux de comptage de thorium moyen
des essais pendant la période d'enquête entier est repérée. Ensuite, pour chaque test, le taux de
comptage d'uranium est multiplié par le nombre moyen de thorium, divisé par le nombre de thorium
pour ce vol. Les changements de vol en vol dans le comptage normalisé de l'uranium qui en résultent
sont dus en raison des variations radon et les corrections peuvent être déterminées pour chaque vol.
Cette procédure est décrite en détail dans le rapport technique 323 de l'AIEA.

4.4.3.7 - Calcul de la hauteur effective AGL:

Les données d'altimètre radar filtrée serviront en ajuster les ratios de décapage pour l’altitude et
d'effectuer des corrections de l’atténuation. Elles sont ensuite converties en hauteur effective (he) au
STP par l'expression:

PP LA DES
T+273.15 1013

où:

+ _hest l'altitude radar observée

+ Test la température de l'air mesurée en degrés C

+ Pest la pression barométrique en kPa.
Si nécessaire, la pression (P) peut être estimée de l'altitude barométrique (ou GPS) à l'aide de
l'expression:

P= P bise

où:
+ Hest l'altitude barométrique (ou GPS) en mètres
+ Po est la pression barométrique (au niveau de la mer) kPa.

4.4.3.8 - Décapage:

Les ratios de décapage, déterminés dans des blocs d'étalonnage comme décrit au chapitre 4 du
rapport 4.2.3,

Les principaux ratios _O, _0 et _0 varient avec l'altitude effective (voir Section 3.4.4.7) au-dessus du
sol et doivent être réglés avant que le décapage est effectué.

Puisque b est égal à O pour les fenêtres décrites précédemment, en utilisant les cinq autres ratios de
décapage, le fond de taux de comptage corrigé dans les trois fenêtres peut être dépouillé pour donner
des comtes dans les fenêtres de potassium, uranium et thorium et qui proviennent uniquement de
potassium, d'uranium et de thorium. Ces taux de comptages dépouillés sont donnés par les équations
ci-dessous:

Page 33 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

a = «4, +0.00049° h,

B = Be +0.00065° h,

Y = Ve + 0.000691,

D=1-gy -a(a - ep)

Nu = [nmtav- 8) + ny(aB- v)+ nait - aa)YD
Nu = INnm(gB- a) + ny- ng)D

Nm = {rt - y) - Noa + nKagÿD

Où cest le Th dans le rapport de décapage U, d est le Th dans le rapport de décapage K, e est le U dans
le rapport de décapage K, a est le U dans le rapport de décapage « inverse » Th et g est le K dans le
rapport de décapage U inversé,

4.4.3.9 - Correction de l’atténuation:

Le fond de comte total corrigé et le taux de comte dépouillé varient exponentiellement avec l'altitude
de l'aéronef. Par conséquent, le taux de comptage mesuré est lié au taux de comptage à l'altitude
nominale de sondage par l'équation:

NE Nue"
où:
+ Ns le taux de comptage normalisé à l'altitude nominale de sondage, ho ;

+ Nmest le fond corrigé, dépouillé des taux de comptage à hauteur équivalente STP, h ;
+ est le coefficient d'atténuation pour cette fenêtre.

4.4.3.10 - Conversion à des concentrations de radioéléments apparents:

Les données de taux de comte entièrement corrigées sont utilisées pour estimer les concentrations
dans le sol de chacune des trois radioéléments, potassium, uranium et thorium. La procédure
détermine les concentrations qui donneraient le taux de comte observé, si uniformément répartie
dans une source infinie de dalle horizontale. Parce que les fenêtres U et Th réellement mesurent 214Bi
et 20871 respectivement, le calcul suppose implicitement l'équilibre radioactif dans U et une série de
désintégration de Th. Les concentrations de Th et U sont donc exprimées en concentrations
équivalentes, eU et eTh.

Les concentrations de potassium, d'uranium et de thorium calculées sont déterminées à l'aide de
l'expression:

C=N/S
où:
+ Cest la concentration de l'élément (k%, eU ppm ou eTh ppm)
+ Sest une large source de sensibilité pour la fenêtre, et
+ Nest le taux de comte pour chaque fenêtre, après correction de temps morts, fond, décapage
et atténuation.

Une estimation du taux de dose de l'air absorbé provenant des sources géologiques se fera à partir de
la concentration apparente, k%, eU et eTh ppm, à l'aide de l'expression:

Page 34 of38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

E=131%K +5.67*eU +2.49*eTh
exprimée en nGyh-1 (nano-Gray/heure)

4.4.3.11 - Calcul des ratios des radioéléments:

Les rapports des trois radioéléments (eU/eTh, eU/K et eTh/K) sont souvent représentés sous forme
de profils. En raison des incertitudes statistiques dans les mesures individuelles de radioéléments,
certaines mesures doivent entre considérées dans le calcul de ces ratios, La méthode acceptable pour
déterminer les rapports est la suivante:

L Négliger les points de données où la concentration de potassium est inférieur à 0,25 %,
car ces mesures sont susceptibles d'être au-dessus de l’eau.
2 Faire progressivement la somme des concentrations d'élément des points adjacents de

chaque côté du point de données jusqu'à ce que les concentrations totales accumulées
du numérateur et de dénominateur dépassent un certain seuil. Ce seuil est normalement
défini comme équivalent au moins 100 comtes pour le numérateur et le dénominateur.
Ce seuil sera obtenu de la sensibilité déterminée expérimentalement. Calculer les ratios
en utilisant les sommes accumulées.

Avec cette méthode, les erreurs associées à des ratios calculés seront similaires pour tous les points
de données. Les grilles des ratios devraient être élaborées directement à partir de données maillées
de concentration. Les cellules de la grille qui ont une valeur de potassium inférieur à 0,25 % doivent
être considérées comme non définies. Les cellules qui ont du potassium supérieur à ce seuil peuvent
être utilisés pour calculer les ratios. Les grilles pour le numérateur et le dénominateur doivent être
anneau recherché pour assurer que le numérateur et le dénominateur dépassent le seuil de 100
comtes tel que requis pour le calcul de profil. Seules les cellules ayant une concentration en potassium
supérieure à 0,25 % seront incluses dans ce processus d’accumulation.

4.4.3.12 - Maillage:

La plupart des cartes des produits nécessitent les données à interpoler sur une grille régulière.
Beaucoup des algorithmes standards de maillage sont inadaptées aux données radiométriques, en
raison des variations statistiques inhérentes. Un algorithme de maillage adapté est celui qui prend la
moyenne de tous les points de données se trouvant dans une zone circulaire ou elliptique,
inversement pondérée en fonction de la distance entre les points de la grille. Les algorithmes de
maillage adaptés seront discutés et approuvés par l'autorité technique.

4.4.4 Inspection technique de la compilation finale:
4.4.4,1 - Cartes de base:

Xcalibur sera équipé avec les fichiers cartographiques numériques tel que décrit dans tout appel
d'offres.

4.4.4.2 - Cartes d'intervalle de couleur des données géophysiques:

Xcalibur rassemblera et produira des cartes numériques finales composées de notes descriptives,
carte rubriques, logos, coordonnées de la carte et carte de références adjacent, ligne traitée, la base
topographique et toutes les couches de données se rapportant à l'enquête, avec poids et couleurs
appropriés de la ligne tel que décrit dans 3.4.5, 3.4.10.1 et 3.4.11 dans la fenêtre définie par la ligne
traitée. La carte de base avec la bordure pour chaque feuille de la carte sera établie et soumise pour
approbation. Ces cartes seront conformes aux cartes aéromagnétiques standards,

Page 35 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Les intervalles de couleur pour le champ magnétique total résiduel seront conformes à la répartition
de l'histogramme égalisé de la gamme de données. Les intervalles de couleur pour la dérivée première
verticale du champ magnétique soit devront respecter une distribution histogramme égalisé de la
gamme de données ou à une distribution normalisée fournie par le responsable technique. Les
tableaux de couleur spécifique pour chaque paramètre seront fournis.

4,4.4,3 - Produits préliminaires:
Xcalibur soumettra pour approbation à l’autorité technique, avant la préparation des produits finis,

a. Copie de tous les éléments suivants:

i) Les archives des données préliminaires, ligne et grilles. Les données préliminaires ou
provisoires qui seront soumis en GEOSOFT.GDB format binaire, avec détails de projection
y compris le méridien Central et DATUM utilisés dans le processus de génération de grille.
Ces détails sont soumis sous forme de fichier «read-me» accompagnant les grilles. Le
responsable technique doit être consulté avant la génération de l'archive.

ii} Toutes les cartes numériques en couleur par spectrométrie de rayons gamma à l'échelle
1/ 50 000 et 1/250 000.

ii) Des cartes numériques de toutes lignes de vol à l'échelle 1 / 50 000 et 1/250 000.

Chaque carte soumise à l'approbation sera accompagnée par tous les bordereaux de vols pertinents,
nivellement, informations, etc. nécessaires à la vérification de la compilation. Les données numériques

ainsi qu'un rapport préliminaire de compilation étape par étape seront également présentés en ce
moment.

Voici quelques-uns des critères pour l'acceptation des cartes par spectrométrie gamma:

- la trajectoire de vol sera vérifiée;

- les valeurs de contour et numéros fiduciel (carte de la ligne de vol) avec une étiquette lisible;

- l'identification des lignes de survol et de contrôle sur la carte de la trajectoire de vol;

- la validité du périmètre de rayonnement le long des lignes de traverse en ce qui concerne la
position et l'intensité;

-_ l'interpolation valide des contours entre les lignes de vol;

= l'absence de «herringbone » ou d’autres effets en raison de la mise à niveau ou la position de
la ligne de vol;

- les lignes de traverse doivent lier entre les cartes adjacentes, le cas échéant.

Chaque manuscrit soumis à l'approbation sera correctement identifié quant à la zone, numéro de
carte et les coordonnées géographiques appropriées d'enquête avec la date de création étiquetée.
Remarque : Un exemple de carte numérique (en format Geosoft MAP ou PostScript) de chacun des
produits sera soumis à l'approbation (étiquetage fiduciel, intervalles de couleur, etc.) avant la
production de tout produit final.

4.5 PREPARATION DES ARCHIVES DIGITALS

Dans des circonstances précises, les données numériques des lignes seront effacées là où ces données
ne sont pas utilisées dans le maillage. Ces circonstances sont:

*_ Chevauchement des données de ligne où les lignes de vol ont été brisées;

*__ Trajectoire de vol se terminant en dehors des limites de la zone de sondage.

Page 36 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

4.5.1 Spécifications générales:

L'ensemble de données numériques sera le principal produit final à livrer et il sera de la plus haute
qualité possible, essentiellement sans erreur. Xcalibur fournira un résumé statistique pour chaque
champ dans l'ensemble de données de ligne et aussi pour les ensembles de données maillées complets
étant présentés comme archives finales. Les médias acceptables sont CD ROM ou DVD. Xcalibur
consultera l'autorité technique pour assurer la compatibilité.

4.5.2 Spécifications détaillées:
4.5.2.1 - Archive de ligne:

Données de ligne:
Les données archivées de ligne doivent être soumises en format binaire (*.gdb) Geosoft.

Taux d'échantillonnage des données de ligne:
Avant la génération d’archive de ligne, Xcalibur consultera l'inspecteur technique sur la structure
finale et le format. Voici un exemple de la structure et le format de l'archive de ligne:

Time

EE

Fiducial counter
Longitude

Page 37 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

4.5.2.2 - Archive de la maille:

Une grille fichier de format Geosoft *.grd pour chacune des variables transformées pour l'enquête
entière. La projection de Mercator Transverse universelle avec le méridien central approprié sera
utilisée pour créer des ensembles de données maillées. Chaque origine de la grille d'enquête sera un
multiple de l'intervalle de la grille des coordonnées de l’abscisse et de l’ordonnée.

4.6 PRODUITS FINALS

4.6.1 Archive des données digitales:

Tous les produits de la carte finale seront également livrés en formats Geosoft MAP Formats ou
PostScript, ainsi que le format PDF à une résolution permettant de reproduire fidèlement les produits
représentés — à discuter.

4.6.2 Rapport technique:

Un rapport technique sera préparé par Xcalibur, qui présente
{i) un compte rendu assez complet des opérations sur le terrain;
{il} une description de la compilation des données et
{iii} un inventaire des produits finis qui en résulte et qui sera utile aux usagers des données;
Le rapport de projet doit inclure ce qui suit:
{i) La description des opérations sur le terrain avec les statistiques, y compris
une liste des:

- bases des opérations avec les dates pertinentes et du personnel
impliqué;

- description de l’aéronef de sondage et instrumentation utilisé.

fi) Les spécifications techniques de l'enquête, y compris une description des
problèmes rencontrés au cours de l'enquête. Une discussion sur l'efficacité
des techniques de sondage et instrumentation utilisée avec des suggestions
pour améliorer l'efficacité des survols aéromagnétiques.
(iv) La description de la procédure de compilation incluant un diagramme général de
compilation de données complètes;
(v) La technique de correction et d'édition des données brutes pour la production de cartes
de contour; y compris la liste de tous les critères utilisés ;
(vi) Le rejet/acceptation des données; une explication générale de la base mathématique de
la mise à niveau et le maillage;
{vii) L’algorithme utilisé; personnel impliqué;
{ii} Les cartes-index et une liste de tous les produits de fin de l’enquête. En outre, pour
chaque fichier:

- une documentation détaillée des formats de fichier ;

- une liste de toutes les constantes, les niveaux de référence et facteurs
de conversion nécessaires pour toute utilisation ultérieure des
données.

{ix) Une copie du rapport de projet doit être soumise et approuvée par l'autorité technique
avant sa finalisation;

(x) La version finale sera accompagnée par une version numérique en format MS Word ou
WordPerfect,

Page 38 of 38
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

ANNEXE 3

PORTÉE DES TRAVAUX

Survol gravimétrique pour les blocs Kasai - Equateur

Page 1 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Table des Matières

PORTÉE DES TRAVAUX DE SURVOL GRAVIMÉTRIQUE STANDARD...
SECTION 1 - CARACTÉRISTIQUES DU SURVOL

1. SURVOL GRAVIMÉTRIQUE STANDARD PAR AÉRONEF À VOILURE FIXE
11
1.2 DIRECTION ET ESPACEMENT DES LIGNES DE LEVE ET LIGNES DE CONTROLE:
13 CALENDRIER DES PRODUIT:
1.3.1 Etape 1.
1.3.2 Etape 2.
1.4.3 Etape 3.

© © Lo © œ WW ww Ww

SECTION 2 — PRODUITS LIVRABLES …

2.1 NORMES DES PRODUITS REQUIS...
2.2 PRODUITS LIVRABLES:
2.2.1 Rapport de pré-production
2.2.2 Rapport d'activités hebdomadaire (Acquisition):
2.2.3 Rapport d'activités hebdomadaire (Compilation).
2.2.4 Données numériques:
2.2.5 Autres produits livrables:…
2.2.6 Manutention et stockage de données numériques

SECTION 3: SPÉCIFICATIONS TECHNIQUE POUR LE SURVOL GRAVIMÉTRIQUE

3.1 LEVÉ AVEC GRAVIMÈTRE GT2A …
3.2 LEvÉ AVEC S-GRAV
3.2.1 Spécifications du système:
3.3 ENREGISTREMENTS DES DONNÉE!
3.4 COMPILATION DES MESURES.
3.4.1 Cartes de base:
3.4.2 Procédure de vérification des données sur terrain:
3.4.3 Lignes de vol:
3.4.4 Données Gravimétriques.
3.4.5 Données d'altitudi

3.4.7 Traçage de la trajectoire de vol:
3.4.8 Données Géophysiques:
3.4.8.1 - Anomalie gravimétrique

3.5 PREPARATION DES ARCHIVES NUMERIQUE:
3.5.1 Spécifications générales.
3.5.2 Spécifications détaillées.
3.5.2.1 - Archive de ligne

3.6 PRODUITS FINALS...
3.6.1 Cartes gravimétriques:
3.6.2 Données d'archives numérique:
3.6.3 Rapport technique:

Page 2 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

PORTÉE DES TRAVAUX DE SURVOL GRAVIMÉTRIQUE STANDARD

SECTION 1 — CARACTÉRISTIQUES DU SURVOL

1. SURVOL GRAVIMÉTRIQUE STANDARD PAR AÉRONEF A VOILURE FIXE

Xcalibur Airborne Geophysics (XAG) s'engage à effectuer des mesures numériques gravimétriques
standard aéroportées par aéronef à voilure fixe au-dessus des blocs Kasaï et Équateur, correspondant
à environ 99 097 km linéaires et à compiler les données acquises conformément à la spécification
technique décrite dans la Section 3 de la présente annexe.

1.1  Délimitation des zones de levé:
Les coordonnées suivantes de levé sont exprimées en WGS84; UTM Zone 34 Sud.

Système de Coordonnées = "WGS 84 / UTM zone 345"
Datum = "WGS 84",6378137,0.08181919084,0
Projection = "Transverse Mercator",0,21,0.9996,500000,10000000
Unité = m,1

Datum Local ="WGS 84",0,0,0,0,0,0,0

Zone de levé du bassin du Congo

226362.74613 9359762.0293

223738.2572 10311726.212

1166000.1556 10309258.106

1165663.3807 9355834.4161

226362.74613 9359762.0293

La distance linéaire totale est estimée à environ 99 097 km-linéaires et une carte de l'endroit est
illustrée à la Figure A-16 avec les limites.

Page 3 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

27

1

T3 2 2

CiLsenres [ones | x
Se till ee fun ie
C5 smaszss1 [ons2onss | 58 | soarenss |o1va2soia [113 | as1s1727 | o20u80728 | 168 | ascwrso | s22970s |
Caps Contes Pa Pons [oo Due Pause [osuoge Lies Fasrais Parois

[58437429 | 0120101.80 | 60 | 59338353 | 01752836 | 115 | 45095282 | 9205040.48 | 170 | 4571363 |
[6 | se360226 | 9120695.42 | 61 T 59350990 | s17s605,75 | 116 | 45123812 | 5207240.70 | [as7s8s.1 | 92275614 |
[7 | 58280375 | 9122191.48 [62 ] Conesseer fn asus Lorean | 1 laser | sens |
HE ssasmsus Pomsioao Fes Psonéoss loirramer Que Dasuerros lauceaoss uns lames [ones |
es RE EURE np Eur ppp ce Jones in

Cneees (| user fanensr( ne | einen ones | us jeun | saoiees |
HET ess | à | [ 59482740 | o178765.87 | 121 | 45138076 | 9208483.86 | 176 | 458260.8 | 92305603 |
[127 sesz81o8 | 0125847.25 | 67 | soa4soca |o1vo23sse | 122 | ass16076 | o208806.27 | 177 | 4583369 | 92310348 |
[us Fasiasse Pargéuire Pos Pawmss Conoiners Dus Paamposs lousons [ire lesuiis lots |
Die pont | Ge Lens |orrsanr 7 | [124 | asos18.67 | 9209792.27 | 179 | asassa4 | 92321071 |
AR SEC OMRME MU UE ME M JE MK (UE (UN
[58541099 | 9130383.35 | 71 T 59212241 | o1s1044.68 | 126 | 45002219 | 9210181.00 | 181 | 4582207 | 92330367 |
Car fssararas lonsirarrs | 72 | saisies |oimirazas | 127 | asos0ss7 | o21020252 | 182 | a58a306 | 92533880 |
Lis [ssaso6o2 | o13401754 Ÿ 73 T 59106704 Vonsi9as.78 [128 À 45014584 T 9210702.89 183 T 4584302 |

Page 4 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

x Y
9134382656 59201455 | 91825417
Co | se0e020 | 9136849.53 | 75 | 59326470 | 9182914.94 | 130 | 45053741 | 9210769.80 | 185 |

[24 [ 58562172 | 9140897.01 | 79 | 59203056 | 9186520.47 |
Cas | 58740839 | 9142595.63 | Cssanrs |

[45169127 | 921275403 | 191 |
[28 | 58844231 | 9145135.87 Cu loss |

HE 590206.14 ÉD [ee | pie. 9214861.79
[33 [sssése.36 45316011 | 92151

Car péenss Cons (re as Coins Lt Line Loan te Lim [ares |
He 58528104 | 9139163.34 592499.47 se En 10 | 9211880.63 | 188 | 4594036 | 92348594 |

Connes.sa | 189 | asooao7 | 92348876
PE 9235077.2

[_586947.24 | [4588326 |
Ca [se6soosa | srasas2as | 82 | sasoescs | simoesies | 137 | astroo22 | oa1s4s723 | 192 | azamso | s235694 |
[s1so127.55 [138 | 45213931 | 92137507 | 193 | 4251511 | 92354101 |

Fi) 588092.11 | 9145883.83 58853464 | 9191533.84 | 139 | 45205530 | 921420118 | 194 | 4251050 | 92351206 |
588050.76 | 9146335.11 | 58799426 | 9191350.41 | 140 | a52a3494 | 9214272091 | 195 | 4245308 | 92350202 |
588897.11 | 9147644.82 = 58752318 Te. 141 | 45247296 | 9214453.22 | 196 | 424593.8 | 92344177 |
[197 | 4244084 |

EE

[ono7esas | 184 | 4583155 | 9233976,2
|'as8so2 |

9233810.2
9233102.9

[34 Lsov3s6.78 | 9153380.76 Bi UN MR BE IECN 452815.99_| 921537
[as T ss170088 | o1s3485.95 | 00 | 58688102 | 9194712.93 MOBR MC USR ME

[38 [ s91797:72 | o1s6550.51 | 93 TV aso9s359 | 9195379.61 | 148 |

Con [ue [eme | 9218799.94 | 205 |
ER REC EEE SE EEE [as1 V'assss7s6 |o219426.65 | 206 | 4231865 |
[az | 59375396 | 91:

[aa | 59335421 | 9161172.32 ss 45120016 CGaR 17 | 154 |

[as [ 59345473 |
[46 | 59407426 | 916245402 | 101 | asosois7 | s198519.91 | 156 | 45500859 |

[36 [so154004 | 15423860 | 91 | 58721080 | o19494642 | 146 | 45337023 | 02157604 | 201 | 4238655 |
Car [soner.s7 [s1ssoms.72 | 92 | asio1900 | sisase6a7 | 187 | asa617.63 Canaris [ae Less 9232580.8

[as399.48 T 9216428.24 |
[39 [59192520 T 5157001.47 | 94 | asoassss To10578712 | Dé Tées amer els]
[ao | 59278408 T 15738050 | 95 | 45043254 | [4240982 |

Conso |

[15854339 | 57 | 45077088 | o19664141 | 152 | 455225.89 | 9220170.20 | 207 | 4233414 | 92285660

[43 | 59417068 | 91600548 | Gr [o196007.43 | 153 | 4536783 | 9220898.57 | 208 | 4235005 |
[_asso51.55 | 922146404 | 209 |

[azzrséss |
Coreensss | 100 | asoséoss |ossmomsss | 155 | assissn | o2219a5.70 | 20 | «225371 | s2266385

9232818.6
92325433
9232438.2

[51 | 592875.58 | 9168307.88 | 106 | 450145.62 | 920107201 | 161 | 45578267 9224248.37 | 216 |

[sa | 593063.84 | 017077433 T'109 V as130029 | ozo215a86 | 164 | asescose | s22484681 | 219 |
Css [55466446 lo171701.32 V 110 | 45080277 | 52030273: |

EQUATEUR-W
PCA DRE RE EE x Y x ER]
1 | 38856250 | 10549914.86 233666.54 | 1043098983 | 107 | 258003.60 eue 83 eee teen |

Eu

ÉÉTEEES ons [ee Laws unseu [usuel
Es Pamses Frnsssen sr [amener ue rouen lioaes 15
Eu

Ce Lasoisos fossosrzs [so | revmss | nousmncsse | 112 | 20m409
Cr sens [ones | | meme | moe | ns [in | mm | à
Ci smese |auoenos | or | moese | soumusr | ve | semer | amor | 17
Co [axrooss | 1osorozes | 62 | 2800002 | 1ou7acz2s | nus | 20520595 | 1osioaea2s | 168 |
Cao fosses [omnencas | 63 | raemu0ss | iosasisas | nue | 20590292 | rosusinan | 169 |

Ciosarsessa | 64 | rao2s | sousoss2es | 7 | 266018 | 1os1252026 | 170 |

17

[as [23801536 | 1035628005 | 71 | 23550753 | 1046004776 | 124 | 27652818 | 1052254274 | 177 |

19 | 237756.46 | 10357230.21 23302097 | 10465139.96 277519.34 178

[7213803 |
[52 | 593089.47 | 9169773.87 | 107 | 450193.06 | 9201385.19 | 162 | 45594458 | 9224770.37 | 217 | 7217996
[53 L 593357.95 | 917035145 | 108 | 450823.26 | 0920160405 | 163 | 4630805 | 9225022.20 | 218 | 8327131

[5222352.36 | 211 | 4227380 |
PE RE de MERE ce He Be 0
59483235 | 9164509.40 450825.34 | 9199478.58 | 158 | 455706.99 | 9223280.48 sus 92261528
[49 | 59354697 | 9166233.87 | 104 | 450604. 9200332.36 | 159 | 45602078 92262353
[50 | 59302832 | 9167250.08 | 105 | 450155.34 | 9200910.71 | 160 | 456308.24 ce en 9336368.9

[oesrsa00 |rosisaoze | 55 | 2ausanaz | iouszucoer | 108 | 25020025 | soasouomn | 161 | 157280 | 1055960305 |

318069.19

319084.30
| 22451665 | 1033470614 | 58 | 238225.90 | 1043714655 | 111 | 26032232 | 10505583.03 320197.65

323014.72
324082.34
325175.25
325963.02

Camiess |
CE Ces Goom Ce [mer Coemse Qu Cowos Cionsse Cor (ones |

muonac |iomassans | 66 | 2380789 | sousasesas | 110 | 26vs2oa | sos1araras |
musssas |rosanseos | 67 | 2310222 | roasronaas | 120 | 26765800 | 1os1e98006 | 173 | s5096012 | 10s66aose0 |
[haastiae | aesse | es | avais | aomeser [uns | emnse [immense [17 | nuu | maux |
Casrsrsa [aonssosi7s | 65 | 2asssan | 1oasozrar | 122 | 2709462 | 10s1626607 | 175
[asrsisas | iossassoos | 70 | 22560066 | 1oasoumas | 123 | 2721640 | 10s1oun261 | 176 | sasa379 | 05674478 |

336801.94

339013.97

93356117

9114496.2
Cu6s À a5es9414 | 92246760 | 220 | 5841747 | 91155241 |

10560961.20
1056193199
1056379426
10565352.24
10566557.00
10567069.94
10567250.92
Css |

10568876.10

Page 5 of 20
Y

République Démocratique du Congo

Cartographie géophysique aéroportée et géologique du pays

10360690.83

[20 |
[ai lavsrn Vos |
[22 [as8s0a14 T'1os65585.42 |

Y

Y

10467630.81 278534.73

[32 | 23777442 | 1038149923 | 85

[23541570 | 1039088579 |

[39 | 234603.84 | 1040185872 |

[ar [ 23359031 Ÿ 1040664203 |
[az [23281822 | 1040826877 |
[23245648 | 1040974425 |

[43 |
[44 | 23216259 | 1041297731 | 97

[2 [83330073 | 1033185403 | 83 |
[3 Leroezss | 1033144807 | 84 |
[a L'610828.74 | 1044198256 | 85
[5 ]

[12 [ 50797514 [1048557328 | 93
[13 | 50835670 | 1048540858 | 94 |
[14 T 509403.05 | 1048466348 | 95 |
[15 | sosss.19 | 1048428286 | 96 |
[16 | su2688 | 1048306781 | 97 |
[17 ['suoo8ss | 1048172233 T° 08
[as [51262911 | 1048002039 | 99
[19 | 51319156 |

Cao [arcs | ioiromas | #3 |

Cas Laross romxoco | +5 | [rossi207 |
[auf asssuneo | aomssoesse | 87 | 2560725 | 101802 | 140
Cas

88
[36 [23528431 | oss150405 | 9 | 23777442 |
[37 [ass3sa36 Ÿ 1039325380 | 90 | 23899570 | 1048110624 |

[_« ]
[ao T 23408211 V'soaoagioes | 93 | 24207616 |
94
95
[_s6 |

[as [23226455 | 1041297783 | 58 |
Cas [23203042 |'iouarrses | 59 | 25171396 | [ 10550502.81 |
Car asooias |'romsoieos | 100 | 2515816 | soassei2ss | 153 | soson1s6 | 1055368550 | 206 | se1s0696 | 1osasersn1 |
[as | 23319058 L'ioazozzans | 101 | 25205754 | 1o46a57.25 | 154 T 30666259 |
[49 | 23327092 | 0421997.92 | 102 | 25513149 | 1048894397 |

[51 [23304870 | 1042642754 | 04 | 25710777 | 10493425.06
[23352284 | 1042882427 |

[105 | 25765790 | 10496126.27
Css [23349288 | 1042084306 | 106 T 25783246 | 1049714529 ]

60380920 | 10467908.38
[ags91812 | 1044213513 | 86 | 60595060 | 10466950.20
[Ce | a9984419 | 1048795905 | 87 | 60684622 | 1046691130
87 | 1048722356 | 88 |

[ao | exo | ina6sai66o | 182

23120423 | 10480591.76

[136 |
[137 |
[23438227 | 1oa8208150 | 138 |
[23501936 | [139 ]

246633.69 | 10481874.53

10524899.49

Ca |
[iosssereas | 127 | argus | 1osasicer | 160 | sa107s50 |

10568955.40
10568781.76

1046989200 | 128 | 27969700 | 1052729 181 1056820053
Cas [-zsém0s | ogsesa6se | 76 | 2292008 | iorisious | 129 | 2a0oun87 | rosamsiass | 182 |
[24 | 23885148 | 1036844008 | 77 10474518.49 | 130 | 28030090 | 10529386.83 | 183 | 34505115 | 1056737131
[2s | 23674319 | 1036989110 | 78 Ce en Lu Lens ji je | 346223.23

[26 | 23852792 | ros7isaese | 79 | 22762014 | soevcess.68 | 132 | 26202650 | 1053009687 | 185 | s4871719 | 1056697752
[27 | 23693914 | 1037459408 | ao | 22705632 | 1047752315 | 133 [ioss3139.03 | 186 | 353855.67 | 1056755641
[28 | 23690820 | 1037581627 | 81 | 22930062 | 1047890347 | 134 10535716.89 | 187 | 35551081 | 10567511.80
[29 | 23738645 | 1037714275 | 82 | 23012487 | 1047963402 10565945.32

sa37e | 1053770852 | 188 | 35862064 |
28576438 | 1053946271 | 189 |
286700.59 | 10541349.87 | 190

| 287765.42 | 10542499.32 | 191 | 36427735 | 10564057.81

[28825507 | 1054300337 | 102 | 36427670 | 1056415967 |

[193 | 36618633 | 10563037.80 |

23650108 | 1048094355 | 141 1054510404 | 194 | 36873298 | 1056343840 |
10480846.87 | 142 | 29073212 | [95 | 36077738 | 10631168 |

[143 | 29332676 | 1054638869 | 37189646 | 10561287.54

24072688 | 1048139280 | 144 | 29467588 | 10546520.93 372329.83 | 10560983.63
| 24112438 | 1048143952 | 145 10546474.87 | 198 | 373046.96
1048155106 | 146 10546327.57 | 199 | 373999.60

24505607 | 1048148617 | 147 | 10546231.23 | 200 | 374666.27 | 1055541979 |

24843857 | 10482696.25 | 149 | 301749.94 | 1054738666 | 202 | 37699095 | 10552909.30

362620.99

10564586.08

[25014007 | 1048395079 |
[25025485 |

10485255.61

10552637.09

377185.69 | 10552767.89
10551643.52 37813893

10554556.94 | 207 | 38260191
10554686.88_|_208 [_10549677.14 |
1055517341 | 209 | 38545037
10555840.89 | 210 | 386009.21
158 10556940.99 387766.00

388562.50 | 10549914,86

EQUATEUR-E

[59706134 | [163 | E

[0121198 | 1046804994 | 165 | 68053553 | 1049590376 |
[166 | 68285302 | i0405506.62 | 247 |

[167 | 68285369 | 1040560849 | 248 |

1049546300 | 249 |

60899871 | 1046838818 | 169 à 10494600.63
[_61021886 | 1046877503 | [68553403 |

[14 ]
[243 |
| 244 | 74829988 | 10516397.28
[245 |

Y
| 1051786742 |

| 749496.74 | 1051630077 |
[751051.55 | 1051590053 |
[75194981 | 1051445322 |

[rs2a1811 | 1051221427 |
753006.92 | 10511682.48

[250 |
[170 | [1049393959 | 251 |
[61172127 | 10468603.06 | 171 | 68642737 | et nl 253921.63 | 10511992.17
[61220484 | 1046840173 | 172 | 68736705 | 1049333434 | 253 | 75460941 | 10511893.32
[61297172 | 1046766687 | 173 [10494487.68 | 254 | 75580998 |
61445214 | 1046670612 | 174 1049665557 | 255 | 75731931
10466702.43 | 175 10499353.27 LES 758646.20 |_10509110.71
10466689.49 | 176 | 10500246.52 75985219 | 10509646.73

61748163 | 1046654060 | 177 | 690998.79 | 10501880.92
|_618629.24 |

62033524
621557.64

10465916.56
10465616.25

62748210

[1047928483 |
[20 Ÿ 51543509 | 1047822541 |
[21 À 51683711 | 10477595.08
C22 T 51806250 [ 10476709.57

10460754.76
184

628249.12 10460223.42

1046596012 | 178 | 69170852 | 10502596.87
[69232433 | I

10502908.09

10508938.87

69296812 | 10511435.93 | 264 |
695070.58

10513863.47

10509866.96
| 76187520 |
[76310254 | 10509156.73 |
[76388003 | 1050761861 |
[76718343 | 1050780019

768610.84 | 1050767939

Page 6 of 20

République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

| 52127274 | 1047578139 107

[29 | 52478407 |
| 526289.72 | 10474784.40 |

Y
DOI 10475976.17 629168.59 Hs [ss | = 26 | 1051429838 | 266 cr 10508178.66
519679.44 | 10475268.80 | 105 | 63023929 | 1045870463 | 186 | 65623208 | 1051623642 | 267 | 769047.27 | 1051246015
ET 10475596.40 TUE z penas [187 | 69726914 | 1051781937 | 268 | 1051384493

Cm [iomngos [10 | nse | 1
EE 1047387806 | 109 | cures? ça
10473785.56

Cris.
[1045716372 | 188 | co7sos19 | rosimcnc2s | 269 | 76070004 |
[1045620633 | 189 | co7a1768 | 1052023994 | 270 | 771757 |
Crussogese Eiso Lemoso ions [an | russe |
[ioasag7oss | 191 | ésogroco | 1052226046 | 272 | 775824 |

Ee He pen De Desa | 10522544.06 ce 10516954.65
CET Door fu ane Lie | ose EE 78027507
[32 | 5278003 | Cest Dit ie [ire pi man
Ds pate Drome ut | [114 [7 64746741 | 1045483205 | [run Diese |
[34 | 52991128 | hé Phase Ds M MEN
[35 L 53092737 [ioa7sa6os1 | 16 | 6508651 | re [1051992086 | 278 | 78013467 |
Ci fhames Lomme 65441929 | 10455348.30 pi ee 10520896.35 pin
El Eur 10479108.75 65538799 | 1045572861 cn 1052227165
M MEME A
EME CIE UE 2 [_1052400290 | 282 |
pre Joe 121 | 65867656 | 1045611971 Cane 1052487501 Le [ur 1052454052
122 | 66041358 | 10456031.94 en nn EE REED 10526628.31

10527143.30

L0475055.71
HITESRE | 537105.77 Men Es posvosss Liceeuzeo [20e |
[43 T 53899011 | 1087415040 | "124 | 661063.48 Cine Les let ne |

|_798446.22 |
Cie unies Pros ns | ete iouanner | 26 [remet |imasinun | nr | amis
HE cn Due Du | Css Piosonse Dan lon ivnogoe [us loniiée lions |
COR [70e [nome | [_10531625.01 | 289 | 80271885 | 1052948856 |
BRON CSSS SE ns
547650.31 | 10470849.07 press 10461201.24 Casta far. 10532982.34 806033.95 10528816.81
[49 | 55007056 | Hess Pres | uosous (ass loco liosrsoe |
Tes Danses Dir eme | [_1053233952 | 293 | sosa2s.64 | 1052936318 |
— 552003.85 | 10471863.97 | 132 | 67000379 | Here 213 | 71674856 | 1053397192 | 294 | RES
553533. 2e mnanss 133 | 67000338 | in46aviao6 | 214 | 71755957 | 1053489214 | 295 | 812355.08 | 1053330528
pen Done 134 670993.08 | 1046478186 | 215 | 71816963 | 1053504764 Due Loue lisse |
CétTsenase oies | ne | 67208265 | 1046611015 | 216 | 718477.98 CNE Cr een Liane |
CS Lssoer licacoese | 136 | 6726734 |indceenss | 217 | 890969 | 1ossa6éo11 | 298 | sra7as.26
[56 | 56267599 | 1046949106 | 137 | 67130297 | 1046984853 | 218 | 72001026 | 1053345222 pa less Lisa |
CE tome tsar 138 671071.43 | 1047043302 | 219 | 721555. n 10529589.72 | 300 | 816403.58 10532227.24
[se | 56622762 | 1047225434 | 139 | 67114122 | ioaivéoce | 220 | 72206967 | 1052842117 | 301 | siusoas7 | 1053305424 |
Co sean drain nue | ensener | ioansane | nt | names | ioiatas | soi | maman | ave
[60 | 569570.26 | Dis nes Comes Une Pomeiss Piosasmire os lassssios Piosseeros |
673487.87 | 1047542027 | 223 | 72424812 | 1052529976 | 304 | 82083144 | 1053484949 |
MR Dee HE 67414591 | 10477955.55 Lu | 725648.03 Cine ue anses | 10534424,43
S28SSa | 1047633021 | 144 | 67477901 | 1047864564 72651822 | _10524317.25 10533130.07
Feu Fsruores Hommes fus | emanss [ions | ne | nanas 10532577.24
Ces fasese [rose fus | onmesr | tenons | | nn
[66 | 576827.73 | 10475301.94 He 67737003 | 10480056.85 un RIRE ce
| 57812587 | 1047505 678512.37 | 1048079995 | 73221142 | 1052093173 | 310 | 67
FE ee ne (| ss utogs Po | rome limoges Vous Courogs Mioeioss
[s81508.02 | 1047575408 | 150 |" 6so1s678 | 1048345433 | 231 | [_1052073819 | 312 | 82731085 |
[par Lois Dis ns Doors Cu | na | 313 | 82761375
[71 | 58260382 | BR in ns
[72 | Ce DL nee omnnes oo Lies Liu [au |
1047332257 | 154 67594234 | 10486516.32 | 235 | 73864378 | 316 | 82942303 10539171; 59
1047281441 | 155 676067.05 _| 1048720406 | 236 | 73953155 | 317 | 82958263 | 1053769482
585645.78 | 1047203072 | 156 | 67702806 | 1048873545 740880.23 318 | 83014407 | 1053749361
588114.21 | 10472142.77 1048924556 7215643 | 1052342202 | 319 | a3111012 | 1053803349
85.54 | 10472020.64 67734708 | 10491587.75 1052210426 | 320 | 83190058
1047111012 67716036 | 1049354717 | 240 | 74477160 | 1051951292 | 321 | 83282529
On ii = ==
1046926716 | 161 | 67781676 | 1049482258 | 242 | 74633081 | SSS

Page 7 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

1.2 Direction et Espacement des lignes de levé et lignes de contrôle:
Block de levé gravimétrique du bassin du Congo:
Lignes de levé:

- Direction: 000°

-  Espacement: 2000 m

- Distance minimale de survol: 30 000 m
- Séparation minimale permise: 1900 m
- Séparation maximale permise: 2100 m

Ligne de Contrôle:

- Direction: 090°
-  Espacement: 20 000 m
- Distance minimale de survol: 30 000 m

La carte de levé gravimétrique aéroporté est illustrée à la Figure A-17.

æ
FF

EQUATEUR

he + + + + +, h

FIGURE A-17: Carte de levé gravimétrique aéroporté du Kasaï et Équateur

Page 8 of 20
13

République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Calendrier des produits:

Calendrier par étapes

1.3.1 Etape 1

Endéans trente (30) jours après le début de survol de chaque bloc, les opérations et données ci-après
devront être accomplies ou délivrées au client. Il s’agit de:

résultats documentés de tous les étalonnages et essais en vol.

l'achèvement de la mobilisation et le positionnement de l’aéronef, personnel, matériel et
fournitures à la base des opérations et l'approbation par le responsable technique des données
initiales enregistrées numériquement sur les premiers 4 000 km linéaires.

livraison et acceptation par l'inspecteur technique des données initiales brutes de GPS
enregistrées numériquement sur les premiers 4 000 km linéaires.

données de trajectoire de vol préparées.

livraison et acceptation par l'autorité technique des données magnétiques brutes de la station de
base archivées par jour.

1.3.2 Etape 2

Au plus tard trente (30) jours après l'achèvement du survol de chaque bloc, les produits suivants
devront être livrés:

les données d'acquisition complète éditées {y compris la navigation électronique) en Geosoft .GDB
format.

toutes les données brutes GPS enregistrées numériquement sur la trajectoire de vol.

toutes les données magnétiques brutes diurnes de la station de base préparées en Geosoft .GDB
format.

une copie de la carte préliminaire de la trajectoire de vol.

1.4.3 Etape 3

Au plus tard trente (30) jours après l'achèvement du survol de chaque bloc, les produits suivants
devront être livrés:

Fichiers des cartes Geosoft ou des fichiers Postscript et fichiers PDFX pour chacune des cartes

suivantes d'échelle 1/100 000:

a) Anomalie Relative de l'Air libre (1er degré) de la ligne de contrôle ombragée nivelée

b) _Anomalie Relative finale de l'Air libre ombragée

c) Première Dérivée Verticale de l’Anomalie Relative finale de l'Air libre ombragée
Une copie (en dur) pour chaque carte au 1/100 000 des produits suivant:

a) Anomalie Relative finale de l'Air libre

b) Première Dérivée Verticale de l'Anomalie Relative finale de l'Air libre

Archive numérique finale des données de la ligne de levé en Geosoft .GDB format

Archives numériques finales des données des grilles suivantes:

1. Anomalie Relative de l’Air libre (1er degré) de la ligne de contrôle nivelée

2. Anomalie Relative finale de l'Air libre

3. Première Dérivée Verticale de l'Anomalie Relative finale de l'Air libre

4. Modèle digitale d'élévation

Page 9 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

+ Rapport technique final (sur papier) signé par le Directeur du projet selon les spécifications
techniques de la section 3 de la portée des travaux, accompagné d’un fichier numérique au format
Pdf.

+ Tous les autres produits finaux demandés (voir Section 3.6 de la portée des travaux).

Remarque : L'approbation de l'autorité technique est nécessaire avant que l'archive de données
finales et produits cartographiques peuvent être générés. Cela nécessitera une carte de mise à niveau
des ajustements et la base de données de nivelage finale.

SECTION 2 — PRODUITS LIVRABLES
2.1 NORMES DES PRODUITS REQUIS

Le Directeur du projet de Xcalibur sera responsable de la signature sur tous les rapports et tous les
produits étant livrés, attestant ainsi que les travaux ont été réalisés selon les spécifications techniques
de la section 3 de la portée des travaux,

Xcalibur mettra à la disposition de l'inspecteur technique toute donnée numérique demandée pour
vérification, afin de faciliter la réception en temps voulu des produits cartographiques.

2.2 PRODUITS LIVRABLES:
2.2.1 Rapport de pré-production

Un rapport doit être fourni à l'autorité technique avant de commencer la production de vols. Le
rapport doit contenir:

+ La base de données des lignes de levé (Geosoft .GDB format)
La base des opérations utilisée;
La déclaration des variations magnétiques diurnes attendus et des conditions de la météo
ainsi que les principaux problèmes opérationnels, logistiques ou autres qui peuvent entraver
la production;
Le temps d'arrêt prévu en raison de la défectuosité de l'aéronef;
L'étalonnage magnétique d'essai (voir la partie 3, les spécifications techniques ci-dessous);
Le calibrage altimètre d'essai (voir la partie 3, les spécifications techniques ci-dessous) ;
Le décalage des tests (voir la partie 3, les spécifications techniques ci-dessous);
e Les résultats des autres tests effectués.
2.2.2 Rapport d'activités hebdomadaire (Acquisition):

...

Au cours de la phase d'acquisition des données, les chiffres de production et toutes les données
acquises jusqu'à présent doivent être fournies au chef de projet sur une base hebdomadaire, et
chaque lundi matin à l'autorité technique.

2.2.3 Rapport d'activités hebdomadaire (Compilation):

Le Directeur de projet de Xcalibur devra soumettre des rapports hebdomadaires chaque lundi matin
décrivant l’état d'avancement des différents aspects des travaux ainsi que les prévisions quant à
l'achèvement des travaux. Ces rapports seront envoyés par courrier électronique et adressés à
l'inspecteur technique ou à d’autres personnes désignées par l'autorité technique.

Les rapports vont inclure:

- La base d'opérations utilisée ; le nombre d'heures de vol de levé ainsi que les kilomètres linéaires
piloté et accepté sur une base quotidienne et leur total à la date du rapport;

Page 10 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

- Un croquis cartographique (format lettre) indiquant la zone d'acquisition de données à ce jour;

- Une déclaration de variation magnétique diurne et des conditions de la météo ainsi que tout
problème majeur opérationnel, logistique ou autres qui peuvent entraver la production ;

- temps d'arrêt en raison de la panne de l’aéronef.

2.2.4 Données numériques:

Les données numériques seront livrées dans le format d’archive de ligne et de grille telles que listé
dans la section 1.4 et détaillé dans la Section 3.5.2. Ces données numériques comprendront les
données d'acquisition, d'étalonnage, de géophysique et de navigation traitées. Les données
numériques de la ligne de levé seront livrées en Geosoft .GDB format. Les noms de canaux seront
conformes à la norme décrite en détail dans la section 3.5.2.

2.2.5 Autres produits livrables:

1. Cartes finales:
* Cartes finales numériques et copies sur papier telles que décrites en détail dans la Section
3.4 de la partie 3, spécifications techniques.
2. Certificat de l'équipement:
+ Comme décrit sous « Instrumentation aéroportés et au sol », Section 3.1.
3. Documents de nivellement:
*__ La grille de nivellemnent final et données finales de levé (les fichiers numériques et les
cartes) seront présentées.
4. Rapport technique:
+ Un rapport technique sera préparé par Xcalibur qui présente
1) un compte rendu assez complet des opérations sur le terrain,
2) une description de la compilation des données et
3) un inventaire des produits finis qui en résulte et qui sera utile aux utilisateurs
des données. Tous les bordereaux de vol et les feuilles de contrôle de qualité
seront correctement étiquetés et soumis à l'évaluation des données. Les détails
à inclure dans le rapport du projet sont beaucoup plus décrits dans la section
3.6.3.

2.2.6 Manutention et stockage de données numériques

Les copies de toutes les données numériques seront stockées par Xcalibur pendant 1 an après la
livraison sûre des mêmes données au responsable technique. Pendant ce temps les données ne
peuvent pas être effacées sauf par autorisation écrite explicite de l'autorité technique.

Après la livraison de toutes les cartes définitives, tout matériel connexe utilisé pour générer les
produits finis est livré à l'autorité technique dans des contenants acceptables qui portent des
étiquettes d'identification de leur contenu. Xcalibur préparera un catalogue (dans le cadre du rapport
technique) pour l’ensemble de ces données et le soumettra à l'autorité technique.

Page 11 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SECTION 3: SPÉCIFICATIONS TECHNIQUE POUR LE SURVOL
GRAVIMÉTRIQUE

Une copie de la fiche des spécifications techniques sera à la disposition de chacun du personnel de
Xcalibur ayant une responsabilité dans l'exécution du contrat. L'entrepreneur doit obtenir et disposer
sur terrain et au bureau tous les diagrammes, cartes, etc. se rapportant à la récupération de la
navigation et de la trajectoire de vol.

Nous avons deux systèmes différents qui fournissent des données de gravité de qualité supérieure

3.1 Levé avec gravimètre GT2A

Xcalibur peut utiliser un avion PAC-750 équipé des systèmes suivants:

Magnétomètres 1 ou 2 x capteurs de vapeur de césium Scintrex CS-3

Température et pression

Gravimètre GT'22 Gravimètre aéroporté

Altimètre laser/radar

és

Le gravimètre GT-2A est un système GPS-INS fonctionnant indépendamment des autres équipements
transportés sur l'avion de levé. Le gravimètre se différencie des gravimètres aéroportés existants et
disponibles dans le commerce par:

.

.

Petite taille et faible consommation d'énergie.
Facilité d'utilisation, sans opérateur embarqué requis.
Accéléromètre à contrainte verticale qui minimise le couplage croisé.

Plage dynamique d'au moins +1 000 Gals permettant de collecter des données de haute qualité
pendant les turbulences.

Traitement des données avancées de routines qui suppriment les effets des modifications de la
géométrie du système.

Capacité d'opérer dans un large éventail de conditions de levé avec des niveaux élevés de
productivité. Le GT-2A est aéroporté, capteur unique, axe vertical, scalaire, gravimètre GPS-INS

Page 12 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

avec une plate-forme inertielle à trois axes réglée schuler composée de trois unités de base: le
capteur principal, la table de rotation et le support de choc.

Les performances du système sont définies comme suit:

L'erreur d'évaluation de l'anomalie de gravité est de 0,6 mGal RMS en utilisant un filtre de Kalman de
100 secondes (coupure de 0,01 Hz) dans les conditions suivantes:

+ Accélérations verticales jusqu'à + 1,0 g (+ 1 000 000 mGal) à 300 Hz.
+ Installation correcte du gravimètre et des antennes GPS sur les avions et aux stations de base.

* Utilisation de récepteurs GPS bifréquence avec un taux d'acquisition de données d'au moins 2
Hz

* Visibilité de 6 satellites ou plus

+ PDOP pas supérieur à 2.5

* Longueur de ligne de base GPS inférieure à 100 km
* Plage de mesure de la latitude de 75° S à 75°N

L'accéléromètre vertical, ou élément de détection de gravité (GSE), a une bande passante de 300 Hz.
Le capteur est de conception axiale avec une masse de référence sur une suspension à ressort, un
capteur de position photoélectrique et un transducteur de retour de force à bobine mobile. La
conception de la suspension GSE minimise l'effet de l’accouplement croisé, un effet indésirable qui
contamine les mesures de gravité de l’axe vertical avec des composants d’accélérations horizontales
induites par le mouvement de l'avion. Cette fonctionnalité permet à la GT-2A d'acquérir des données
en présence de grandes accélérations horizontales.

Le GSE est installé sur la plate-forme gyrostabilisée contenue dans une suspension à cardan à double
axe. La plate-forme contient également deux accéléromètres horizontaux, un gyroscope à réglage
dynamique avec un moment angulaire vertical et un gyroscope à fibre optique pour le contrôle
azimutal. En fonctionnement, le GSE est limité à 45 degrés dans ses axes de tangage/pitch et de
roulis/roll.

Le GSE est situé dans un environnement à température constante à double boucle sur la plate-forme
inertielle. Des éléments supplémentaires sont installés sur la plateforme. Un régulateur de courant
d'un convertisseur code-courant dans le circuit de commande gyroscopique est contrôlé
individuellement par la température,

Le gravimètre est entièrement automatisé et ne nécessite aucun opérateur à bord de l'avion lors de
la collecte des données en mode relevé. Tous les systèmes, y compris les systèmes d'asservissement
de stabilisation, les systèmes de contrôle de la température et les systèmes de correction
gyroscopique, sont contrôlés par le microprocesseur intégré. L'ordinateur contrôle également
l'actionnement, les mesures de référence, l'équilibrage et les mesures en mode de levé. Un système
de correction gyroscopique verticale utilisant des informations dérivées du GPS sur le cap, la latitude
et la vitesse de l’avion assure la stabilité gyroscopique verticale. Un filtre Kalman optimal est
implémenté dans les algorithmes de contrôle pour le servo-système de stabilisation et le système de
correction gyroscopique verticale.

La plage dynamique étendue de la GT-2A est mesurée et enregistrée simultanément en tant que
« canal grossier ». Ce canal contient des mesures sur toute la plage dynamique de l'instrument.

Page 13 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Les données peuvent être acquises grâce à de courtes périodes de saturation de l'accéléromètre en
cas de turbulence sévère par l'application automatique d’un filtre de Kalman d'ordre réduit, ce qui
permet de calculer le désalignement de la plate-forme et donc de le contrôler.

Le module d'acquisition de données est un petit ordinateur robuste doté d’une architecture IBM PC.
Il'exécute un programme propriétaire pour aider au contrôle du système gravimétrique, ainsi qu’à
l'acquisition et à l'enregistrement de données. Les commandes de contrôle sont fournies au
microprocesseur GT-2A au moyen de commandes de menu. Pendant le fonctionnement du système,
le module d'acquisition de données affiche des informations opérationnelles sur l'écran principal.
L'operateur amorce l'enregistrement des données avant le décollage et cesse d'enregistrer lorsque
l’aéronef revient de chaque vol de levé. Les données brutes du gravimètre sont enregistrées sur la
CDU sous la forme d’un fichier « G » contenant des données d'accélération horizontale et verticale à
18,75 Hz et d’un fichier « S » contenant des informations de désalignement de la plate-forme à 3,125
Hz.

Les fonctions d'étalonnage et de diagnostic GSE sont exécutées à partir de l'unité de commande CDU,
Le programme d'étalonnage dispose de deux modes pour effectuer l’étalonnage GSE automatique.
Une période de mesure de 3 heures fournit des coefficients d'étalonnage GSE, tandis qu'une période
de mesure de 5,5 heures détermine les coefficients ci-dessus ainsi que les erreurs angulaires non
perpendiculaires entre le GSE et la surface de la plate-forme. Ce programme est normalement exécuté
une fois avant chaque projet de levé et n’a généralement pas besoin d’être exécuté à la fin du projet...

Le programme de diagnostic maintient un contrôle en cours d'exécution sur la facilité d'entretien de
tous les sous-systèmes gravimétriques. Les avertissements concernant la qualité des données sont
présentés par des avertissements visibles et sonores de l'ordinateur de contrôle.

3.2 Levé avec S-GRAV

Le gravimètre aéroporté sGRAV est un petit instrument robuste conçu pour être déployé en tant
qu'instrument auxiliaire pour les levés de drapé et d'altitude fixe.

FIGURE A-18 : Équipement S-Grav.

Le concept sGRAV utilise un gravimètre strapdown construit par iMAR Navigation et un logiciel de
traitement spécialisé (FineTrackPlus) construit par Fugro Intersite (FINT). La conception du strapdown
permet un instrument beaucoup plus petit qu'un système typique de plate-forme stabilisé. La
conception actuelle utilise 3 accéléromètres Honeywell QA-2000-030 et 3 accéléromètres Si-Flex

Page 14 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

1500. Lors des essais en usine, les accéléromètres Si-Flex ont été jugés de qualité trop faible pour être
utiles et leurs données n'ont pas été incorporées dans les résultats.

Le logiciel FineTrackPlus détermine le champ de gravité dans une approche non standard. Les
systèmes commerciaux actuels déterminent la gravité à l’aide d’accélérations inertielles. Les données
de l'accéléromètre sont corrigées en supprimant les accélérations déterminées par GPS de l'avion.
FineTrackPlus détermine la gravité à l’aide de positions inertielles. Les données de l'accéléromètre
sont intégrées dans les positions et comparées aux positions GPS. Les différences dans les positions
sont utilisées pour déterminer quel effet gravitationnel est nécessaire pour causer les différences.

Dans le traitement des accélérations brutes, nous utilisons un programme propriétaire conçu pour
améliorer la précision de la position spatiale et produire des positions GPS très précises. Les entrées
comprennent la position GPS de l'avion, les données des accéléromètres et diverses autres mesures.
Il existe quelques étapes initiales dans le traitement qui, en un mot, convertissent les formats de
données matériels en formats dont le logiciel SGRAV a besoin pour le traitement. Cette conversion
des formats de fichiers en raison de la taille des données brutes prend beaucoup de temps.

Une fois les données importées dans le logiciel de traitement, le flux de travail de traitement et les
mesures de contrôle qualité qui sont examinés sont très typiques de la plupart des logiciels de
traitement GPS commerciaux,

Les étapes initiales comprennent la vérification et la configuration

. Couverture du GPS et de l'IMU par rapport aux heures de début et de fin de vol enregistrées
. Repères de référence des sGrav et GPS

. Bras de levier (séparations entre le GPS et l'unité sGrav)

. Sélection du point statique avant le vol

Comme le traitement implique des informations GPS ou de position précises, il est important de garder
la séparation entre l'unité GPS et le sGrav petite et de connaître la séparation avec précision car les
erreurs dans ces mesures seront transmises en erreur dans les données de gravité.

3.2.1 Spécifications du système:

+ Tolérance aux chocs Dommage
+-10g alimenté

+- 6g non alimenté
Réétalonnage Rad
+- 10g alimenté

+- 1g non alimenté

+ Limites d'attitude

o roll +-15 degrés
o pitch +- 15 degrés
o yaw +- 5 degrés
+ Température de fonctionnement 0-50 degrés C
(En cabine)
+ Puissance (fonctionnement) < 8A @ 28VDC
+ Poids “10kg
+ Dimensions* ” 0.4m X O.2m X 0.2m

Page 15 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

+  Exigence d'étalonnage 2 years
e Erreur de gravité
0.01Hz Filtre appliqué < 1.0 mGal

3.3 ENREGISTREMENTS DES DONNÉES

Toutes les données numériques et produits cartographiques seront référencées au temps GPS, plutôt
que fiduciels. Les erreurs isolées ou les pointes et les quelques lacunes non séquentiel qui peuvent
être édités sur sont acceptables avec l'approbation de l'inspecteur technique.

3.4 COMPILATION DES MESURES
3.4.1 Cartes de base:

Xcalibur sera responsable de l’acquisition des registres de navigation nécessaires et cartes à leurs
propres frais.

3.4.2 Procédure de vérification des données sur terrain:

Après chaque journée de vol, le contrôleur de qualité des données maintiendra à jour un bulletin de
rapport d'étapes du survol et de la production. Une liste de re-vols prévus est préparée avec les
annotations de qualité de données de vol avec des détails spécifiques sur tout problème qui pourrait
avoir des effets adverses sur la qualité des données.

Le contrôleur de qualité des données sur terrain démontrera que tous les étalonnages de levé sont
terminés comme requis conformément aux spécifications. Toutes les données de vol numérique et les
données de la station de base seront systématiquement annotées et vérifiées qu’elles sont complètes.

Le contrôleur de qualité sur terrain va démontrer que toutes les données aéroportées et données au
sol, recueillies depuis le début de l'enquête, ont été évaluées ; que toutes les données qui ne
répondent pas aux spécifications ont été identifiées, notées et consultées par le responsable
technique.

Le contrôleur de qualité fera la démonstration que toutes les données numériques des lignes de vol
ont été traitées, différentiellement corrigées et tracées à l'échelle de la compilation sur une base
régulière.

3.4.3 Lignes de vol:

Les données GPS seront utilisées pour positionner les lignes de vol tout au long de la zone d’études
complète. Il est le principal système de positionnement. Une carte de la trajectoire de vol est réalisée
sur base des données électroniques d'enregistrement numériques des lignes de vol avec latitude et
longitude appropriée. Toutes les données brutes d'acquisition de GPS qui fournissent un relevé de
position pour l'avion pendant le vol de levé seront enregistrées et archivées.

3.4.4 Données Gravimétriques:

Toutes les données gravimétriques enregistrées en vol devront être vérifiées. Toute ligne ou section

de la ligne ne répondant ne pas aux spécifications sera repérée et mise à la disposition de l'inspecteur
technique.

3.4,5 Données d'altitude:

Page 16 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Le contrôle de l'altitude appropriée est nécessaire tout au long du levé visant à optimiser la qualité de
la mise à niveau du champ gravitationnel.

Toutes les données d’altimètre radar seront vérifiées pour s'assurer que la gamme pleine de la hauteur
est enregistrée. Les segments de ligne qui dépassent la tolérance maximale de la différence d'altitude
aux intersections seront identifiés et l'emplacement tracé sur une carte de trajectoire de vol afin de
l'utiliser dans la détermination de re-vols par l'inspecteur technique.

3.4.6 Format:

Le contractant utilisera la même convention d'affectation de noms pour les lignes de
traverse/contrôle incluant un numéro de ligne unique avec le numéro de segment incorporés comme
le dernier chiffre du numéro de ligne. Les numéros de ligne de contrôle auront une portée différente
que la ligne traverse.

Exemple : les lignes de Traverse: 10000 à 79001 ; Lignes de contrôle : 80000 à 99000. Le dernier chiffre
de ces numéros de ligne est le numéro de segment. La ligne de traverse 79001 indique un segment
de ligne.

3.4.7 Traçage de la trajectoire de vol:

Les lignes de traverse et de contrôle marquées seront tracées sur un calque distinct de l'information
de contour. Chaque ligne est étiquetée avec un minimum de 2 étiquettes de temps par feuille de la
carte, ou un minimum d’une étiquette si la direction de la ligne est remarquée dans l'étiquette de
ligne. Le poids de la ligne et l'étiquetage seront discutées avec l'autorité. Les cartes d'échantillons
doivent être fournies sur demande.

Les numéros de ligne de traverse et les numéros de ligne de contrôle seront positionnés à l'intérieur
de limites Est et Sud de chaque carte. Un étiquetage final des données de la ligne de vol aura un
numéro unique pour chaque segment présent sur le plan de la ligne de vol ainsi que dans les données
d'archives numériques correspondantes.

3.4.8 Données Géophysiques:

Les données numériques doivent être fournies au format de données de ligne Geosoft binaire (GDB).
Xcalibur mettra en place un système permettant de fournir ces données dans les meilleurs délais à la
demande.

3.4.8.1 - Anomalie gravimétrique

L'anomalie gravimétrique sera calculée en appliquant les corrections suivantes:
- Eotvos

- Gravité théorique (GRS80)

- Correction de l'air libre

- Correction de Bouguer

- Courbure de la terre

- Correction statique basée sur les lignes répétées et les données de terrain

- Mise à niveau (voir ci-dessous)

Les données de ligne de contrôle seront nivelées et utilisées dans le processus de maillage (sauf avis
contraire de l'autorité technique).

Page 17 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Xcalibur peut employer un manuel, l'ordinateur ou la méthode pour déterminer les ajustements de
mise à niveau. Quelle que soit la méthode employée, l'entrepreneur fournira à l'inspecteur technique
une description détaillée de la méthodologie appliquée.

3.5 PREPARATION DES ARCHIVES NUMERIQUES

Dans des circonstances précises, les données numériques de la ligne seront annulées ou effacées
lorsque ces données ne sont pas utilisées dans le maillage.

Ces circonstances sont :
+ Chevauchement des données de ligne où les lignes de vol ont été brisées;
+ Trajectoire de vol se terminant en dehors des limites de levé.

3.5.1 Spécifications générales:

L'ensemble de données numériques est le principal produit final à livrer et il sera de la plus haute
qualité possible, essentiellement sans erreur.

Les médias acceptables sont CD ROM ou DVD. Xcalibur consultera l'autorité technique pour assurer
la compatibilité,

3.5.2 Spécifications détaillées:
3.5.2.1 - Archive de ligne

Les données archivées de ligne seront présentées au format binaire (*.gdb) Geosoft.
Fréquence d'échantillonnage des données de la ligne: pas moins d’un échantillon par seconde pour
tous les champs.

La structure et le format des données finales de l'archive de ligne peuvent être dépendant du système.

Ce qui suit est un guide; le format et la structure finale seront déterminés par le responsable
technique:

Page 18 of 20
République Démocratique du Congo
Cartographle géophysique aéroportée et géologique du pays

Description

line number

time (seconds after midni,
lo:
F15.7 degrees | latitude, NAD83

m UTMX East, NADB3 - UTM 17N
F152 |m UTMY North, NAD83 - UTM 17N

digital elevation model from radar altimeter
digital elevation model from laser altimeter
digital elevation model from SRTM (used for gravity corrections

gravimeter z-accelerometer
ps z acceleration
raw gravity (fz-a2)
latitude corrected gravity, unfiltered
eotvos corrected gravity, unfiltered
free air corrected gravity, unfiltered
free air corrected gravity, 1005 full-wavelength line filter

free air corrected gravity, intersection adjusted, 1005 full wavelength
line filter

simple Bouguer correction, 2.67 g/cc

Bouguer corrected gravity, 2.67 g/cc intersection adjusted, 1005 full-
wavelength line filter

final free air corrected gr

1 Geosoft * grd format de fichier grille pour chacun de variables traitées pour le levé entier.

La projection de Mercator Transverse universelle avec le méridien central approprié doit être utilisée
pour créer des ensembles de données maillées. Toutes les longitudes à l’ouest de Greenwich
devraient être représentées comme des degrés négatifs. Chaque origine de grille de levé doit être un
multiple de l'intervalle de la grille des coordonnées de l'abscisse et l'ordonnée.

3.6 PRODUITS FINALS

Page 19 of 20
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Voir Section 1, pour la liste des produits finals.

3.6.1 Cartes gravimétriques:

Xcalibur va assembler et produire des cartes numériques finales consistant en:

Une copie de chaque:
-  Anomalie gravimétrique de Bouguer (intervalle de couleur et de contour)
- Première dérivée verticale de l’anomalie gravimétrique de Bouguer (intervalle de couleur)

Toutes les cartes finales des produits seront également livrées en format PDF à une résolution apte à
reproduire fidèlement les produits tracés, deux copies sur CD-R ou DVD.

3.6.2 Données d'archives numériques:

Les archives de données finales de lignes dans un format binaire *.gdb Geosoft et les archives de
données de la grille comme des fichiers au format *.grd (FLOAT), deux copies sur CD-ROM ou DVD.

3.6.3 Rapport technique:

Un rapport technique sera préparé par le Contractant qui présente:
- Un compte rendu assez complet des opérations sur le terrain;
- une description de la compilation des données;
-_ Uninventaire des produits finis qui en résulte et qui sera utile aux utilisateurs des données.

Le rapport du projet comprendra ce qui suit:

+ Description des opérations sur le terrain avec les statistiques, y compris une liste des:
- Bases des opérations avec les dates pertinentes et des personnels participant ;
- Description de l’aéronef de levé et instrumentation utilisée.

+ Les spécifications techniques du levé, y compris une description des problèmes rencontrés au
cours de levé. Une discussion sur l'efficacité des techniques d'enquête et instrumentation utilisée
avec des suggestions pour améliorer l'efficacité des levés similaires ;

+ La description de la procédure de compilation incluant un diagramme général de technique de
compilation de données complètes de la correction et l'édition des données brutes pour la
production de cartes de contour ; une liste de tous les critères utilisés dans le rejet/acceptation
des données ; une explication générale de la base mathématique de la mise à niveau et le maillage;
algorithme utilisé ; personnel impliqué.

+ _Les cartes-index et une liste de tous les produits de fin de l'enquête. En outre, pour chaque fichier:
a. Une documentation détaillée des formats de fichier;
b. Une liste de toutes les constantes, les niveaux de référence et facteurs de conversion
nécessaires pour toute utilisation ultérieure des données.

Une ébauche de rapport du projet sera soumise et approuvée par l'autorité technique avant sa
finalisation. La version finale sera accompagnée par une version numérique en format pdf. Un
exemplaire imprimé est nécessaire.

Page 20 of 20
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

ANNEXE 4

PORTÉE DES TRAVAUX

Survol electromagnétique pour les blocs Kasai -
Equateur

Page 1of8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

Table des Matières

PORTÉE DES TRAVAUX POUR LE SURVOL GEOPHYSIQUE DÉTAILLE ET SPECIALISE POUR TOUT LE PAYS su. 3
SURVOL ÉLECTROMAGNÉTIQUE PAR AÉRONEF À VOILURE FIXE ….….

SECTION 1 - CARACTÉRISTIQUES DU SURVOL...
1 LEVÉ EM PAR AÉRONEF À VOILURE FIXE.
11 DELIMITATION DES ZONES DE LEVI
12 Altitude de vol...
121 Direction et Espacement des lignes de levé et lignes de contrë)
13 SPECIFICATIONS DE LEVE ELECTROMAGNETIQUE: .
13.1 Navigation
1.3.2  Acceptabilité de re-vol de la ligne de levé El
SECTION 2 — PRODUITS LIVRABLES

HR RER GW

Page 20f8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

PORTÉE DES TRAVAUX POUR LE SURVOI GEOPHYSIQUE DETAILLE ET SPECIALISE
POUR TOUT LE PAYS

SURVOL ÉLECTROMAGNÉTIQUE PAR AÉRONEF À VOILURE FIXE
SECTION 1 — CARACTÉRISTIQUES DU SURVOL

1 LEVÉ EM PAR AÉRONEF À VOILURE FIXE

Xcalibur Airborne Geophysics s'engage à effectuer le levé EM numérique sur des cibles identifiées lors
des campagnes de survol magnétique et radiométrique haute résolution et régionales.

Le système électromagnétique Tempest de Xcalibur est unique en ce sens qu'il fournit des mesures
EM de haute puissance et de haute qualité sur un avion monomoteur léger pour des opérations
rentables et robustes dans des environnements difficiles. Tempest peut fonctionner efficacement à
partir des aérodromes éloignés et effectuer de longues missions en toute sécurité, réduisant ainsi la
complexité logistique par rapport aux systèmes EM d’hélicoptères. Ces avantages se traduiront par
une amélioration des délais d'exécution des projets.

Tempest est un système électromagnétique à voilure fixe, dans le domaine-temps, conçu pour
acquérir des données de conductivité au sol à haute résolution et entièrement calibrées.

Tempest acquiert des données avec une bande passante extrêmement large, ce qui la rend capable
de cartographier à haute résolution les variations subtiles de conductivité proche de la surface jusqu'à

plusieurs centaines de mètres de profondeur ; idéal pour les applications hydrogéologiques telles que
ce projet.

11 Délimitation des zones de levé

Les distances linéaires totales des zones de levé seront établies au terme des survols magnétiques-
radiométriques et gravimétriques après la sélection des zones cibles (20% du total des blocs)

1.2 Altitude de vol:

Page 30f8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

Longueur minimale de ligne 8km

Hauteur de vol

Aéronef, Emetteur Electromagnétique, Magnétomètre et | 120m*
Spectromètre

Récepteur électromagnétique

“en fonction de l'évaluation des risques / du terrain

Remarque : les spécifications de vol sont assujetties au vol de reconnaissance et à l'analyse finale
de la sécurité sur place.

1.2.1 Direction et Espacement des lignes de levé et lignes de contrôle:
Seront établis après le levé régional.
13 Spécifications de levé électromagnétique:

Le contrôle de qualité des données (QC) doit se faire sur terrain sur une base quotidienne. Les
tolérances suivantes seront observées en permanence, déviation par rapport à ces tolérances se
traduira par re-vols aux frais de la partie indiquée.

1.3.1 Navigation:

Une carte GPS Novatel OEMV est utilisée à la fois dans le système d'acquisition et dans l'oiseau Rx
pour le positionnement et la navigation aéroportés.

Pour la navigation, un démodulateur Omnistar intégré est utilisé pour la correction différentielle en
temps réel. Les données de portée satellitaire sont enregistrées par toutes les unités GPS pour générer
des solutions post-traitées corrigées différentiellement.

13.2 Acceptabilité de re-vol de la ligne de levé EM:

Les lignes de levé seront revolées sans frais pour l'ENTREPRISE lorsque les conditions énumérées ci-
dessous se produisent:

. La position de l’aéronef s'écarte de la position prévue de la ligne de plus de 50 m sur une
distance continue de 3 km ou plus, à moins que, de l'avis exclusif du pilote, cela ne
compromette la sécurité de l'aéronef, de l'équipage ou de l'équipement ou ne
contrevienne aux règlements de l'Autorité de l'aviation, comme ceux qui se rapportent
aux agglomérations.

. La hauteur de l’aéronef s'’écarte de la surface de drapée prévue de plus de 30 m sur une
distance continue de 3 km ou plus, à moins que, de l'avis exclusif du pilote, cela ne
compromette la sécurité de l’aéronef, de l'équipage ou de l'équipement ou ne
contrevienne aux règlements de l'Autorité de l'aviation, comme ceux relatifs aux aires
bâties.

. Le bruit RMS dans le dernier canal des données EM brutes dépasse 0,1 fT (B-field) sur
une distance de 3 km dans les zones résistives, sauf si le bruit est attribuable à des
interférences externes, telles que des caractéristiques culturelles.

Page40of8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

. Les lacunes dans les données numériques provenant de la navigation et des
équipements auxiliaires dépassent 5 secondes par ligne. Les erreurs isolées, les pics et
les écarts non séquentiels seront corrigés par interpolation, jusqu'à un maximum de 2 %
Pour une ligne de vol donnée, à condition qu'il n’existe pas de lacunes Similaires dans les
données sur les sections voisines des lignes de vol adjacentes,

. Les re-vols ne seront pas effectués en cas de données GPS médiocres Ou inexistantes de
l'oiseau récepteur EM. Dans ce cas, la position calculée du récepteur sera utilisée à la
place de la position GPS mesurée.

. Les données magnétiques acquises lors d’un levé Tempest sont de nature auxiliaire
seulement, et les re-vols ne seront pas effectués en raison de problèmes diurnes ou
autres avec l'acquisition de données magnétiques.

SECTION 2 — PRODUITS LIVRABLES

Xcalibur fournira les produits de traitement des données tels que décrits dans les sections suivantes,
sauf sur demande contraire du Client et avec accord de Xcalibur.

Tous les produits de levé sont livrés sous forme numérique. Les bases de données sont livrées au
format Geosoft et les grilles au format ERMapper. Toutes les données sont référencées au WGS8q4
datum et se trouvent dans une projection UTM.

Produits de cont le qualité sur terrain
Les produits suivants seront disponibles lors de l'acquisition des données.
Quotidien

1 Mise à jour de l'avancement de l'acquisition

2. Image de trajectoire de vol

3. Images de carte
a. Intensité magnétique totale (TMI)
b. Composant EM Amplitude X & Z, fenêtres de temps précoce, moyenne et tardive
c. Constante de temps (Tau) composant X & z

Deux fois par semaine
1. Archives de lignes numériques localisées au format Geosoft
2. Données localisées des sections d'image de conductivité-profondeur (CDI) dans l'archive de

ligne numérique
3. Images des sections d'image de conductivité-profondeur (CDI) de chaque ligne

À la fin de l'acquisition

Grilles préliminaires du Composant EM Time Constant X & Z, du composant EM Channels X & Z
(fenêtres de temps précoce, intermédiaire et tardive), TMI et archive de ligne numérique localisée.

Produits de le! l

Page5of8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

1. Rapport sur la logistique et le traitement de données du levé

2. Archives de ligne numérique localisées des données traitées de lignes finales au format
Geosoft (ou autre format convenu)

3. Grilles au format Geosoft (ou autre format convenu), et images KMZ et GeoTIFF de;

a. TMiet 1VD_TMi traitées finales

b. Modèle Numérique de Terrain

c. EM Amplitude composant X & Z, fenêtres de tous les temps

d. Constante de temps (Tau) composant X & Z

e. Sections d'image de conductivité-profondeur (CDI) terrain corrigé géoréférencées de
chaque ligne

f._ Tranches de profondeur d'image de conductivité-profondeur (CDI) géoréférencées
jusqu'à 10 profondeurs

4. Base de données localisée des données de ligne mesurées et traitées comme indiqué ci-
dessous

Toutes les informations de position sont relatives à la référence géographique WGS84
et les positions projetées sont dans la projection Mercator Transversale Universelle,
sauf accord contraire.

Données finales traitées par Geosoft :

Page 60f8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

Page 7of8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

Seront établis une fois que les zones d'intérêt ont été identifiées.

Page 80of8
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

ANNEXE 5

PORTÉE DES TRAVAUX

Cartographie géologique et géochimique
du bloc Kasai

Page 1 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Sommaire

PORTÉE DES TRAVAUX POUR LA CARTOGRAPHIE GÉOLOGIQUE ET GÉOCHIMIQUE DES BLOCS PRIORITAIRES.3
SECTION 1 - INTRODUCTION …

1.1 CONTEXTE GÉOLOGIQUE GÉNÉRAL …
1.1.1 Cadre géographique ….
1.1.2 Travaux géologiques antérieurs .
1.1.3 Géologie régionale .6
1.14 Couche .
1.1.5 Structure.

1.2 MINERAUX REGIONAU:

1.3 ZONES DE TRAVAIL ….
1.3.1 Principales caractéristiques de la zone de travail...

SECTION 2 - CARTOGRAPHIE GÉOLOGIQUE

2.3.1 Levé géologique au 1/100.000
2.3.2 Carte de prospection minérale stratégique au 1/100.000

SECTION 3 - LEVÉ GÉOCHIMIQUE RÉGIONAL

3.1 INTRODUCTION
3.2 OBJECTIFS
3.3 PRINCIPALES METHODES DE TRAVAIL.
3.3.1 Collecte et préparation des informations de base.
3.3.2 Études réalisées avant la conception et le début de la campagne géochimique
3.3.3 Conception et planification de la campagne …
3.3.4 Procédure d'échantillonnage
3.3.5 Réalisations. Rapport, cartes et base de données

Page 2 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

PORTÉE DES TRAVAUX POUR LA CARTOGRAPHIE GÉOLOGIQUE ET
GÉOCHIMIQUE DES BLOCS PRIORITAIRES

SECTION 1 — INTRODUCTION

La RDC à pour objectif de procéder à un levé géophysique aérien dans les zones prioritaires et nous
suggérons de procéder à un levé géologique et géochimique régional à différentes échelles dans les
zones prioritaires pour évaluer les résultats des levés géophysiques aériens. Les levés géologiques et
géochimiques régionaux dans les zones prioritaires permettront de découvrir de nouvelles régions
minières potentiellement très intéressantes pour le pays.

Dans le cadre de ce projet, XCALIBUR collaborera avec une firme et institution ayant une expérience
avérée dans les projets en matière de levés géophysiques et géochimiques régionaux basés sur les
technologies les plus avancées de ces domaines.

1.1 CONTEXTE GÉOLOGIQUE GÉNÉRAL

1.1.1 Cadre géographique

Repul
of the Congo

Fig.1. Carte de la RDC.

La RDC est un pays situé en Afrique centrale. La RDC fait frontières avec la République Centrafricaine
et le Sud du Soudan au nord ; l'Ouganda, le Rwanda, le Burundi et la Tanzanie à l'est ; la Zambie et
l'Angola au sud ; ainsi que la République du Congo et l'océan Atlantique à l'ouest. La superficie totale
de la RDC est de 2 345 409 km? et sa capitale est Kinshasa, Kinshasa est non seulement la plus grande
ville de RDC mais c'est aussi le centre politique, économique et culturel du pays.

Le bassin du Congo, constitué en grande partie de sédiments d'âges Mésozoïque et Cénozoïques,
occupe de vastes superficies à l'ouest et au centre du pays. On trouve des formations métamorphiques

Page 3 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

et sédimentaires du Protérozoïque dans la région est du pays. Les formations dolomitiques du
supergroupe du Katanga appartenant au Néoprotérozoïque (Cahen et Lepersonne 1974) dans
l’ancienne province du Katanga, au le sud-est du pays.

Le long du Rift occidental, dans la partie est du pays, se trouvent de nombreux volcans du Tertiaire et
plus récents, ainsi que des carbonatites.

SN

0

5's

10'S

10'E 15'E
Figure 2. Terrain de la RDC.
1.1.2 Travaux géologiques antérieurs

Les travaux géologiques en RDC dépendent de plusieurs Ministères (Mines, Energie, Recherches
scientifiques, Hydrocarbures, etc).

D'après les informations recueillies, les principaux travaux de cartographie géologique incluent
plusieurs cartes de synthèse à diverses échelles : 1/2 500 000, 1/2 000 000, 1/1 000 000, 1/ 500 000,
qui couvrent tout ou des parties du territoire dont principalement les anciennes provinces du Katanga,
de l'Equateur, Orientale ainsi que du Bas-Congo. Il existe également des cartes à grande échelle
(1/125 000, 1/100 000 et 1/50 000) établies sur les principales régions minières du pays comme le Bas-
Congo, le Katanga, la Province Orientale, le Kasaï et le Kivu.

Page 4 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Figure 4. Cartes géologiques au 1/200 000 de RDC collectées

Page 5 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

1.1.3 Géologie régionale

La RDC se situe en Afrique centrale-bassin du Congo et constitue la partie sud-est du Craton du Congo
en termes de géologie. Elle fait partie de l'histoire la plus géologique du territoire africain : les
anciennes strates sédimentaires sont devenues des plis de l'Archéen tardif, de roches de socle,
Kibarien, du Kundelungu ainsi que des Mouvements tectoniques plus importants Pour provoquer la
modification métamorphique et magmatique. Le vieux socle est né du Carbonifère intermédiaire au-
dessus du niveau de la mer qui a consisté en un processus d'érosion et d'accumulation sur le continent
jusqu'aux mouvements tectoniques de l'orogénèse du Tertiaire. Le bassin a été créé suite au
soulèvement de la région entourant le fleuve Congo, l'érosion du plateau environnant et
l'accumulation du bassin central séparent clairement les deux couches de la région de la RDC. Le vieux
socle se situe sur la limite du plateau et la couche cénozoïque se situe dans le bassin central inférieur.
La couche s'étend du vieux socle à la couche de couverture qui est plus vieille que la récente.

SE à 1 Le CESR,

ER Cenozoicrift M  Craton>2000Ma
BI Mesozoic rift Major fault zones

D  Karoo stage rift
BR Late Palcozoic rift

Figure 5. Principaux cratons et rifts en Afrique. (Kampunzu et Popoff, 1991)
1.1.4 Couche

Page 6 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Le centre et la plupart de la région ouest de la RDC sont un bassin composé de sédiments mésozoïques
et plus récents. Le bassin du Congo est entouré par une dorsale précambrienne avec différents niveaux
d'élévation qui comprend : la partie ouest, qui est le soulèvement de l'océan Atlantique, la partie nord
qui est la ceinture mobile depuis l'Ouganda à la République centrafricaine, la partie sud qui est le nord-
ouest du bouclier de l'Angola. La partie sud-est de la RDC compte l'Arc Lufilien qui appartient au Pan-
africain, La partie est du bassin, située à proximité de la fissure d'angle ouest du système de vallée du
rift dans l'est de l'Afrique, indique la présence d'un grand nombre de volcans et de parties composées
de roches carbonatées allant du Tertiaire à l'époque moderne,

& Mines

Geochemieal anomalies
Au Ag Pi
Na, Ms, a, hi
ological boundary

fault type
= Reverse fault

1 si fruit
= Urbnon fautis

Figure 6. Carte géologique de la RDC
1.1.5 Structure
Conformément aux cartes géologiques à l'échelle 1:200 000 de la RDC de 1976, la technologie
géologique de la RDC peut se diviser en quatre zones comprenant, a) la structure du Katanga (Sabah,

Est Congo, Ouest Congo), b) la structure Kibarienne (Sabah, Oubangui), c} le bouclier du Congo (Kasaï,
Oubangui, Congo), d) le bassin du Congo.

Page 7 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

BE Kibarienne belt
Kibarienne beli(Ubangi)
sal Katanga tectonic belt (Enstert
Katinga tectonie belt (Sh4ts
M Katanga tectonic belt (Wesierh Congo)
BI Congo shicid(Kusai)
Congo shield(Up Congo)
M Congo shicid( Ubangi)
Congo basin

Figure 7. Zone structurale de RDC

1.2 Minéraux régionaux

La RDC est riche en différentes sortes de minéraux. Elle dispose d'une importe quantité de métal non
ferreux, de métaux rares et de métaux non-métaux, notamment le cuivre, le cobalt, le diamant, le
zinc, le manganèse, l'étain, le niobium, le tantale, le tungstène, le cadmium, le nickel et le chrome, ce
qui lui confère une place importante à l'échelle internationale. Par ailleurs, elle compte d'importantes
réserves de fer, charbon, or et argent, ainsi que de platine, pétrole, uranium, phosphate, silicate, etc.

Page 8 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

@Copper  @ Niobium
à Cobalt © Tantalum
© Diamond Bauxite
PüGold © Antimony
Biron @ oil
BPyrite

e

BAluminum À Coal

@Zinc M Phosphate

@rin # Barite
@Tungsen À Chromite

© Platinum
© Palladium |
À REE

M Silver

® Uranium |

© Vanadium |

Figure 8. Zones minières de RDC

Sa réserve de cuivre compte environ 75 000 000 tonnes et est l'une des plus importantes réserves de
cuivre dans le monde. Sa réserve de cobalt compte environ 4 500 000 tonnes et est l'une des plus
importantes dans le monde. De plus, le diamant compte près de 206 000 000 carats et la quantité de
zinc est presqu'égale à 7 000 000 tonnes ; la réserve de manganèse fait partie des plus importantes au

monde.

Tableau 1. La principale réserve minière en RDC.

Minéral

Unité

Cuivre

104 tonnes 7500

Page 9 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Cobalt 104 tonnes | 450
Diamant 104 carats | 20600
Or Tonnes | 600
Mänganèse 104 tonnes 700

Fer 108 tonnes 10
Minerai d'étain 104 tonnes 45
Zinc 104 tonnes 700
Niobium 104 tonnes 3000
Pétrole 104 sceaux 18700
Gaz naturel 108 m3

Charbon 0000" tonnes

Source : « DRC investment Guide » (Guide d'investissement en RDC) publié par le Ministère des Mines et du
Pétrole de RDC (Année 2003), Mineral Commodity Summaries 2011

1.3 Zones de travail

L'approche initiale consiste à développer le projet en plusieurs étapes bien qu'il ait déjà été signalé
que le projet couvrira l'ensemble du territoire congolais à moyen terme, notamment les zones à
caractère prioritaire d'abord et celles à plus faible priorité ou les autres régions d'intérêt au fur et à
mesure. Le bloc sélectionné par les autorités congolaises est illustré à la figure 9.

vx

È È è È

Figure 9. Zone de travail du projet de levé cartographique de la République Démocratique du Congo dans
laquelle les levés géologiques et géochimiques seront développés.

Page 10 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Au sein de cette zone, après l'interprétation d'études aérogéophysiques, il sera question de réaliser
une étude géologique et géochimique sur environ 20% de la surface totale (92446 km2) de la zone (18
357 Km2)

1.3.1 Principales caractéristiques de la zone de travail
Relief

Du point de vue du relief, la zone est constituée de deux grands ensembles : D'une part, la partie nord,
située au Nord du 4ème parallèle où dominent les faibles altitudes inférieures à 500 m faisant partie
des collines du Sud de la cuvette centrale ; Et d'autre part, la partie située au Sud du 4ème parallèle
sud aux altitudes moyennes de 500 à 1000 m appartenant au plateau du Kasaï qui occupe près du 3/4.

Ces plateaux sont drainés par la rivière Kasaï et ses affluents qui coulent parallèlement du sud vers le
nord.

Selon la classification de KOPPEN, le Kasaï jouit d’un climat de type équatorial dans le Nord et de type
soudanais dans le Sud. Le premier type, qui est le prolongement de l'influence climatique de la
province voisine de l'Equateur, se distingue par l'absence de saison sèche qu'on observe dans
l'extrême nord de la province. || se combine avec un climat de transition au sud de Demba et dans
tout le centre du territoire de Dekese.

Le second type est caractérisé par un climat chaud et humide caractérisé par une saison sèche de plus
en plus longue au fur et à mesure que l’on descend vers le sud, Le Kasaï.

Ces types de climat présentent le profil suivant :

1) Climat Af équatorial qui s’observe dans l'extrême nord de la Province notamment à Bongita et à
Dumba dans le Territoire de Dekese est caractérisé par l'absence de la saison sèche de 2 mois ;

2) Climat Am qui se rencontre au Sud de Dumba et au Centre de ce Territoire de Dekese et se définit
comme climat de transition entre les climats Af et Aw ;

3) Climat Aw, type chaud et humide que l'on rencontre au Sud du Territoire de Dekese ainsi que dans
la partie centrale de la Province. Il est caractérisé par une saison sèche de plus en plus longue au fur
et à mesure que l’on descend vers le Sud :

Au Sud du Territoire, elle dure 2 mois, de même qu'au Nord des Territoires d'Ilebo, Mweka et au Nord-
Est du Territoire de Luebo. Elle est de 3 mois dans la Ville de Kananga, dans les Territoires de Dibaya,
Kazumba, Dimbelenge et Demba, au Nord des Territoires de Tshikapa, Luiza et au Sud du Territoire de
Luebo. Enfin elle est de 4 mois au Sud des Territoires de Luiza et de Tshikapa

- La longue saison des pluies appelée saison A de 5 mois débute vers mi-août et s'achève vers fin:
janvier au fléchissement des précipitations ;

- La seconde, appelée saison B de 4 mois, commence au mi-février et se termine au début de la saison
sèche soit vers le 15 mai.

De ces considérations, il ressort que la zone connaît deux saisons sèches : la grande de 3 mois qui va
du 15 mai au 15 août et la petite de plus ou moins d'un mois qui se situe du 15 janvier au 15 février
de chaque année. La saison B, bien que courte par rapport à la saison À, permet de réaliser le meilleur
rendement des cultures si ces dernières sont semées tôt. C'est le cas du maïs dans les Territoires de

Page 11 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Mweka et d’Ilebo ; de l'arachide dans les Territoires de Kazumba et Luiza, du Soja et du Niébé dans les
Territoires de Dibaya, de Dimbelenge et de Demba,

La zone présente une amplitude thermique annuelle de 10,74° Cen moyenne, La moyenne provinciale
se situe autour de 24,18" C avec des pointes de 31,4°C en mai à Kananga et 32,4° Cen juin à Tshikapa.
Le point le plus bas 15,7° C est atteint en juillet à Tshikapa. Les hauteurs annuelles de pluie exprimées
en millimètres varient de plus de 1.900 mm à 1.400 mm. Les hauteurs pluviométriques moyennes
annuelles supérieures sont constatées dans le Nord de la Province : 2.000 m (Climat Af). Elles
décroissent progressivement jusqu'à 1 400 mm à l'extréme Sud de la Province {Climat Aw). Le nombre
de jours de pluie oscille entre 130 et 110 à Luiza.

Hydrographie

La Zone dispose d'un réseau hydrographique qui baigne toute la Province. Le principal cours d’eau est
la rivière Kasaï qui est alimentée par les affluents suivants : Lulua, Lukenie, Sankuru et Loange. Ses
principaux lacs sont Mukamba et Fwa à Dibelenge et Tosambe à Dekese.

La plupart de ces rivières et lacs sont peu riches en poissons mais disposent des potentialités
hydroélectriques. Les algues qui y poussent constituent des aliments riches en protéines végétales.
Ces rivières forment un réseau navigable, favorable pour le transport des marchandises et des
personnes. Ilebo sur la rivière Kasaï constitue le principal port de la Province et fait la jonction de la
voie ferrée et la voie fluviale, du Katanga à Kinshasa et vice-versa.

Du point de vue de la pédologie ces sols se présentent comme suit :

a) Zone forestière dense au nord du Territoire de Dekese, le long de la rivière Lukenie avec des
sols de bonne structure, sablo-argileux, réserve en humus appréciable tandis que réserve minérale
faible, valeur agronomique moyenne. Elle constitue la zone de grandes cultures pérennes : caféier,
elæis, hévéa ainsi que cacaoyer. Ces terrains présentent une bonne économie en eau. Ceci
s'explique par l'absence de ruissellement, la structure favorable du terrain et la présence d'une
couverture morte importante, Les cultures annuelles donnent un meilleur rendement.

b) Zone forestière subéquatoriale (de transition) avec des sols sablonneux à faible teneur en
éléments fins et faible réserve en humus, avec fertilité moyenne sous-forêt et très faible en
savane. Pour cette zone et tant que l'agriculture se pratiquera sans restitution des éléments
nutritifs exportés par les cultures, on est en clin à penser que les cultures annuelles sont mieux
que les cultures pérennes pour la seule raison que la longue jachère que les premières cultures
impliquent permet au sol de se régénérer en vue d'un nouveau cycle d'exploitation.

Cependant, les cultures pérennes présentent leur bon départ des plantes les premières années de
culture puis suit une période des biens de production et enfin une chute de productivité qui
perdure. Après 5 ans de production, un caféier se met en vieille plantation, par exemple. Les
savanes qui entrecoupent ces massifs forestiers répondent mieux aux spéculations d'élevage
qu'aux cultures. Cette zone couvre les Territoires de Luebo, d'ilebo, le nord de Demba, de
Dimbelenge, de Mweka et de Tshikapa ainsi que le Sud de Dekese.

c) Zone de savane

1° Sols sablonneux

Page 12 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Ces sols se forment au sud des Territoires d'Ilebo, Dimbelenge, Demba, Luebo, Tshikapa, les
Territoires de Dibaya, Kazumba et dans l’hinterland de Kananga. Ils sont entrecoupés de
galeries forestières. Leur valeur agricole est faible en raison de leur pauvreté en minéraux
altérables et en argile (8 à 15 % d'argile).

Après défrichement et exploitation par des cultures, ces sols, s'épuisent très vite en quelques
saisons. Pour les améliorer, il faudrait augmenter à la fois la capacité et le degré de saturation
du complexe absorbant. Ceci en augmentant la quantité des matières organiques et l'apport
de fumure animale. Ce qui améliorerait la productivité de ces sols. Comme on peut le constater,
la médiocrité de ces sols pèse de tout son poids sur la mise en valeur agricole. Elle obligera

l’agriculteur à aménager et exploiter l'espace agricole de façon à perdre le moins d'énergie
qu'il y consacre.

2° Sols argilo-sableux

Ils se trouvent dans le Sud de Territoire de Luiza, Leur structure est souvent bonne et leur
économie en eau élevée de leur réserve minérale plus élevée. Ces sols ont une valeur agricole
bonne et permettent un cycle des cultures de 4 à 5 années répétées toutes les saisons
culturales. De vocation principalement vivrière, ce sont les meilleurs sols du Kasaï Occidental.

Géologie

À cause d’une couverture assez bien développée dans la zone, le soubassement est constitué du
groupe de la Lulua (Kibara), et des formations anté-Lulua n'y affleurent que dans les vallées. La
formation Kalundue, anté-Lulua, essentiellement magmatique, apparaît dans le confluent Kasai-Lulua,

avec une texture principalement chlorito-schiste, amphiboloschiste, gneissique et quartzitique (Figure
10).

Le groupe de la Lulua affleure dans les vallées de Lueta, Lulua et leurs affluents au nord et à l'ouest de
Luiza, puis au nord-est jusqu'aux rails Katanga-llebo ; et enfin vers la vallée du Kasai dans le Sud-Ouest
Jusqu'en Angola où on l'appelle Groupe Kibara. Le sud-est du territoire de Luiza (Masuika) reposerait
sur un soubassement lié au système de la Bushimay, postérieur au Groupe de la Lulua, et constitué
essentiellement de roches carbonatées, de conglomérats, de schiste, de quartzites et d’arkoses

Du point de vue géologique, le sous-sol de la zone est constitué essentiellement par les roches
granitiques dont l'affleurement fait l'objet de deux carrières à Kananga. Il regorge de beaucoup de
ressources géologiques notamment le diamant dans les Territoires de Tshikapa, Luebo, Demba,
Kazumba, Mweka, Ilebo, Dibaya et Dimbelenge ; l'Or et l'Etain dans les Territoires de Luiza et Kazumba
: le Fer dans les Territoire de Luebo, Tshipapa et Kzumba ; le Nickel, le Chrome et le Cobalt à Kananga
et dans le Territoire de Kazumba ainsi que le pétrole dans le Territoire de Dekese.

Page 13 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Figure 10. Carte géologique de la région du Kasaï

Végétation

La végétation naturelle da zone correspond aux différents types climatiques rencontrés dans cet
espace territorial. Les formations végétales se présentent sous trois types : la forêt dense humide
sempervirente (équatoriale), la forêt dense sémi-décidue (subéquatoriale) et la zone des savanes
entrecoupées des galeries forestières.

SECTION 2 — CARTOGRAPHIE GÉOLOGIQUE

2.1 Objectif

Ce travail consiste à obtenir des informations sur la géologie et les ressources minérales au moyen de
campagne de cartographies régionales des zones prioritaires. Cela permettra d'analyser le contexte
métallogénique des minéralisations, et d'en évaluer les potentiels.

Pour cela, les travaux de géologie et de géochimie décrits ci-dessous seront réalisés sur 20% de la
surface totale de la zone du Kasaï

2.2 Mission

Elle consistera à :

Collecter et analyser les informations essentielles existant sur la géologie, les ressources
minérales, la géophysique aéroportée et au sol, la géochimie régionale et locale, ainsi que la
télédétection ;

-  Procéder au levé géologique au 1/100 000:

Page 14 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

- Réaliser un inventaire des ressources minérales et identifier les zones à fort potentiel minéral
{Métalotectes). Des travaux de validation seront menés sur le terrain en fonction de l'origine
du métalotecte, Géophysique de la Terre, prélèvement d'échantillons minéralisés, voire des
sondes de vérification seront réalisées si le métalotecte présente les conditions adéquates
pour cela,

2.3 Principales méthodes de travail
2.3.1 Levé géologique au 1/100.000

Le levé géologique au 1/100 000 représente des travaux géologiques essentiels pour des travaux de
prospection minérale avancés. Avec la seule carte en qualité d'unité, par la cartographie au 1/100 000
suite au levé géologique de minéraux, à la télédétection, à la recherche exhaustive et à l'analyse des
minéraux, etc. et avec les résultats du levé géophysique aérien, le levé géochimique régional pour
découvrir le fond minéral de la zone de travail, les caractéristiques et les règles de minéralisation et
donc d'évaluer les ressources minérales potentielles de la région tout en obtenant une zone de
prospection et zone cible pour d'autres valeurs potentielles et en trouvant les mines cibles et donc
d'autres prospections minérales.

Les principales méthodes utilisées pour ces travaux comprennent la télédétection, la cartographie au
1/100 000, les coupes géologiques, la géochimie des minéraux lourds, l'échantillonnage et les
analyses, l'aménagement intérieur et la recherche exhaustive, etc.

Conformément aux principes cartographiques, pétrographiques et structuraux, des échantillons
déterministes seront prélevés pour la caractérisation géologique de la zone.

Le géologue cartographe responsable de la fiche s'assurera que les échantillons les plus appropriés
sont prélevés aux fins prévues.

Nous distinguons cinq principaux types d'échantillons à prélever :
+ Pétrologie et pétrographie structurale :
+ Caractérisation pétrophysique

+ Analyse géochimique de roches entières au laboratoire pour caractériser toutes les unités
lithostratigraphiques.

* Géochronologie : 10 échantillons — échantillons spécifiques à prélever par le géologue
expérimenté sur la base des méthodes d'analyse proposées. (Datant U-Pb)

+ Études du macrofaune et de la flore et de la microfaune et de la flore (par exemple, pollen et
spores)

2.3.2 Carte de prospection minérale stratégique au 1/100.000

1! faut choisir une zone (partie) adaptée aux levés magnétiques aériens, levés aériens au moyen d'un
gammamètre, levés géochimiques régionaux et levés géologiques minéraux pour procéder aux levés
de prospection minérale stratégique au 1/100 000. Tout le travail sera réalisé en utilisant des
méthodes comprenant l'analyse par télédétection, la cartographie géologique, le levé géophysique, le
levé géologique régional, la mesure de concentré de minéraux lourds, la recherche exhaustive, la
prospection minérale, etc. Après avoir procédé à la recherche exhaustive dans l'ensemble de la zone
de levé et avoir compris le fond géologique, les caractéristiques de minéralisations et les règles de
minéralisation, nous nous concentrerons sur le gisement minéral, le point minéral, le levé

Page 15 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

géophysique, les différences dans le levé géochimique régional et les autres données minérales pour
effectuer une analyse minérale. La recherche exhaustive de ce travail permettra de définir la zone de
prospection minérale et la zone d'évaluation.

La méthode de travail consistera en la collecte d'informations, des enregistrements sur le terrain, au
levé sur le terrain, y compris le levé géologique minéral, le levé géophysique, le levé géochimique
régional, la détection de concentré de minéraux lourds et la télédétection, la recherche exhaustive,
l'analyse minérale comprenant une enquête préalable et une enquête de priorité, la vérification du
terrain, la révision du rapport, la combinaison résultats et rapport etc.

Selon le modèle génétique du métallotecte retrouvé dans la feuille, des travaux seront menés pour le

valider, des forages pourront être utilisés si ses caractéristiques géologiques et structurales sont
favorables,

PRODUITS À LIVRER (LIVRABLES)
Xcalibur transférera les fichiers suivants vers la base de données numérique :

1. Modèle de données de cartographie géologique dans Word (Version Office 365) et PDF, Le modèle
de données utilisé lors de la cartographie géologique à l'échelle 1:100 000 sera également utilisé pour
cartographier les zones de ciblage à potentiel minier. A noter que le modèle pourra être édité une fois
les anomalies connues et les méthodes à utiliser redéfinies.

2. Cartographie géologique à l'échelle 1/100 000 accompagnée de ses notes explicatives (selon les
normes institutionnelles du CRGM) au format numérique Arc Geodatabase,

3. La structure de la Géodatabase est basée sur celle fournie par le CRGM f.

Deux exemplaires papier au format PDF qui seront produits et livrés à la DGSM auront les
caractéristiques suivantes :

* Échelle : 1:100 000.

+ Dpi (points par pouce) : 600.

+ Hauteur et largeur en pixels (dpi x pouces) : 3000x3000.
+ Nombre total de pixels demandés : 9 000 000

4. Livraison des informations obtenues à partir d'échantillons, de descriptions pétrographiques, de
lames minces, de résultats analytiques et de rapports en format PDF.

5. Notes géologiques/explicatives de toutes les fiches livrées en format PDF.

6. Rapport et données obtenues dans les travaux de validation effectués : Géophysique de la Terre,
Analyse d'échantillons minéralisés et de forage.

SECTION 3 — LEVÉ GÉOCHIMIQUE RÉGIONAL

3.1 Introduction

La RDC est un pays situé en Afrique centrale. La RDC fait frontière avec la République du Congo à
l'ouest, la République Centrafricaine et le Soudan du Sud au nord : l'Ouganda, le Rwanda, le Burundi
et la Tanzanie à l'est ; la Zambie et l'Angola au sud,

Page 16 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Les renseignements préalablement mis à disposition et leur validité sont le point de départ. La
couverture de la cartographie géologique de la région Sud-Katanga à une échelle de 1/500 000
(Laghmouch, 2008). Une telle cartographie n'indique pas les détails nécessaires à la détermination des
objectifs d'intérêt géologique-minier et aura besoin d'une révision et de nouvelles explorations sur le
terrain, ainsi que de levés sur place, dans le but de normaliser les codes, couleurs et symboles, tel que
le recommande la Commission internationale de stratigraphie de l'IUGS.

L'objectif final est la génération de cartes géologique au 1/100 000, qui est l'échelle la plus appropriée
pour la détermination des objectifs d'intérêt minier, sur une période de 10 mois, et d'un niveau de
qualité défini par les Règlements d'élaboration de cartes géologiques au 1/100 000 et 1/250 000.

Les trois outils techniques utilisés (géophysique, géologique et géochimique) au cours du levé régional
des zones prioritaires fourniront des informations de base pour l'interprétation des données
collectées à l'aide d'autres techniques et leurs objectifs et paramètres de base (échelle, etc.) doivent
donc être cohérents. Par conséquent, les cartes géologiques élaborées avec une base scientifique
solide de l'histoire géologique du territoire de la République Démocratique du Congo (RDC) sera
utilisée pour la recherche minière et l'évaluation générale des ressources minières géologiques, ainsi
qu'à des fins d'aménagement du territoire et de zonage, La création de la carte géologique sera à
l'origine de la forte amélioration de la situation sociale et économique du pays. D'autre part, un
ensemble de données, lors de la phase de levé géologique, sera requis pour le traitement et
l'interprétation des données géologiques, étant donné que ces données sont essentielles pour
comprendre la signification des valeurs géochimiques, notamment toutes les données du levé
géophysique aérien servant de ligne directrice pour les caractéristiques géologiques et de critère
fondamental pour l'analyse du potentiel du territoire afin de permettre le bon choix initial des zones.

Les différentes missions sur place doivent être réalisées avant l'élaboration des différents rapports et
cartes pour atteindre l'objectif final. De la même manière, ces derniers doivent être réalisés après la
collecte des résultats des études pétrographiques et minéralographiques, de l'analyse géochimique et
des processus de datation complets, qui sera primordiale pour la mise en œuvre de caractéristiques
géologiques. || s'agit de la seule façon d'obtenir une interprétation globale et cohérente.

De nos jours, la détermination homogène des caractéristiques géochimiques des matériaux de surface
au niveau de la croûte terrestre à l'échelle régionale fait partie des principaux domaines où l'on
manque d'informations ou de connaissances dans le cadre global. Actuellement, l'analyse des
problèmes environnementaux et géoscientifiques à l'échelle supranationale est une tâche complexe,
voire impossible, tout comme les comparaisons ou intégrations à ces échelles. Le Programme de
cartographie de références géochimiques mondiales a été piloté par l'UNESCO pour répondre à ce
besoin évident, notamment dans des domaines de connaissances, dans le but de générer une Base de
données géochimiques mondiale avec des données cohérentes et standardisées. Jusqu'à présent,
l'Europe (Atlas géochimique de l'Europe. FOREGS, 2005 et 2006), la Chine ainsi que d'autres pays en
Amérique du Nord et en Afrique participent à la création de cette base de données.

Pour ce faire, l'UNESCO fait la promotion du développement de ces activités à l'échelle régionale et
nationale, en déterminant une série de recommandations devant être suivies par les programmes de
cartographie géochimique des différents pays. Elles déterminent un ensemble de procédures
minimales d'intervention élaborées suite aux activités réalisées dans le cadre des programmes IGCP
259 et IGCP 360 de l'IUGS. Les recommandations portent principalement sur ce qui suit :

Page 17 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

+ L'utilisation de différentes méthodes d'échantillonnage est recommandée. Dans tous les cas,
la méthode d'échantillonnage de sédiments actuelle doit être utilisée étant donné qu'il s'agit
actuellement de la méthode d'échantillonnage fidèle et solide parfaite.

+ Les méthodes de prélèvement et de préparation des échantillons doivent être normalisées et
doivent suivre des procédures qui réduisent le taux d'erreur et de contamination {par
exemple, le manuel d'échantillonnage de FOREGS).

+ Le groupe d'éléments à déterminer doit être vaste et doit comprendre les éléments chimiques
les plus adéquats pour la caractérisation et l'identification des caractéristiques géologiques de
la zone tout en étant utile à l'application des informations géochimiques en utilisant les
données fournies par des éléments spécifiques déterminés à l'aides de méthodes analytiques
éprouvées. La gamme d'éléments à déterminer doit comprendre les éléments "lithologiques"
qui fournissent des informations sur la portée géologique du travail et toutes les variations
importantes pouvant être détectées dans ce cadre, ainsi que les éléments environnementaux
(éléments présentant un risque potentiel, tels que Hg, As, Cd, Pb, TI, etc.) et les éléments de
nature métallogénique, notamment les principaux éléments et les éclaireurs des principaux
types de minéralisation (Cu, Pb, Zn, Co, Ag, Sn, Bi, Mo, Sb, Hg, B, Ni, Ba, etc.).

+ Les méthodes analytiques utilisées doivent être adaptées à différents groupes d'éléments et,
surtout, avoir un niveau de sensibilité élevé et des seuils de détection inférieurs très faibles,
inférieurs aux sous-gradients de Clarke des différents éléments.

+ Toutes les étapes des campagnes géochimiques doivent faire l'objet de procédure de contrôle
qualité. Cela revêt une importance particulière pour la qualité du prélèvement et la qualité
des analyses. Par conséquent, les protocoles d'échantillonnage et de contrôle qualité des
analyses sont essentiels pour l'estimation du taux d'erreur ou du degré d'incertitude de ces
étapes. La mise en œuvre de ces procédures dans des conditions adéquates validera (ou, en
leur absence, invalidera) ce type d'infrastructures de connaissances.

+ Les données géochimiques collectées à partir du levé de cartographie géochimique régional,
ainsi que le suivi de qualité et les facteurs déterminant l'exactitude, ont démontré leur utilité
au cours de l'analyse et de l'application sur différents types de terrains, de ceux de nature
purement géologique au potentiel de ressources minérales, de l'agriculture, du zonage des
terres et, une fois de plus, de la santé (géomédecine). Par conséquent, ces programmes
doivent être considérés comme ayant plusieurs objectifs.

* Les objectifs spécifiques exigeant des techniques ou des ressources d'échantillonnage
supplémentaires ou complémentaires doivent avoir une plus grande priorité, en fonction des
pays ou des environnements régionaux dans lesquels ce type de campagnes est réalisé, sans
tenir compte des multiples objectifs de leurs applications. Cela est généralement admis à
condition qu'il n'y ait aucun impact négatif sur les procédures ou les ressources
d'échantillonnage considérées comme fondamentales.

Par conséquent, l'objectif est de collecter des données géochimiques qui ont fait la preuve de leur
efficacité à l'aide de méthodes normalisées et pouvant être utilisées pour différentes applications,
telles que le zonage des terres, l'agriculture, la santé, la collecte de données géologiques et,
notamment, l'exploration de ressources minérales. En d'autres termes, cela doit apporter une valeur
ajoutée aux données géochimiques utilisées dans le cadre des procédures d'exploration minière du
territoire afin de pouvoir les appliquer dans d'autres domaines.

3.2 Objectifs

Page 18 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Cette étude de cartographie géochimique a deux objectifs généraux, conformément à ce qui a été
exprimé au point précédent.

Le premier objectif, à caractère infrastructurel, vise à générer une base de connaissances
géochimiques homogènes pour le Pays, avec un niveau de résolution élevé et sous réserve de
procédures de suivi du contrôle qualité strictes, afin d'avoir un impact positif sur l'accroissement des
connaissances géologiques et d'avoir de multiples possibilités d'utilisation, telles que le contrôle et
l'évaluation de l'environnement.

Les principaux objectifs consistent en :

+ La détection des niveaux de concentration d'une vaste gamme d'éléments chimiques.

+ L'estimation des fonds géologiques et de la variabilité géochimique du territoire, ainsi que la
répartition géographique des teneurs géochimiques en associant la variabilité aux facteurs
géologiques et métallogéniques. La génération de cartes de répartition géographique.

+ La détermination des principales associations géochimiques expliquant la variabilité
géochimique et leur origine éventuelle, c.-à-d. géogénique (géologique, métallogénique) ou
anthropogénique.

+ L'obtention d'une couverture géochimique numérique et la génération d'une base de données
de données géochimiques haute résolution et de première qualité.

Le deuxième objectif, plus spécifique, à caractère exploratoire, vise à obtenir une représentation plus
précise du potentiel des ressources minérales du territoire et, par conséquent, de la promotion des
activités d'administration et d'investissement lors de l'exploration par des multinationales minières.
La couverture géochimique numérique multi-élémentaire et les résultats du levé à l'échelle régionale
sont déterminant dans le développement du secteur minier et la recherche d'investissement de
multinationales minières, notamment lorsqu'il est question de données de couverture géologique,
aussi au format numérique et de données plus précises. Les stratégies d'exploration des sociétés
minières sont généralement basées sur l'intégration de système d'informations géographiques (SIG)
pour obtenir des informations sur la couverture régionale numérique, notamment les données
géologiques, sur les ressources minérales, géochimiques et géophysiques.

L'exploration est une activité qui complète le premier objectif qui comprend la nécessité de préparer
une campagne basée sur l'utilisation de concentrés de minéraux lourds provenant de sédiments
alluviaux. Ces activités sont réalisées en parallèle à la campagne de prélèvement de sédiments
actuelle. Elles contribuent à l'optimisation de la détection des environnements présentant des
anomalies et maximisent la capacité d'évaluation des anomalies déduites des caractéristiques
géochimiques des sédiments.

Cette activité exige l'adaptation de la densité d'échantillonnage (pour les deux types d'échantillons)
par la présence de densités plus élevées dans les zones de bouclier, qui sont plus favorables en termes
de concentration des ressources minérales. Dans des zones plus spécifiques ayant une capacité de
prospection éprouvée (à en juger par les travaux précédents ou les activités de levé géophysique et
géologique réalisées au cours de ce projet), la densité d'échantillonnage pour les sédiments actuels
sera d'1 échantillon/S km? dans les lieux choisis parmi les zones prioritaires, tandis que la densité de
prélèvement des échantillons de sédiments alluviaux nécessaire pour prélever les concentrés de
minéraux lourds sera 5 fois inférieure, c.-à-d, 1 échantillon tous les 25 km?

Un point essentiel et basique est l'adaptation des procédures d'exploration géochimique pour la
stratégie adoptée dans des zones suivie par la procédure de levé géochimique. Ces activités seront

Page 19 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

réalisées dans des zones où les données préalablement collectées et les images fournis suite au levé
géophysique aérien indiquent un intérêt exceptionnel du point de vue métallogénique. Par
conséquent, les caractéristiques des zones à inclure dans le levé géophysique seront les mêmes que
celles du levé géologique.

Les principaux objectifs sont les suivants :

+ La différentiation et la délimitation de zones présentant des anomalies {sédiments et
concentrés de minéraux lourds) d'intérêt métallogénique.

+ L'évaluation et la mise en place de la hiérarchie pour ces zones en termes de critères de
géochimie multi-élémentaire et à partir de la sélection géochimique et géologique.

+ La détermination de zones de réalisation d'un levé plus approfondi (suivi).

3.3 Principales méthodes de travail

Les différentes activités sont réalisées dans l'ordre chronologique pour atteindre les objectifs figurant
ci-dessous, En général, les campagnes d'exploration géochimique ou de levés cartographiques se
composent d'une série d'étapes demandant ce qui suit :

+ Conception de la campagne.

+ Élaboration de la carte d'échantillonnage.

+ Prise d'échantillons.

+ Préparation des échantillons.

+ Analyse chimique des échantillons.

+ Contrôle qualité des échantillons et procédures analytiques.

+ Traitement et interprétation des données géochimiques. Rapport et cartes.

3.3.1 Collecte et préparation des informations de base

Toutes les informations existantes concernant des procédures d'explorations précédemment réalisées
seront collectées et analysées avant le début de l'étude. En particulier, les informations relatives au
levé géochimique et aux anomalies, preuves d'exploitation minière ou sites de ressources minérales
ayant déjà été étudiées. La recherche sera réalisée sur des sites semblables, ainsi que d'autres
éventuelles sources d'informations.

3.3.2 Études réalisées avant la conception et le début de la campagne géochimique

Les aspects logistiques, climatique et hydrographique du territoire doivent être connus étant donné
que ces aspects seront utilisés pour analyser les données existantes et celles des routes traversant
l'ensemble de la zone pour estimer les opportunités et les problèmes susceptibles de conditionner la
réalisation de la campagne.

Aucune campagne d'orientation ne sera intégrée dans le projet, en raison de la diversité de
l'environnement morphoclimatique du Congo (allant des zones au climat tropical aux plaines au climat
aride et aux conditions semi-désertiques, ainsi que les étendues de savane) et des délais courts
disponibles pour la réalisation du projet. Par conséquent, les données et études préalablement
publiées concernant les conditions de dispersion géochimiques des éléments dans différentes zones
seront utilisées et la granulométrie optimale sera déterminée pour les analyses chimiques.

3.3.3 Conception et planification de la campagne

Page 20 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Les sédiments actuels seront analysés dans le cadre de la campagne d'exploration géochimique, un
type d'échantillon incontesté au cours des premières étapes de l'exploration en raison de leur
représentativité et de leur solidité, Dans le cas où de bons sédiments ne peuvent être prélevés ou si
des problèmes sont rencontrés au cours de leur prélèvement, des échantillons de sol résiduel seront
prélevés. De la même manière, des sédiments alluviaux seront utilisés pour prélever des concentrés
de minéraux lourds par lavage à la batée, comme échantillon complémentaire au sédiment, en raison
de leur utilisation dans le cadre des procédures d'exploration géochimique régionale. La campagne
régionale portera principalement sur le prélèvement d'échantillons de sédiments actuels du lit vif et
d'échantillons de concentrés de minéraux lourds provenant de sédiments alluviaux.

+ Cette étape vise principalement à préparer les plans de prélèvement d'échantillons
géochimiques qui serviront de base documentaire aux équipes de prospection pour prélever
les échantillons dans la zone déterminée par l'étude. Les bases cartographiques utilisées pour
préparer ces plans seront des cartes topographiques au 1/100 000, Initialement, la stratégie
d'échantillonnage sera fondée sur un plan d'échantillonnage stratifié aléatoire. Pour ce faire,
la carte topographique au 1/100 000 de base sera sous-divisée en des cellules carrées de 5 km
x5 km. Les points d'échantillonnage seront déterminés dans chaque cellule et sur une rivière
disposant d'un bassin versant d'environ 5 km? (2-3 km? à 7-8 km?). Le point d'échantillonnage
ne sera pas choisi en fonction des caractéristiques du réseau fluvial mais plutôt après
l'observation du point sur l'image satellite où l'orthophoto. Ce processus permettra
d'atteindre une uniformité et une homogénéité remarquables pour la situation des
échantillons proposés, et fournira aussi une vision réaliste avec les photographies des
caractéristiques de l'environnement.

+ La carte topographique au 1/100 000 inclura l'emplacement des échantillons de sédiments,
des échantillons de sol (éventuellement), des échantillons de concentrés lavés à la batée et
des doublons d'échantillons utilisés à des fins de contrôle qualité des analyses et de
l'échantillonnage. Les échantillons seront identifiés à l'aide d'un code.

3.3.4 Procédure d'échantillonnage
3.3.4.1 Échantillons de sédiments actuels

Les échantillons de sédiments actuels seront prélevés avec les densités suivantes, conformément aux
critères décrits ci-dessous,

Levé de la totalité de la surface : 18.357 km?; un échantillon tous les Skm2; 3.671 échantillons
de sédiments.

Levé de la totalité de la surface : 18.357 km?; un échantillon tous les 25km2 ; 734 échantillons
sédiments alluviaux pour concentrés de minéraux lourds.

3.3.4.3 Méthode de prélèvement d'échantillons de sédiments

Les échantillons de sédiments seront prélevés sous forme composite et en 10 portions ou des
augmentations de sédiments seront prélevées sur une bande de 100 m le long du canal, Ils seront
prélevés depuis le lit vif actuel et il faudra éviter les matériaux déposés sur les rives ou l'arrière-plage.
Le chercheur analysera chaque point de prélèvement d'échantillon pour savoir s'il remplit les
conditions requises pour la procédure de prélèvement d'échantillons ou non. Les lieux ayant des
signes évidents de contamination ou situés à proximité des sources de contamination seront à éviter

Page 21 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

(villages, canaux d'évacuation, accumulation de déchets ou de poubelle dans les ruisseaux, etc.). Les
points de prélèvement d'échantillons doivent au moins se situer à 100 m des routes, des sites
d'immersion ou des villages et à au moins 50 m des routes et chemins praticables, L'échantillon doit
être prélevé en amont des ponts sur le ruisseau. Étant donné la faible densité de population,
notamment dans certaines régions du pays, ces cas sont relativement rares.

Siles conditions susmentionnées ne sont pas remplies ou qu'il est impossible de trouver les matériaux
adéquats (sédiments fins), le chercheur devra se rendre à un autre point de prélèvement
d'échantillons qui remplit ces conditions (en amont ou en aval) et toujours dans le même bassin. Si
aucun point ne convient sur le bassin versant, le point sera déterminé dans un lieu situé à proximité
d'une zone dans laquelle aucune procédure de prélèvement d'échantillons n'est en cours. Le nouveau
point de prélèvement d'échantillons doit être signalé sur la carte,

L'échantillon de sédiments actuel doit être prélevé du lit vif du ruisseau, en évitant de prélever les
matériaux déposés sur les rives. Si possible, il sera prélevé dans la partie centrale du lit, en cherchant
des matériaux fins, dans des zones protégées par des massifs rocheux ou des petits bras d'eau, par
conséquent, les échantillons ne doivent pas être prélevés dans des lits sablonneux ou des zones
comportant des rochers. De la même manière, les sédiments ne doivent pas être prélevés dans des
petits étangs ou des bassins en formation ou des points comportant des grandes quantités de matière
organique. Les matériaux libres du ruisseau seront collectés avec une petite pelle à une profondeur
de 5 à 10cm.

L'échantillon de sédiments actuels seront un échantillon composite formé par l'agrégation de
10 augmentations d'échantillon prélevé à au mon 100 du ruisseau et suivant sa direction. Ce type
d'échantillon est choisi au lieu d'un échantillon simple car il a tendance à réduire le taux d'erreur
inhérent à toutes les procédures d'échantillonnage. L'échantillon obtenu sera tamisé sur place avec
de l'eau (si possible) ou sans eau lorsque le ruisseau est sec. Les tamis avec un maillage de 5 mm et
avec un maillage en nylon ou en acier inoxydable seront utilisés. Le poids total de l'échantillon sera de
2,5 kg ou plus en cas de sédiments épais et avec une petite quantité de matériaux fins. L'échantillon
sera conservé dans un sac en plastique fermé à l'aide d'une bride. Une étiquette en carton sera placée
dans le sac dans un petit sachet en plastique fermé avec l'identifiant écrit au stylo avant de fermer le
sac. Le code de numérotage de l'échantillon sera écrit au marqueur permanent sur les côtés du sac.

Les outils utilisés au cours du processus de prélèvement d'échantillons seront lavés ou nettoyés avec

l'eau du ruisseau et/ou des brosses après chaque prélèvement d'échantillons (houe, tamis, petite
pelle, seau, etc.).

Un dossier d'échantillonnage sera rempli au point de prélèvement d'échantillons. Celui-ci
comprendra les données relatives à l'environnement du point de prélèvement d'échantillons, les
incidents au cours du prélèvement d'échantillons et ses coordonnées GPS. De la même manière, deux
photographies seront prises à l'aide d'un appareil numérique et seront numérotées ; une mettant en
scène le ruisseau et l'autre, l'environnement général et le bassin, en amont du point de prélèvement
d'échantillons. Si le point de prélèvement d'échantillons a été modifié ou déplacé, les raisons d'un tel
changement doivent être indiquées.

3,3.4.4 Méthode de prélèvement de sédiments alluviaux pour concentrés de minéraux lourds

Les échantillons de concentrés de minéraux lourds provenant de sédiments alluviaux seront prélevés
dans les zones susmentionnées, avec la même densité que les sédiments actuels (allant d'1 échantillon

Page 22 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

/ 5km2 à 1échantillon/ 25 km2). Cette technique est recommandée en tant que technique
complémentaire dans le cadre de l'exploration géochimique qui est basée sur le prélèvement de
sédiments actuels, elle est donc très efficace pour la détection de concentrations géochimiques de
minéraux lourds qui résistent aux processus d'altération mécanique et chimique. Ces minéraux se
trouvent dans différents types de sites (or, métaux du groupe platine, Sn, W, terres rares, Nb-Ta, etc.).

Les échantillons de sédiments alluviaux utilisés pour le prélèvement d'échantillons de concentrés de
minéraux lourds seront prélevés dans le ruisseau dans des zones où la présence et la concentration
de minéraux lourds sont élevées (rives de ruisseau, changements de pente, méandres, tourbillons ou
nids-de-poule, etc.). L'équipe de prospection doit chercher le point le plus approprié dans
l'environnement près de celui proposé sur la carte, qui remplit ces conditions.

Les concentrés seront prélevés par lavage à la batée de 10 litres de sédiments à l'aide d'un pan
américain, dans un petit puits creusé dans le banc de gravier. Les 10 litres de matériaux prélevés
seront tamisés sur place à l'aide d'un tamis de 5 mm, afin de retirer toute la boue et de procéder au
lavage à la batée à l'aide d'un pan américain, jusqu'à l'obtention d'une préconcentration de 200 8. Le
lavage à la batée sera réalisé à un emplacement centralisé par un seul panneur afin d'éviter les erreurs
associées aux différents styles de batée. Si le ruisseau faisant l'objet de prélèvement est sec et que les
échantillons ne peuvent pas être lavés à la batée sur place, 10 litres de matériaux seront prélevés et
tous les échantillons collectés dans les ruisseaux secs pendant cette période seront lavés à la batée
dans un ruisseau d'eau potable à des intervalles réguliers.

Les données concernant l'environnement du point de prélèvement d'échantillons, les coordonnées et
les incidents de prélèvements d'échantillons seront fournies dans le champ de concentrés de lavage à
la bätée du dossier disponible sur le site correspondant à ce point. De la même manière, tout comme
pour la procédure suivie avec les sédiments actuels, deux photographies numériques seront prises,
mettant en scène chaque point de prélèvement d'échantillons de concentrés de minéraux lourds, et
qui seront référencées comme une photographie contenant les détails du puits de prélèvement et
une autre photographie qui donnera un aperçu du ruisseau.

Les concentrés peuvent être analysés selon deux méthodes qui se complètent généralement et qui
sont nécessaires :

* Une étude minéralogique semi-quantitative avec une loupe binoculaire (minéralométrie). Pour
des raisons évidentes, cette procédure doit être réalisée en premier.

* Analyse chimique multi-élémentaire du concentré.

Étant donné les problèmes associés à la première méthode, notamment en ce qui concerne les délais
courts de réalisation des travaux et les problèmes liés à la préparation des concentrés avant leur étude
à la loupe binoculaire, la deuxième option sera adoptée, c.-à-d., l'analyse chimique des concentrés.

3.3.4.5 Prélèvement d'échantillons, équipe et logistique du matériel

Des délais très courts sont prévus pour la réalisation des travaux et les terrains sont difficiles d'accès
en raison de la présence d'une végétation dense et d'une absence de réseaux de transport et d'accès
adéquats (généralement, il s'agit d'une absence de routes et chemins dans la majorité des zones de
travail). Selon la méthode adoptée pour la réalisation des travaux en Angola, le modèle de travail
suivant sera utilisé.

Page 23 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

+ Des camps mobiles pour 30-40 personnes non loin du centre indiqué sur des feuilles au
1/250 000 jusqu'à l'élaboration desdites feuilles.

+ Les équipes de prospection, composées d'un chercheur disposant de la formation et de
l'expérience dans les techniques de prélèvement d'échantillons de base pour la prospection
géochimique et d'un assistant de terrain, qui l'aidera à transporter les matériaux et qui
l'assistera pendant le prélèvement d'échantillons.

° Les équipes de prospection se rendront sur le site dans deux hélicoptères pouvant transporter
deux équipes (4 personnes), basées dans les camps (pilote, navigateur et équipe de
maintenance). Chaque hélicoptère peut transporter 6 équipes (par deux) jusqu'aux points de
prélèvement d'échantillons et récupérer les deux premières équipes après que les deux
dernières aient été conduites sur le site. L'hélicoptère transportera toutes les équipes 6 fois
par jour. Dans des conditions normales de travail, cela représentera un minimum de
60 échantillons par jour. La période de prélèvement d'échantillons prévue sera d'environ
90 jours.

Chaque équipe de prospection doit être composée d'un chercheur qui sera chargé du prélèvement
d'échantillons, et d'un assistant, Un minimum de 12 équipes de prospection est requis étant donné la
quantité d'échantillons devant être prélevée au cours du prélèvement d'échantillons. Ce nombre
varlera au cours de la performance initiale établissant la visite. Un coordinateur de secteur doit
participer dans chacune des trois équipes de prospection (4 coordinateurs de secteur). Leur mission
consiste à coordonner les chercheurs, organiser la logistique des travaux, superviser et résoudre les
problèmes et incidents observés au cours du prélèvement d'échantillons, maintenir les entrepôts
d'échantillons temporaires et contrôler les échantillons en les numérotant conformément aux
réglementations relatives à la numérotation et aux documents de travail (cartes, dossiers, liste de
vérification des contrôles quotidiens, etc.) En ce qui concerne la présence des équipes, celles-ci ne
doivent pas être éparpillées sur des secteurs vastes mais elles doivent couvrir le terrain par petits
groupes, pour des motifs de logistique et de sécurité (pas forcément toutes mais la majorité des
équipes), ce qui facilitera le regroupement des équipes sur les sites ou les villages ainsi que leur
surveillance par les coordinateurs de secteur.

Les coordinateurs de secteur doivent être diplômés (géologie ou mines). Un diplôme technique
intermédiaire est recommandé pour les chercheurs, tandis que les assistants n'ont pas besoin d'être
diplômés. L'intégralité du personnel sur le terrain sera recrutée au Congo. Le personnel travaillera à
plein temps sur une période d'environ 5 ans.

Chaque équipe de prospection {y compris les coordinateurs) utilisera un 4x4.

Autres équipements utilisés par l'équipe : GPS, tuyau, machettes, épées, 2 seaux en plastique d'une
capacité de 10 |, sacs plastique, marqueurs permanents, petites cartes et sacs “Ziploc", appareils
numériques, fichiers de champ, dossiers, tamis avec fond en nylon ou en acier inoxydable avec un
maillage de 5 mm, sacs plastique pour mettre les échantillons quotidiens. De la même façon, des
téléphones par satellite doivent être utilisés dans certains cas. Les téléphones portables normaux
peuvent être utilisés si la couverture est suffisante dans la région.

Les équipements de camping, les tentes, les matelas pliants, les moustiquaires, les ustensiles de
cuisine, le groupe électrogène et une camionnette au diesel ainsi qu'un approvisionnement en eau,
nourriture et un moyen de transport pour récupérer le personnel travaillant dans la zone doivent être

Page 24 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

mis en place. Une imprimante DIN A3 doit être utilisée pour éditer les plans d'échantillonnage au cas
où ils seraient égarés.

3.3.4,6 Préparation des échantillons

La grande quantité d'échantillons prélevée sur le terrain au cours du projet doit être préparée et mise
à disposition à des fins d'analyse chimique. De plus, différents sous-échantillons doivent être préparés
pour différents types d'analyses, la préparation de répliques pour l'échantillonnage et le contrôle
analytique ainsi que l'organisation du stockage des répliques systématiques pour les Archives
nationales d'échantillons géochimiques du service de géologie en Angola.

En général, les procédures suivantes seront effectuées au centre ou en laboratoire :

* Réception et classification des échantillons.

* Séchage des échantillons.

* _ Désagrégation et homogénéisation des échantillons,

*  Tamisage au niveau de granulométrie de l'analyse chimique.

*__ Broyage et pulvérisation des échantillons dans un broyeur à boulets en agate (Thema).

*  Homogénéisation par la méthode des cônes et des quarts pour la mise en flacon des sous-
échantillons avant leur envoi au laboratoire d'analyse chimique.

* Préparation des échantillons de répliques d'échantillons, dupliqués à des fins de contrôle qualité
des analyses.

“Préparation de répliques pour l'archive des échantillons.

Le laboratoire doit travailler à raison de 100 échantillons par jour.

3.3.4.7 Analyse chimique multi-élémentaire des échantillons

Les échantillons seront envoyés dans des conteneurs et correctement identifiés après avoir été
préparés à l'étape susmentionnée,

Analyse chimique multi-élémentaire des échantillons de sédiments (et, éventuellement des
échantillons de sol)

Les échantillons seront analysés à l'aide de différentes techniques instrumentales qui seront adaptées
à différents groupes d'éléments. Les teneurs en substances chimiques seront déterminées aux fins de
calculer la concentration totale (ou presque) d'éléments. Les techniques ICP-MS et ICP-AES seront
utilisées après la digestion acide des échantillons (0,5 g) et du tétra-acide (H2NO3, HCIOA4, HF et HCI).
L'INAA (analyse instrumentale par activation neutronique} sera aussi utilisée. Les valeurs seront
déterminées à l'aide de l'analyse instrumentale par activation neutronique (INAA) par l'irradiation
d'18 d'échantillon, sauf dans le cas d'Au, pour lequel il faudra procéder à l'analyse d'échantillons de
30 g pour garantir une représentativité plus élevée.

Le tableau ci-dessous indique les 64 éléments chimiques à analyser, les techniques instrumentales
utilisées et les seuils de détection inférieurs recommandés.

Page 25 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

HSE

a |'icPAS |
+ |xpses|
da | 1CP-MS |

licraus | 0
at l'iceus |
[ice |

Analyse chimique de la concentration de minéraux lourds

Après avoir été lavés à l'eau distillée, les concentrés de minéraux lourds seront envoyés au laboratoire
d'analyses pour déterminer la composition des 39 éléments chimiques. Un groupe sera analysé à l'aide
de l'analyse instrumentale par activation neutronique et un autre groupe avec l'ICP-AES après la
digestion par l'eau régale. Les éléments étant analysés et les seuils de détection inférieurs des
techniques utilisées sont exprimés dans le tableau suivant,

Analyse instrumentale par activation neutronique {INAA)

As | 2 ppm cs | 2 ppm Na 0,05 % Ta 1 ppm
Au | S ppb Eu | 0,2 ppm Nd 10 ppm Tb 2 ppm
Ba | 200ppm  |Fe | 0,2% Rb 50 ppm Th 0,5 ppm
Br | 5 ppm Hf | 1 ppm sb 02ppm |U 0,5 ppm
Ca | 1% Hg 5 ppm Sc 0,1 ppm m a ppm
Ce | 3 ppm Ir 50 ppb se 20 ppm Yb 0,2 ppm
Co S ppm La 1 ppm Sm 0,1 ppm

Cr 10 ppm Lu 0,05 ppm Sr [s2 %

ICP-AES, Extraction par eau régale.

Page 26 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

mr | 0,2 ppm Mn 2 ppm

cd | 0,5 ppm | Mo 2 ppm

Cu | 1 ppm | Ni 1 ppm 2n 1 ppm | |

Tableau 4, Oligo-éléments et principaux éléments à analyser à l'aide des techniques instrumentales proposées
et leurs seuils de détection inférieurs. Concentrés de minéraux lourds.

Traitement et interprétation des données géochimiques

Les données géochimiques collectées seront traitées après avoir obtenu des données précises. Les
données seront traitées du point de vue statistique et graphique avec des feuilles au 1/250 000 ou
dans des blocs de plusieurs feuilles lorsque celles-ci correspondent aux domaines d'intérêt hautement
métallogénique. Les données seront traitées avec des logiciels statistiques spécifiques (Statistica 8.0,
ArcGis, Surfer 10.0, Grapher 6.0 et Geosoft). Les cartes présentant les caractéristiques géochimiques
seront élaborées avec des calques topographiques, géologiques et de minéralisation numérisée mis
au point au cours du projet.

Des traitements statistiques univariés et graphiques seront réalisés dans chaque bloc ou unité de
travail, notamment les cartes de répartition géographique et les points de tracé ou de trame pour tous
les éléments analysés dans les sédiments ou concentrés de minéraux lourds, Une analyse bivariée des
données géochimiques sera réalisée pour vérifier la corrélation entre les variables géochimiques et
sélectionner les variables les plus appropriés pour l'étude multivariée.

Ses objectifs sont multiples: la détermination des principales associations géochimiques qui
expliquent la variabilité géochimique de la zone et leur répartition géographique. Elle est effectuée
pour leur fournir une signification géologique, métallogénique ou anthropique, ainsi que l'intégration
des cartes multivariées à la couverture géologique, des données métallogénique et, enfin, des
données aéromagnétiques. Cela facilitera la compréhension du modèle géochimique régional. Les
traitements de cartes et de graphiques ternaires sont utilisés pour la détermination des discontinuités
qui pourraient correspondre à des structures profondes sans surface nette ainsi que la caractérisation
d'éventuelles minéralisations sub-affleurantes intrusives, Les techniques d'analyse multivariée
permettent la participation de l'échantillon de population totale en groupes ou catégories d'une
importance géologique évidente. Les anomalies élémentaires seront déterminées par des groupes
lithologiques ou des catégories géochimiques établies par des techniques multiélémentaires de
répartition de la population. L'intégration des cartes d'anomalies élémentaires dans les sédiments et
les concentrés de minéraux lourds servira à l'élaboration de cartes de synthèse de zones présentant
des anomalies ou de zones favorables, sur lesquelles les différentes zones seront évaluées et leur
hiérarchie sera déterminée en termes d'intérêt de prospection.

Page 27 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

CETTE

Figure 11. Exemples de cartes géochimiques avec une répartition géographique des éléments chimiques
(points et tracés)

ape 6400 Spa iris de Fo AIN ma 24 CANViavmtids Tignes 4404 Miaparanans 607 0 Mg a om ter CT are

Figure 12. Exemples de cartes ternaires discriminant différents contextes lithostratigraphiques et illustrant les
structures des linéaments.

Page 28 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

DIPLORACIÔN Y CANTOGRAPIA GEOQUIMREAS DE LAS ZOHAS OESTE Ÿ SUROEATE CE BADAOE

EE
ER mm”
LL Ë 4 se

Figure 13. Exemple de carte d'anomalies par catégorie géochimique (Tungstène)

3.3.5 Réalisations. Rapport, cartes et base de données

Une série de rapports et de cartes sera générée grâce aux résultats de la procédure de levé
géochimique, après l'envoi aux laboratoires de l'interprétation des données géochimiques et
minéralométrique. Ces rapports et cartes sont décrits ci-dessous.

Les livrables, rapports et cartes sont structurés ou organisés en fonction de chaque bloc, avec 5 blocs
dans la zone UTE (à l'exception des terrains dans le désert du Kalahari). Les rapports et cartes suivants
seront élaborés pour chaque bloc, ce qui représentera l'unité d'interprétation des données.

Le rapport de bloc comprendra toute la documentation écrite ainsi que les schémas et cartes à
l'échelle DIN 44 en rapport avec le traitement et l'interprétation des données géochimiques de cette
région.

3.3.5.1 Rapport

Page 29 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Le premier chapitre comprendra une introduction de la zone de travail avec les caractéristiques
géographiques de la zone, le relief et la morphologie, l'hydrographie, le climat, les zones peuplées et
les principaux réseaux de transport et d'activité économique. Cela sera suivi par une description plus
détaillée des caractéristiques géologiques de la zone, ainsi que les principales minéralisations de la
zone, les opérations actives (le cas échéant) ainsi que les informations générales connues sur les
projets d'exploration. Enfin, les résultats seront rédigés. Ce chapitre comprendra des schémas au
format DIN 44 ainsi que des thèmes abordés dans le document.

Le deuxième chapitre comprendra une description de l'activité de levé géochimique réalisée, abordera
les principaux incidents observés au cours du prélèvement d'échantillons tout en expliquant la
méthode d'échantillonnage et en indiquant le nombre et le type d'échantillons prélevés. Les schémas
des cartes d'échantillonnage et des photographies des principales zones ou environnements
d'échantillonnage sont joints au format DIN A4. De la même manière, la préparation sur place et en
laboratoire des échantillons sera brièvement décrite, tout comme les principales caractéristiques des
analyses chimiques réalisées sur ces échantillons (méthodes d'analyses, seuils de détection, etc.).

Autres réalisations annexées au rapport :

+ La carte des points d'échantillonnage des concentrés de minéraux lourds (batée de sédiments
alluviaux) et des bassins hydrographiques liés à ces points (points de base de bassin) ainsi que
les cartes des points d'échantillonnage de sédiments (ou sol) actuels.

+ _Le fichier de base des travaux géochimiques (nettoyage des données) avec les coordonnées

des points et les analyses chimiques correspondantes, sans les résultats des échantillons de
contrôle.

Le chapitre 3 donnera les résultats de la première phase de traitement des données et, plus
précisément, l'analyse univariée. Si l'analyse univariée statistique, des encadrés et des graphiques
sont joints pour chaque élément, contenant les paramètres ou caractéristiques des répartitions des
différents éléments d'échantillon de population, comme la médiane, la moyenne arithmétique,
l'écart-type (par exemple, des histogrammes, des boîtes de synthèse, des diagrammes Q-Q) et autres,
tels que les graphiques log-probabilistes pouvant être utilisés pour discerner le caractère log-normal
ou normal des répartitions et si celles-ci correspondent à une ou à une somme de populations
superposables.

Un tableau contenant les paramètres descriptifs les plus importants de chaque élément est présenté
pour résumer l'analyse statistique univariée (moyenne arithmétique, moyenne géométrique, écart-
type, erreur d'écart-type, coefficient de variation, maximum, minimum, plage de variation, percentiles
P50, P75, P90, P95, P99, etc.).

Le chapitre 4 présentera les résultats du traitement graphique multivarié des données géochimiques.
Il comprendra les cartes de répartition géographique des variables géochimiques analysées. Ces
représentations géochimiques sont généralement élaborées sur un arrière-plan avec des lignes
correspondant aux caractéristiques géologiques du bloc et, éventuellement, avec des symboles des
éléments minéraux connus dans la zone selon le degré de couverture atteint. Toutes les valeurs
obtenues seront prises en compte lors de l'élaboration de ces préparations, y compris les valeurs de
répartition et les valeurs aberrantes. |l existe deux types de représentation : avec des points ou des
cercles de différents diamètres où couleurs, en fonction des lignes de fond (correspondant aux
percentiles les plus couramment utilisés, P10, P25, PS0, P75, P90, P95, P99, ou avec des cartes tramées
ou tracées, obtenues suite à la préparation de maillage et interpolation, à l'aide des méthodes ID2 ou
de l'inverse du carré de la distance, ou du krigeage basé sur le variogramme de la variable étudiée.

Page 30 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Ces cartes disposeront des légendes et encadrés correspondants et apparaitront dans le rapport au
format DIN A4. Leur contenu sera expliqué et commenté dans la nouvelle version du rapport. Il a pour
objectif de fournir une description claire et d'illustrer le rapport le concernant.

Outre ces petites cartes, les cartes de répartition des éléments du bloc seront fournies à l'échelle
correspondant au bloc. Ces cartes sont plus grandes et peuvent être présentées comme base et avec
des caractéristiques géologiques simplifiées, un réseau hydrographique, des symboles de gisements
minéraux, des villes principales et des réseaux de transports importants, ainsi que le degré de
précision ou de clarté de la carte finale et les courbes de relief topographique maîtresses en sépia. Sur
ces cartes, les données géochimiques apparaitront sur un calque de symbole (cercles par taille et
diamètre correspondant aux parties du contenu de l'élément représenté), Le contour de la fenêtre de
la carte indiquera les titres et sous-titres liés au projet, les développeurs de projet et les sponsors et,
enfin, les titres des descriptions concernant le contenu de la carte spécifique. Les légendes
géologiques et métallogéniques figureront de chaque côté de la carte. Il est possible de joindre des
graphiques statistiques de l'élément présenté sur la carte, en bas, s'il y a assez de place (par exemple,
des boîtes de synthèse), la carte tramée réduite de l'élément décrit dans le rapport ou toute autre
donnée graphique des cartes aériennes ou de télédétection pouvant aider à comprendre la carte.

Le chapitre 5 fournira les résultats du traitement des données statistiques et graphiques obtenues à
partir des études géochimiques de concentrés de minéraux lourds dans les lits de lavage à la batée.

Ce chapitre du rapport comprendra les données statistiques qui fournissent des informations sur la
présente et la teneur en éléments métalliques concernant les minéraux lourds comme pour les
variables géochimiques. De la même manière, tout comme pour les variables géochimiques, des cartes
aux dimensions ou au format DIN A4 seront élaborées pour donner un aperçu rapide et simple de la
répartition de ces éléments dans la zone du bloc étudié. Les cartes de répartition comporteront des

points et non pas de trame étant donné la faible densité des échantillons de concentrés de minéraux
lourds.

Le chapitre 6 renfermera les données de l'analyse bivariée ainsi que les données géochimiques des
sédiments (et sols) actuels. Pour ce faire, une carte avec la corrélation des éléments chimiques
(Pearson) avec un degré de variabilité significatif sera jointe. Ce rapport inclura une analyse des
corrélations en indiquant les corrélations visées, selon la probabilité de détection et les
caractéristiques comportementales des éléments chimiques dans l'environnement de surface et la
majorité des éléments remarquables, soit en termes d'intensité ou en raison de la fréquence de
détection moindre des paires associées.

Le chapitre 7 comprendra les résultats les plus importants de l'analyse multivariée des fonds
géochimiques. L'analyse multivariée vise à mieux comprendre la structure des variables géochimiques
et à réduire le caractère multidimensionnel des variables. En d'autres termes, à accéder à des relations
internes qui ne se sont pas évidentes à première vue. Des techniques multivariées seront testées et
les résultats seront utilisés afin de choisir la technique la plus adaptée et la plus productive en fonction
de la clarté des informations (l'analyse typologique et l'analyse factorielle qui seront probablement la
technique la plus couramment utilisée}, Outre l'explication logique de la méthode suivie, le rapport
déterminera et présentera les facteurs en résultant et, en fonction de la nature des éléments dans les
différents groupes d'éléments représentant les facteurs, une première approche possible à chacun
d'entre eux sera proposée. La représentation graphique des facteurs liée à chaque facteur sera utilisée
pour approfondir et comprendre la signification de chaque facteur par l'analyse de leur répartition
géographique, ou en d'autres termes, des causes physico-chimiques pouvant être utilisées pour
expliquer l'origine et la répartition de ces associations d'éléments (associations géologiques,

Page 31 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

métallogéniques, anthropiques, supergènes et autres), Ce chapitre comprendra des cartes au format
DIN A4 de la répartition géographique des résultats des facteurs extraits, de la même manière que la
répartition des éléments.

Les réalisations seront envoyées électroniquement dans un fichier qui inclura les pondérations
factorielles de chaque facteur et, surtout, les facteurs de résultats avec les coordonnées de chaque
échantillon ou point d'échantillonnage. De la même manière, elles renfermeront les cartes à l'échelle
appliquée aux cartes de répartition géographique susmentionnée des résultats de chaque facteur
dans leur fenêtre. (6-8 cartes).

Le chapitre 8 fournira une définition de chaque variable géochimique ou élément chimique
d'importance métallogénique, ainsi que les seuils d'anomalie. Pour ce faire, la zone du bloc étudié doit
être divisée en plusieurs grands secteurs géologiques-géochimiques de ce bloc. Ce processus peut être
réalisé en se basant sur l'aspect géologique comme point de départ et produit généralement de
meilleurs résultats lorsqu'une répartition d'échantillons est réalisée dans divers secteurs (groupes ou
catégories géochimiques), uniquement en fonction de leur profils ou signatures géochimiques et avec
des algorithmes de type k-means. Les seuils d'anomalies (premier, deuxième ou troisième ordre) des
éléments de chaque catégorie ou secteur géochimique seront déterminés à l'aide de techniques
traditionnelles après s'être assuré que les résultats de la répartition sont cohérents (comparaison des
mesures des groupes ou analyse de variance et représentation des points correspondant à chaque
base géochimique par rapport à la base géologique) et confirmant leur uniformité et cohérence. Les
cartes des anomalies géochimiques des éléments d'un intérêt métallogénique seront de nouveau
générées (Au, As, Sb, Sn, W, Ag, Bi, Co, Ni, etc.). Ces cartes seront générées au format DIN A4, jointes
au rapport et à une échelle moins importante et plus de détails pour l'ensemble du bloc.

Réalisations : Le dossier de données comprend le code des groupes ou des catégories géochimiques
formées. Des cartes illustrant la répartition des anomalies géochimiques des éléments chimiques
d'intérêt métallogénique dans la fenêtre ou l'a ménagement du bloc.

Le chapitre 9 aborde la comparaison et l'intégration des données géochimique (anomalies
géochimiques par groupe où catégorie géochimique) avec les anomalies liées aux éléments des
concentrés de minéraux lourds, en gardant toujours à l'esprit les caractéristiques géologiques et les
minéralisations. Cela permettra de déterminer les anomalies ou les bassins comportant des anomalies
(bassins, intégration de 5-6 échantillons de sédiments et un échantillon de minéraux lourds en sortant
du bassin) et, plus important encore, leur évaluation et la mise en place de leur hiérarchie selon les
échantillons et les quantités comportant des anomalies déterminées, mais en tenant compte des
modèles de sites des minéralisations à proximité et les caractéristiques géologiques des zones
environnantes. Une carte de synthèse sera alors élaborée illustrant des anomalies organisées en
bassins auxquelles différents degrés d'intérêts et de hiérarchie seront attribués, Ces degrés figureront
sur la carte identifiée à l'aide d'un code couleur pour les bassins versants, allant du rouge (maximum)
au vert (faible niveau d'intérêt).

3.3.5.2 Contrôle qualité

La qualité du contrôle et du suivi est primordiale et permet l'amélioration d'activités, telles que
l'exploration cartographique et géochimique mentionnée au début du document, dans le but
d'intégrer les résultats dans le Programme international de cartographie de références géochimiques
mondiales, Ce programme détermine différentes sous-étapes d'activités auxquelles les nombreuses
équipes de travail participent et au cours desquelles une quantité importante d'échantillons est
manipulée. Des erreurs ou défaillances provoqués au cours d'une de ces étapes de travail peuvent

Page 32 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

avoir une incidence défavorable importante sur les résultats finaux. Par conséquent, des protocoles
de contrôle doivent être mis en place pour réduire le taux d'erreurs résultant d'un manque
d'homogénéité dans les procédures suivies par les différentes équipes de travail. De la même manière,
ces protocoles doivent détecter et permettre la résolution des erreurs résultant de la perte
d'échantillons, d'une numérotation erronée et de la contamination d'échantillons au cours de la
préparation d'échantillons. De plus, ces protocoles visent à contrôler les erreurs aléatoires et/ou
systématiques survenues au cours de la phase d'analyse d'échantillons. Enfin, leur but consiste à
calculer ou estimer le degré d'incertitude ou d'erreur inévitable lié à l'échantillonnage sur le terrain et
en laboratoire et aux analyses chimiques (exactitude et précision).

Pour ce faire, les mesures suivantes doivent être adoptées :

+ Des formations préalables du personnel de terrain et la préparation d'échantillons pour
assurer un maximum d'uniformité de critères. Cette activité représente une amélioration
évidente des résultats du projet et peut contribuer à la formation du personnel technique au
cours d'un futur travail sur le terrain d'exploration.

+ La formation et la détermination d'un groupe de coordinateurs de secteur ayant pour mission
la réalisation d'activités de contrôle et de suivi sur le terrain et de l'activité d'échantillonnage.

+ La mise en place d'une série de réglementations relatives au contrôle et au suivi, avec des
visites de contrôles et la préparation d'inventaires des différents entrepôts d'échantillons
temporaires et pour le flux de matériaux vers leurs diverses destinations.

+ Le développement du protocole de contrôle qualité spécifique pour l'échantillonnage et les
analyses. Le degré d'incertitude ou d'erreur d'échantillonnage de la campagne géochimique
de sédiments actuels sera estimé (en parallèle aux procédures de qualité des analyses) à l'aide
d'un prélèvement sur place de doublons d'échantillons pour un pourcentage d'échantillons de

campagne actuelle (5%), selon le schéma suivant, ce qui concernera 220 doublons
d'échantillons.

En ce qui concerne le contrôle qualité des analyses, les contrôles d'exactitude des résultats seront
réalisés et la dérive instrumentale sera évitée avec l'intégration de modèles ou normes internationaux
dans les “lots” d'analyse (1 sur 17 échantillons), y compris l'analyse des répliques dans le même
laboratoire (3 échantillons sur 100 échantillons analysés).

De plus, 5% des doublons d'échantillons de terrain seront collectés par les superviseurs ou
coordinateurs. La procédure qui doit être suivie par des doublons échantillons est résumée sur le
graphique ci-dessous. Les points de chaque réplique des sédiments seront rassemblés et reportés sur
les cartes de points d'échantillons de contrôle. Les points de contrôle seront déterminés de manière
à garantir une prise en compte représentative et homogène, selon la densité d'échantillonnage dans
chaque zone. Ces échantillons seront collectés par les coordinateurs de la zone au cours de leurs visites
avec les équipes concernées.

Duplicados

Page 33 sur 33
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

ANNEXE 6

PORTÉE DES TRAVAUX

Définir, implémenter et alimenter la base
de données (SIG)

Page1of8
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Table des matières

PORTÉE DES TRAVAUX POUR DÉFINIR, IMPLIMENTER ET ALIMENTER LA BASE DE DONNÉES GIS EN
REPUBLIQUE DEMOCRATIQUE DU CONGO

SECTION 1 — INTRODUCTION.

SECTION 2 - PROPOSITION D'ACTIVITES DE SOUTIEN A LA CARTOGRAPHIE NUMERIQUE (GS)...

2.1 OBJECTIF …
2.2 TACHES À ACCOMPLIR.

SECTION 3 - PROPOSITION DE DEVELOPPEMENT DE GEOGIS ET BASE DE DONNEES …
3.1 OBJECTIF

Page 20f8
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

PORTÉE DES TRAVAUX POUR DÉFINIR, IMPLIMENTER ET ALIMENTER
LA BASE DE DONNÉES GIS en République Démocratique du Congo

SECTION 1 — INTRODUCTION

Le projet de cartographie géophysique aéroportée utilisera et générera une grande quantité
d'informations.
Le contractant fournira ces informations au client d'une manière qui répond à deux objectifs

1. constituer l'amorce d'un système national d'information géologique.

2. s'assurer que les données collectées peuvent être stockées, dupliquées, distribuées et
peuvent être utilisées de manière appropriée sans limitations particulières, que ce soit par le

matériel ou le logiciel.

Page30f8
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SECTION 2 — Proposition d'activités de soutien à la cartographie
numérique (GIS)

2.1 OBJECTIF

Les données cartographiques seront gérées avec un SIG. Ce dernier a trois objectifs :

- la création d'un système d'information géologique ouvert, sans limites entre feuilles, pour
gérer des données numériques indépendamment de leur répartition spatiale.

- la possibilité d'utiliser ces informations à la fois avec des applications internes et externes.

- l'élaboration de produits cartographiques (sous différents formats) ;

2.2 TACHES À ACCOMPLIR

En général, pour chaque ensemble de données, cela nécessite une série de mesures à prendre. A titre
d'exemple général, un cas hypothétique est donné ci-dessous

Toutes les données

1. Chargement des données

o

o

o

Analyse des données disponibles, emplacement physique, propriété, statut, âge, etc.
Système de coordonnées. Initiale et finale.
Création des métadonnées
“Métadonnées des groupes de données géographiques.
Design de l’organisation des informations. Modèles de données

Si les données ont des origines différentes, un processus d'homogénéisation est
généralement nécessaire. Les processus  d'homogénéisation impliquent
généralement une perte d'information, Cela comprend, par exemple, l'assemblage de
différentes feuilles pour obtenir une carte continue.

Définition des règles de numérisation ; s'ils sont déjà numériques, il est nécessaire de
vérifier qu'ils sont conformes aux normes minimales de numérisation.

Numérisation des informations.
Contrôle, validation, homogénéisation et reprojection de l'information numérique.
Chargement des données selon le modèle de données

Mise en œuvre de processus de mise à jour des données

Page4of8
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

o Mise à jour des métadonnées
2. Création du produit cartographique final
© Conception du produit cartographique. Formation et configuration (a)

© Développement des symboles. Le terme "symboles" est utilisé dans un sens très large
et couvre tout type de symbole (point, ligne, remplissage, etc.). La conception des
symboles devrait être réalisée par une autre instance, mais il est souvent nécessaire
que l'équipe SIG s'en charge afin d'avoir une représentation unique.

© Développement des éléments supplémentaires du produit cartographique, légende,
échelle, cartes de référence, colonnes, etc. Même chose que le point précédent
concernant la paternité du dessin.

© Développement de l'application de génération

© Corrections manuelles. Les corrections manuelles sont souvent nécessaires si vous
souhaitez obtenir une carte aux caractéristiques similaires à celles des cartes
traditionnelles.

3. Création de services
ao Service WEB

© Plusieurs services différents peuvent être générés, le plus courant étant le WMS. Les
services sont les moyens par lesquels un utilisateur peut consommer les données.

© Création des métadonnées (t}.

"Métadonnées des services.

La partie substantielle qui est la pierre angulaire du succès du SIG est de disposer d'un modèle de
données adéquat. Bien que le modèle de données doive être adapté à chaque situation réelle, il existe
déjà aujourd'hui une grande quantité de données disponibles. Par exemple : ISO, INSPIRE, etc.

La réalisation des objectifs proposés nécessite non seulement le traitement de données géologiques
mais aussi d'autres types de données qui ne sont pas générées au sein de la même institution. Ces
données sont nombreuses mais l'accent est mis sur la base topographique.

Les modèles de données seront conformes aux normes prévues par l’organisation internationale de
normalisation (ISO) dans ses règles 19100. Ils prendront également en compte la directive européenne
INSPIRE (Directive 2007/CE du Parlement et du Conseil européen du 14 mars 2007 qui définit une
infrastructure d'information géographique dans l'UE). Il existe d’autres initiatives internationales liées
à la gestion des informations géoscientifiques numériques : le groupe de travail sur l'interopérabilité
de la Commission pour la gestion et l'application des informations géoscientifiques appartenant à
l'union internationale des sciences géologiques, OneGeology et OneGeology-Europe. La therminologie
géoscientifique utilisée dans ce projet doit être acceptée par les scientifiques de la RDC et la
communauté internationale de spécialistes en géologie.

2.2 SYSTEME REQUIS

Page Sof8
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Afin de fournir les services mentionnés au point précédent, plusieurs éléments sont nécessaires :
Matériel informatique

Serveur

Stockage

Accès à l'Internet

Logiciel
Gestionnaire de base de données
Application de génération de services

Application pour la gestion de l'information

Personnel

La maintenance des services à moyen et long terme nécessite un personnel formé tant à
l'organisation des données qu'aux applications utilisées.

Page6of8
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SECTION 3 — Proposition de développement de GEOGIS et base de
données

3.1 OBJECTIF

L'objet de ce chapitre est de décrire les tâches spécifiques à entreprendre par le contractant afin
d'atteindre les objectifs du projet. Ces objectifs peuvent être décomposés en :

générer les informations SIG nécessaires

développer les applications nécessaires pour fournir les services souhaités

de fournir au contractant les moyens matériels et logiciels nécessaires à l'exécution des
fonctions

former le personnel pour l'exploitation à moyen et long terme du système.

3.2 INFORMATIONS SIG

Les jeux de données suivants seront chargés dans le système en suivant les étapes indiquées ci-dessus,
ce qui implique le développement du modèle de données, de la symbologie, etc.

Base topographique 1:100000 ; l'incorporation de ces informations implique que le
contractant fournisse les informations sous forme numérique. La base topographique requise
est de 1:100000.

Cartes "géologiques" comme base pour l'interpolation d'images satellites.

Images satellites utilisées pour l'interpolation et la cartographie préliminaire. Y compris les
images radar et optiques.

Modèle numérique de terrain utilisé dans l'interprétation.

Cartes préliminaires; Ceci comprendra les différentes couches de numérisation qui
contiendront :

+ _ Les données originales des campagnes géophysiques.
+ Données interpolées de campagnes géophysiques.
Cartes interprétatives des entreprises géophysiques.

Cartes définitives.

3.3 DEVELOPPER LES APLICATIONS

Desarrollo de las aplicaciones de servcio WEB y servicio WMS indicados anterirmente. Estos
desarrollos se realizaran con software libre y se darä al cliente todas las fuentes originales.

Page 7of8
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

3.4 MOYENS MATERIELS
A fournir dans le cadre du projet :

Serveur de données avec services WEB et WMS.
Unité de stockage et de sauvegarde correspondante.
Alimentation électrique ininterrompue.

Matériel et logiciels pour l'accès à Internet.

3.5 FORMATION

La formation nécessaire au fonctionnement et à la maintenance des applications et de la base de
données sera dispensée à deux personnes en poste au cours du mois.

Page 8of8
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

ANNEXE 7

RESPONSABILITÉS TECHNIQUE DE
XCALIBUR SUR LA CARTOGRAPHIE
GÉOPHYSIQUE AÉROPORTÉE

Page 1of5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Table des Matières

SECTION 1: RESPONSABILITÉS DE XCALIBUR SUR LE LEVÉ.

1.1 AÉRONEF....
1.2 PERSONNEL QUALIFIÉ ….
1.3 AUTRES RESPONSABILITÉS .
1.4 MAINTENANCE DES STANDARDS DE LEVÉ.
1.4.1 Inspection Technique:
1.4.2 Vérification sur terrain.
1.4.3 Vérification des données en vol:.
1.4.4 Données de levé incomplète.
1.4.5 Re-vols — Perte de données:

WU h BR à à EU WW

Page 20f5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SECTION 1: RESPONSABILITÉS DE XCALIBUR SUR LE LEVÉ

Pour les opérations sur le terrain, l'entrepreneur sélectionné sera responsable des points suivants:
1.1 AÉRONEF

La fourniture, l'entretien et l'opération des aéronefs bien équipés et SA CAA approuvé pour réaliser
ce type de levé, y compris la fourniture de carburant nécessaire et lubrifiants. La fourniture des
aéronefs de secours, convenablement aménagés, SA CAA approuvé et disponible pour le levé.
L'aéronef de secours doit être prêt pour la mobilisation dans les 30 jours de la réception d’une
demande écrite de l'autorité technique. (Cette disposition peut être satisfaite par un accord
documenté avec une autre société qui fournit ce service). Tous les équipements techniques et
instruments, avec pièces de rechange nécessaires pour exécuter le levé géophysique aéroporté d'une
manière expéditive (voir Spécifications techniques, Section 3).

1.2 PERSONNEL QUALIFIÉ

Le choix du personnel qualifié et des locaux requis pour exécuter les travaux de projet:

Directeur du projet (bureau ou terrain)
Ingénieur de maintenance (bureau ou terrain)
Gestionnaire sur terrain (peut aussi être un des suivants):
«Pilote (surterrain)
*__ Contrôleur de qualité (sur terrain)
+ Opérateur d'instrument ou Co-pilote (sur terrain)

Un minimum de 2 membres sur terrain, à l'exclusion du mécanicien de l'avion sont indispensables.

a) Gestionnaire sur terrain: 2 ans d'expérience pertinente dans ce type de projet de levé
géophysique.

b) Pilotes: doivent être titulaires d’une licence de pilote professionnel valide, applicable au type
d'aéronef approprié, émis par SA CAA et sera en mesure de fournir une preuve à la demande
de l'autorité contractante. En outre, les pilotes auront au moins 300 heures de vol sur ce type
de levés géophysiques à basse altitude et seront en mesure de fournir une preuve à la
demande de l'autorité contractante.

c) Contrôleur de qualité sur terrain: aura au moins 2 ans d'expérience sur ce type de projets de
levé géophysique dans les 3 dernières années et sera en mesure de fournir une preuve, à la
demande de l'autorité contractante.

d) Opérateur de l'instrument : aura au moins 1 an d'expérience sur ce type de levé géophysique
et sera en mesure de fournir une preuve, à la demande de l'autorité contractante.

e) Ingénieur de maintenance : doit être en possession d’une licence valide de AME et être en
mesure de fournir la preuve à la demande par l'autorité contractante.

1.3 AUTRES RESPONSABILITÉS

Xcalibur est responsable des transports, de mobilisation, de démobilisation et de subsistance, lors du
transit, ainsi que de l'expédition entre le siège de la société et les points respectifs de l’arrivée et du
départ de l'avion, personnel, équipements techniques, matériaux et fournitures nécessaires à
l'exécution efficace du travail, y compris les carburants et lubrifiants. Conformité avec toutes les

Page30f5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

dispositions de la Loi sur les transports nationaux et directives, ordonnances et règlements en vertu
de ces lois.

Xcalibur n’admettra pas l’utilisation de l'aéronef proposé, ou systèmes spécifiés pour ce projet à un
autre projet jusqu'à l'achèvement de la phase d'acquisition de données sans l'approbation de
l'autorité technique,

Xcalibur est chargé d'organiser et de payer pour son hébergement, les repas et les frais accessoires
tels que des redevances aéroportuaires.

1.4 MAINTENANCE DES STANDARDS DE LEVÉ
1.4.1 Inspection Technique:

Tout le travail s'effectuera à la satisfaction et sous réserve de l'acceptation de l'autorité technique.
Les autorités techniques déléguées feront des voyages périodiques sur le site de sondage pour
surveiller les opérations sur le terrain, afin d'observer si les opérations sont menées conformément
aux spécifications du contrat. Les copies de la portée des travaux doivent être en possession du
gestionnaire des opérations au cours des opérations sur le terrain et du chef de projet au cours de la
phase de compilation.

Les responsables technique seront disponibles pour consultation sur des problèmes techniques qui
peuvent survenir au cours du travail sur le terrain et ont le pouvoir d'approuver, par écrit, des
changements des spécifications techniques qui n’affecteront pas la portée générale des travaux à
effectuer. Tout changement qui pourrait entraîner des réductions ou des frais supplémentaires doit
être confié à l'autorité contractante avec une copie à l'autorité technique.

Nonobstant les dispositions qui précèdent, l'entrepreneur est seul responsable de la qualité du travail,
Le Directeur du projet doit s'assurer que les procédures de contrôle de qualité adéquates sont en
place et sont strictement appliquées, afin de garantir la qualité de travail, Il doit signer à son tour
chaque rapport et chaque produit soumis à l'inspection, attestant ainsi que les travaux ont été réalisés
selon les spécifications techniques à la Section 3.

1.4.2 Vérification sur terrain:

La récupération de la trajectoire de vol initiale et une inspection complète de toutes les données se
feront par l'entrepreneur sur terrain. À la fin des opérations sur le terrain, une copie sur papier de (1)
la carte préliminaire des contours des anomalies magnétiques, (2) la carte des contours
différentiellement corrigée de modèle numérique d'élévation (altitude GPS moins radar), (3) la carte
différentiellement corrigée de la trajectoire de vol, seront produites à une échelle appropriée dans
sur le terrain. Ces produits seront utilisés dans la vérification finale des données sur terrain,

1:43 Vérification des données en vol:

Toutes les données numériques seront vérifiées par l'entrepreneur après chaque vol par un processus
approprié à l'aide de matériel disponible à la base des opérations de vol (voir Spécifications
techniques, Section 3).

1.4.4 Données de levé incomplètes:

Page 40f5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

L'entrepreneur refera le levé, non-payant, des lignes ou tronçons de lignes pour lesquelles les données
numériques nécessaires sont manquantes ou ne sont pas conformes aux spécifications techniques
{article 3). Les erreurs isolées ou les pointes, les lacunes et gaps non-séquentiels consistant en
quelques points qui peuvent être corrigés par interpolation sont acceptables.

1.4.5 Re-vols — Perte de données:

Des données numériques qui sont perdues en transit ou en traitement (siles copies numériques n’ont
pas été faites) ou sont rejetées par le responsable technique doivent être réacquises dans les mêmes
conditions énoncées dans les spécifications techniques y compris les services de pilotage. Tout re-vol
pour remplacer la perte de données numériques sera au frais de l'entrepreneur.

Page5of5s
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

ANNEXE 8

CALENDRIER DU PROJECT

Page 1of2
RO MED CRE DUO RE PARC DRE CE MR PS CES DRE

République Démocratique du
Cartographie géophysique aérol SA et géologique du pays

ANNEXE 9

PRIX UNITAIRES ET SYSTÈMES REQUIS

Page 1 sur 5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Table des matières

Page 2sur5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

PRIX UNITAIRES

Les prix unitaires des techniques géophysiques aéroportées à prendre en compte dans l'actuel contrat
sont présentés dans le tableau suivant :

Phase Prix $ US/km linéaire
24,7 USD
92,3 USD

Technique

Mag-rad à voilure fixe
Gravité & Mag à voilure fixe
EM héliporté

FTG (Gradient de gravité

Le budget final de la géophysique aéroportée sera calculé en fonction du nombre total de kilomètres
linéaires par technique de levé, multiplié par le prix/km linéaire de chaque technique.

105,2 USD
146,7 USD

Les prix unitaires des activités de géologie et géochimie à prendre en compte dans l'actuel contrat
sont présentés dans le tableau suivant :

[Activité [Prix us$ |

Carte Géologique 1: 100.000 [ 900.000 usD |

Le budget final de la campagne géologique et géochimique sera calculé en résumant le nombre total
de cartes par échelle et le nombre total d'échantillons géochimiques traités,

Les prix unitaires de formation à utiliser sur le contrat en cours sont les suivants:

Cours Spécialisés:

Programme de Formation Numéro de | Prix  Unitaire/
Programs us$
Spécialisation: Géophysique aéroporté, Télédétection | 100,000 usD |
Spécialisation: Géologie [75,000 USD |
Spécialisation: Géochimie [75,000 usD |

Le budget final pour la formation pourrait être ajusté en fonction du programme de formation final à
exécuter et certains nouveaux programmes pourraient être insérés sur les besoins des clients, mais
toujours en respectant le budget maximum convenu.

Les prix unitaires pour marketing sont les suivants:

Page 3 sur5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Communication et branding Quantité | Prix unitaire / Total
US$

Équipe [4 40.000 USD 160.000 USD

Elaboration du matériels -moyen | 1 270.000 USD 270.000 USD

Participation aux forums 422.128 USD

Page 4sur5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

RESUMÉ: BUDGET AND PRIX

Le projet est structuré avec le budget suivante:

VOLET À

Blocs  Kasai, | Télédétection 1.050.000 USD
Equateur et | (satellite)
Katanga

Blocs Kasai, 967.893 km 24,7 USD 23.906.957 USD
Equateur et

Blocs Kasaï et | Gravimétrique 90,962 km 8.395.793 USD
Equateur

Zones priorité 182.156 km 74,9 USD 13.643.484 USD
Blocs Kasai et
Equateur

Zones priorité | Géologie 6 Cartes 900,000 USD | 5.329.568 USD
Blocs Kasai
Zones priorité | Géochimie 4.406 700 USD 3.084.043 USD
Blocs Kasai échantillons

Zones priorité | Validation au sol 2,200,000 USD
Blocs Kasai
[7 500,000 USD
Communication 852,128 USD
et branding _

SIG 2,000,000 USD
60,961,973 USD

Page 5 sur 5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

ANNEXE 10

PROGRAMME DE FORMATION

Page 1 sur 11
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Table des matières

PROGRAMME DE FORMATION ….

SECTION 1 - OBJECTIF...
SECTION 2 - FORMATION GEOPHYSIQUE

2.1 INTRODUCTION
2.2 SEANCES DE FORMATION.
2.2.1 Programme de formation ! : Géophysique aéroportée
2.2.2 Programme de formation !! : Introduction à Geosoft .
2.2.3 Programme de formation ll! : Télédétection.. me

SECTION 3 - FORMATION EN GEOLOGIE ET GEOCHIMIE ….
SECTION 4 — RESUME …

Page 2 sur 11
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

PROGRAMME DE FORMATION

SECTION 1 - Objectif

Notre proposition inclut une formation professionnelle et systématique visant à présenter aux
travailleurs les théories et les pratiques de base sur les qualifications et l’apprentissage pour
l'exécution efficace et autonome des fonctions inhérentes aux travaux techniques et/ou aux services
professionnels visés dans le présent contrat.

Nous vous proposons de former des spécialistes locaux en géologie et en ressources minérales afin de
contribuer au développement de la cartographie en RDC, à la relance de l'activité minière dans le pays
et à l'exploration durable des ressources.

La formation vise un double objectif : préparer un personnel congolais local qualifié afin de collaborer
aux phases initiales du projet et, en même temps, créer une première génération de scientifiques
congolais capables de développer une R & D conforme aux normes internationales. Les scientifiques
locaux peuvent publier leurs documents et leurs rapports dans des publications spécialisées.

Notre méthode de formation est particulièrement créative, basée sur des interactions entre le
personnel de la RDC et le personnel européen issu d’universités de renom et de prestigieux instituts
géologiques. Le plan de formation garantira le transfert des connaissances dans le cadre des
différentes activités.

Page 3 sur 11
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SECTION 2 - Formation géophysique

2.1 Introduction

Notre proposition inclut une formation professionnelle et systématique visant à présenter aux
travailleurs les théories et les pratiques de base sur les qualifications et l'apprentissage pour
l'exécution efficace et autonome des fonctions inhérentes aux travaux techniques et/ou aux services
professionnels visés dans le présent contrat.

Xcalibur proposera un programme de formation sur la géophysique aéroportée axé sur l'acquisition
de données ainsi que sur le traitement et l'interprétation de données. La formation sera aussi bien
théorique que pratique. Le programme de formation prévoit en outre qu'un certain nombre de
techniciens de la RDC puisse s'associer au projet en travaillant en étroite collaboration avec le
personnel de Xcalibur dans la saisie et l'exploitation de données, le traitement de données et les
travaux de pré-interprétation géophysique.

Les séances sont configurées pour une équipe de 20 personnes,

2.2 Séances de formation
2.2.1 Programme de formation | : Géophysique aéroportée

Dans le cadre du projet, Xcalibur propose une formation géophysique aéroportée destinée au
personnel de la RDC.

Sujet 1: Concepts de base

+ Séance 1

© Introduction

© Qu'est-ce que la géophysique et pourquoi l’utilisons-nous ?
+ Séance 2

o Méthodes gravimétriques

o Méthodes magnétiques
+ Séance 3

o Méthodes radiométriques (Gamma)

o Méthodes électromagnétiques (EM)

Sujet 2 : Géophysique aéroportée : Gravimétrie (1)
+  Séance1
© Principes de base (examen des applications aéroportées)

© Planification des levés : sélection des caractéristiques techniques et des paramètres
de levé

+ Séance 2
o Équipements et installations à bord de l'avion

* Séance 3

Page 4 sur 11
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

© Collectes de données et contrôle de la qualité sur le terrain

© Correction des données, traitement (terrain et bureau) et contrôle de la qualité
(deuxième phase)

Sujet 3 : Géophysique aéroportée : Gravimétrie (11)
+  Séance1
o Techniques d'interprétation en géophysique aéroportée

"Travail de base en deux dimensions (2 D) : analyse vectorielle et des
tenseurs

"Interprétation qualitative (cartographie géologique)
"Produits livrables
+  Séance2
o Interprétation (Il)
“Méthodes semi-automatiques
“Modèles quantitatifs
“Modèles inverses
* Séance 3
© Études de cas et exemples de données
o Assurance qualité et débat ouvert
Sujet 4 : Géophysique aéroportée : Levés magnétiques aéroportés
* Séance 1
© Principes de base (examen des applications aéroportées)

© Planification des levés : sélection des caractéristiques techniques et des paramètres
de levé

«Séance 2

© Équipements et installations à bord de l'avion

© Collectes de données et contrôle de la qualité sur le terrain
*  Séance3

© Correction des données, traitement (terrain et bureau) et contrôle de qualité
(deuxième phase)

o Processus d'amélioration

Sujet 5 : Géophysique aéroportée : Levés magnétiques aéroportés (11)

Page 5 sur 11
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

+  Séance1
o Techniques d'interprétation en géophysique aéroportée
"Travail de base en deux dimensions (2 D)
“Interprétation qualitative (cartographie géologique)
"Produits livrables
+ Séance 2
o Interprétation (Il)
"Méthodes semi-automatiques
"Modèles quantitatifs
“Modèles inverses
e Séance 3
© Études de cas et exemples de données
© Assurance qualité et débat ouvert
Sujet 6 : Géophysique aéroportée : Radiométrie
°  Séance1
© Principes de base (examen des applications aéroportées)

a Planification des levés : sélection des caractéristiques techniques et des paramètres
de levé

+ Séance 2
o Équipements et installations à bord de l'avion et étalonnage
© Collectes de données et contrôle de la qualité sur le terrain
e Séance 3

© Correction des données, traitement (terrain et bureau) et contrôle de la qualité
(deuxième phase)

© Processus d'amélioration
Sujet 7 : Géophysique aéroportée : Radiométrie (11)
°  Séance1
© Techniques d'interprétation en radiométrie aéroportée
“Interprétation qualitative (cartographie géologique)
"Produits livrables

+ Séance 2

Page 6 sur 11
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

o Interprétation (II)
"Valeurs quantitatives
"Études de cas et exemples de données
+ Séance 3
o Assurance qualité et débat ouvert
Sujet 8 : Géophysique aéroportée : Électromagnétisme aéroporté (EM)
+ Séance 1
© Principes de base (examen des applications aéroportées)
© Systèmes aéroportés (domaine temporel - domaine fréquentiel)
*  Séance2
© Utilisation d'équipements TEM et installations à bord de l'avion

© Planification des levés : sélection des caractéristiques techniques et des paramètres de
levé

+  Séance3
© Collectes de données et contrôle de la qualité sur le terrain

o Correction des données, traitement (terrain et bureau) et contrôle de la qualité

(deuxième phase)
Sujet 9 : TEM aéroporté (I)
+  Séance1

o Techniques d'interprétation
“Méthodes de base en 2 dimensions (2 D}
“_ CDi transformé vs LEI
* Séance 2
© interprétation qualitative (cartographie géologique)
© Produits livrables (intensité de champ)
°  Séance3
o Modèles EM quantitatifs (différents algorithmes et outils)
© inversion TEM
Sujet 10 : TEM aéroporté (Ill)
+  Séance1

o Études de cas EM et exemples de données

Page 7 sur 11
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

o Intégration de données

e Séance 2
o Assurance qualité et débat ouvert

o  Considérations finales

2.2.2 Programme de formation II : Introduction à Geosoft

Dans le cadre du projet, Xcalibur propose une formation axée sur les principales fonctionnalités de
Geosoft.

Plan de formation :

Sujet 1 : Introduction générale

Sujet 2 : Introduction au logiciel Geosoft

Sujet 3 : Traitement des données magnétiques et contrôle de qualité
Sujet 4 : Traitement des données radiométriques et contrôle de qualité

Sujet 5 : Filtrage et transformation approfondis des données

2.2.3 Programme de formation Ill : Télédétection

Les principaux concepts de la télédétection et des SIG sont présentés à l'occasion de cette formation
par l'expert principal de l'institut espagnol de géologie et des mines

Sujet 1 : Introduction
+ Séance 1 : Théorie
o Introduction à la télédétection et au SIG
“Définition
"Éléments
"Principes physiques
“Plates-formes et capteurs
o Traitement des images
"Améliorations
"Corrections géométriques
“Corrections radiométriques

+ Séance 2

Page 8 sur 11
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

o Exercices pratiques
Sujet 2 : Transformation
+ Séance 1 : Théorie
© Transformation de données
“Génération de variables continues
+ Quotient et table des matières
+ Analyse des principes, transformations, IHS, etc,
“_ Fusions d'images : Pan-affûtage
+ Séance 2
o Exercices pratiques
Sujet 3 : Classification
+ Séance 1 Théorie
o Classification numérique
“Non surveillée
"  Surveillée
o  Télédétection intégrée et SIG
e Séance 2

o Exercices pratiques

Page 9 sur 11
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SECTION 3 - Formation en Géologie et Géochimie

La formation générale est nécessaire afin de préparer les futurs scientifiques en géologie en RDC. La
formation alliera la spécialisation aux connaissances de base afin de créer différents profils et de
contribuer au développement de l’industrie minière dans le pays.

3.1 Formations spécialisée

Tel que susmentionné, un plan de formation sera défini afin de garantir la qualité des travaux et le
transfert des connaissances et des technologies au personnel local, Elles seront associées à :

+ Cartographie géologique et minière

e__ Minéralogie et pétrologie

+ Modèles de gisements minéraux

+ Techniques de géochimie visant à étudier les gisements minéraux
+ Gestion GPS et transfert de données

é /siG

+ Logiciel spécifique associé au SIG et gestion de base de données

Ces formations seront limitées dans le temps et seront axées sur les besoins spécifiques identifiés chez
le personnel technique.

Page 10 sur 11
République Démocratique du Congo

Cartographie géophysique aéroportée et géologique du pays

SECTION 4 — Résumé

Formation spécialisée Programmes | Prix unitaire | Total

Formation Géophysique aéroportée 2 100,000 200.000
| Géologie 2 75.000 150.000

Géochimie 2 75.000 150.000
[rorar | 500.000

Page 11 sur 11

République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

ANNEXE 11

COMMUNICATION ET MARKETING

Page 1 sur 7
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Table des matières

COMMUNICATION ET MARKETING...
SECTION 1 — OBJECTIF ….

SECTION 2 - COMMUNICATION ET MARKETING.
2.1 L'ENGAGEMENT DES MEDIAS,

Page 2 sur 7
République Démocratique du Congo
Cartographie géaphysique aéroportée et géologique du pays

COMMUNICATION ET MARKETING

SECTION 1 — Objectif

L'objectif global est de créer un impact maximal pour la cartographie géologique de la RDC et de leurs
capacités en communication avec le monde à travers les médias, le web et la participation du public.

Dans ce processus, il est inclus la participation et la représentation active dans les forums miniers du
monde entier.

La ROC fera usage de traditionnels, nouveaux et émergents canaux de communication pour
communiquer sa recherche scientifique et technologique avec les grands thèmes suivants:

La radiodiffusion, la science et des histoires pour le public local et international.

Des événements spéciaux en la RDC pour présenter l'évolution et de créer un réseau de les
parties prenantes.

Participation à des forums internationaux,

Les autorités de la RDC doivent:

Soutenir et encourager le personnel à coopérer avec les médias et d'autres canaux de
communication.

Création de publications et des vidéos des membres du personnel et de la recherche,
Rechercher et raconter les histoires de la science et de la technologie.

Utilisation des infographies et autres documents numériques pour apporter l'impact de la
science et de la technologie.

Développer un site web et des canaux médias sociaux.

Produire des publications sur papier, mais en même temps, la poursuite du développement
de la publication digital des cartes et des rapports

Organiser d'événements locaux pour créer une communauté autour de l'industrie minière en
la RDC.

Avoir une présence active dans les forums internationaux.

Page 3 sur 7
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SECTION 2 - Communication et Marketing

L'objectif de la communication publique est de faire connaître les activités de la géologie et des mines
et de la RDC pour le public local et international

Une communication efficace aidera les populations locales comprennent l'activité et fournissent une

valeur ajoutée en termes de développement local et de l'intérêt pour l'industrie de la géologie et des
mines.

Dans un contexte international, la communication contribuera à créer la confiance dans le pays et les
informations. La transparence et la communication ouverte attirera l'intérêt des institutions
spécialisées et des investisseurs potentiels.

2.1 L'engagement des médias

Notre vision est de devenir une référence en la RDC et en Afrique pour les géosciences et un point de
contact de premier plan pour les médias mondiales.

Cela peut stimuler la prise de conscience de l'organisation géologique de la RDC. Dans ce context:

+ Maintenir la réputation d'être une autorité fiable, professionnelle et objective sur les
questions géoscientifiques et minières.

+ Rencontrer toutes les demandes des moyennes raisonnables d'accès à la information
géologique et géophysique de la RDC et d'être proactif avec des interviews, des
commentaires, des chiffres et des enregistrements.

+ Répondre rapidement à toutes les demandes des médias.

+ Publier des communiqués de presse et déclarations directement aux médias et via le web.

2.2 Le Site Web

La création d'un site Web est importante pour promouvoir l'information de la RDC à l'intérieur du pays
et à l'étranger.

Le site peut devenir la «vitrine» pour l'organisation. || doit prendre en considération de l'expérience
de l'utilisateur avec un accent sur le nouveau contenu Web, le plus recherché des informations et des

données, et les domaines de la science et de la technologie qui se rapportent à la récente couverture
médiatique.

Tâches spécifiques:

+ Créer et maintenir les standards, les sites Web avec un design d'entreprise cohérente qui
permet au public de consulter les données et informations où qu'ils se trouvent.

«Créer applications dynamiques qui permettent aux utilisateurs de rechercher et de parcourir
les données.

+ Créer des sections intéressantes liées à la géologie en la RDC.
+ Fournir des données sous licence via extranets et boutiques.

2.3 Média Sociaux

Social Média sera utilisé pour créer une réputation positive et une image de marque forte pour les
institutions de la RDC en géologie et des mines. Les médias sociaux facilitent la communication

Page 4 sur 7
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

bidirectionnelle cohérente, opportune et efficace entre l'organisation et le public (y compris le
personnel et les parties prenantes).

Pourtant, l'information et l'opinion exprimée ici a le potentiel pour atteindre bien au-delà du monde
en ligne. Par exemple, il est rapidement devenu une pratique courante d'utiliser le contenu des médias
sociaux dans les rapports de presse, les débats parlementaires et les salles d'audience. Il est cette
popularité croissante et de l'impact des médias sociaux comme un outil de gestion de la

communication et de la réputation qui crée un besoin d'affaires pour une stratégie de médias sociaux
unifiée.

Ça veut dire:

+ Créer un dialogue fort avec tous les publics à fournir une compréhension claire de la vision, la
stratégie et les valeurs de l'organisation.

+ Fournir des informations à temps sur des événements ou des nouvelles spéciales.

+ Garder tous les publics informés des offres et des possibilités de recherche disponibles dans
les institutions de la RDC.

+ Promouvoir le travail excellent, le succès et les réalisations des employés au sein du projet.

+ Impliquer les médias sociaux dans le bureau de presse, le développement des entreprises, des
produits et des campagnes de vente, ainsi que «les voies d'impact» prévoit de renforcer et
d'élargir la participation du public et de l'impact.

+ Créer une relation dynamique entre le contenu des médias sociaux et le contenu d'un site
Web, par exemple, la promotion de liens vers le nouveau contenu Web, le cas échéant, avec
les médias sociaux et se nourrit de pages Web pertinentes,

2.4 Publications
Les objectifs clés d'une stratégie de publication sont à:

+ Améliorer la production et de l'impact des articles afin d'assurer l'ensemble du programme
géologique et géophysique soutenue par la science.

° Écrire (créer du contenu) une fois, réutiliser plusieurs fois.

+ Développer des liens plus forts sémantiques et spatiaux entre les publications, des cartes, des
modèles et des données.

+ Répondre avec souplesse aux diverses exigences de nos parties prenantes, les nouvelles
tendances culturelles et des nouvelles technologies dans le monde de l'édition.

+ Encourager une plus grande feedback de la communauté et les contributions aux publications.

Dans ce contexte, le développement d'une stratégie de publication sera élaboré, détenue et dirigé par
un groupe de stratégie de publication avec les représentants des institutions de la RDC liées au projet.

Avec la stratégie de publications, nous pouvons développer et mettre en œuvre une approche des
publications intelligentes (iPubs) à publier des recherches en utilisant une plate-forme MédiaWiki.
Cela va créer une nouvelle chaîne de publication. Il permettra la publication facile de contenu web
riche; fournir une interface conviviale pour le personnel pour créer et éditer de nouveaux documents;
nous permettant de développer le «écrire une fois, réutiliser plusieurs fois » de l'approche de la
création; et contribuer à rendre le contenu statique disponible sémantiquement.

SECTION 3 — Organisation des événements spéciaux

Page 5 sur 7
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Nous allons organiser et accueillir des événements spéciaux pour présenter notre projet aux parties
prenantes nationales et internationales,

L'objectif des événements sera d'obtenir la confiance des investisseurs et prescripteurs potentiels et
ouvrir la possibilité de développer de nouvelles activités liées aux nouvelles données géophysiques et
géologiques.

Ces événements peuvent être organisés combinant périodiquement la présentation des nouveaux
développements du projet ou de données spécifiques à une activité d'intérêt général dans l'industrie
minière ou les institutions de géologie.

Ilest proposé d'avoir 2 événements par an. À titre d'exemple qui peut être adapté au développement
spécifique du projet et de l'intérêt des parties prenantes:
° And
© Au début du projet: présentation.
© Premier rapport: 6-8 mois après le début du projet avec des résultats initiaux.

© Anniversaire exposition: données initiales seront disponibles pour présenter combiné

avec une vision experte de l'industrie minière.
o Forum des investisseurs: première approche pour les investisseurs.

Page 6 sur 7
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SECTION 4 — Participation aux forums miniers internationaux

Une présence internationale dans les forums est très important de connaître les principaux acteurs de
l'industrie et de comprendre les tendances et les évolutions du marché,

Le secteur minier célèbre de nombreux événements au cours de l'année dans différentes zones
géographiques et un point pour les investisseurs, les fournisseurs, les clients, etc.

Par exemple, en 2016, il y avait les événements suivants dans l'industrie:

+ Vancouver Resource Investment Conference (Canada)
+ Mineral Exploration Roundup 2016 (Canada)
+ Northern Lights 2016 (Canada)
+ Global Mining Summit 2016 (USA)
+ Investing in African Mining Indaba {Afrique du Sud)
+ 2016 KEGS Geophysical Symposium (Canada)
+  PDAC2016- International Convention, Trade Show & Investors Exchange (Canada)
+ 1ith international Conference on Mine Closure (Australie)
+ Mining Health and Safety Conference (Canada)
° Mining Investment Asia 2016 (Singapour)
+ CIM Convention 2016 & Expo (Canada)
Aachen International Mining Symposia (Allemagne)
+ Forum International: Mining, Hydrocarbon, Energy and Industry (Brésil)
+ CIME 2016 - China International Mining Expo (China)
+ Canadian Mining Expo 2016 (Canada)
+ XXVIII International Mineral Processing Congress (IMPC 2016 Congress) - Canada
+ Mining, Exploration Convention & Trade Show (Inde)
°_ Mining on Top: Africa — London Summit MOTA 2016
+ China Mining Congress & Expo
+ MINExpo international 2016 (Etats-Unis)
MINEX Russia 2016: 12th Russian Mining and Exploration Forum
Xplor 2016 (Canada)
Mining & Investment Latin America Summit 2016 (Pérou)
The Mena Mining Show 2016 (Dubai)
International Mining and Resources Conference, IMARC (Australie)

...

La présence dans ces réunions de l'industrie sera un facteur important à prendre conscience de
l'industrie et de présenter les résultats et les opportunités sur le marché. Il est presque impossible
d'assister à tous les forums, mais une présence active sera nécessaire dans les événements les plus
Importants.

Page 7 sur 7
